Exhibit 10.1

 

 

 

$725,000,000

 

CREDIT AGREEMENT

 

among

 

YANKEE HOLDING CORP.,

 

as a Guarantor

 

THE YANKEE CANDLE COMPANY, INC.,

 

as Borrower

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

BARCLAYS BANK PLC,

 

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.

 

and

 

BARCLAYS BANK PLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

Dated as of April 2, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

33

1.3

Pro Forma Calculations

34

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

35

 

 

2.1

Term Commitments

35

2.2

Procedure for Term Loan Borrowing

35

2.3

Repayment of Term Loans

35

2.4

[Reserved]

35

2.5

[Reserved]

35

2.6

[Reserved]

35

2.7

[Reserved]

35

2.8

Repayment of Term Loans

36

2.9

Fees, etc

36

2.10

[Reserved]

36

2.11

Optional Prepayments

36

2.12

Mandatory Prepayments

37

2.13

Conversion and Continuation Options

39

2.14

Minimum Amounts and Maximum Number of Eurodollar Tranches

40

2.15

Interest Rates and Payment Dates

40

2.16

Computation of Interest and Fees

41

2.17

Inability to Determine Rates

41

2.18

Pro Rata Treatment and Payments

41

2.19

Requirements of Law

43

2.20

Taxes

44

2.21

Indemnity

46

2.22

Illegality

47

2.23

Mitigation of Costs; Change of Lending Office

47

2.24

Replacement of Lenders

47

2.25

Incremental Term Loans

48

2.26

Extended Term Loans

49

2.27

Reverse Dutch Auction Repurchases

51

2.28

Sponsor and Affiliate Term Loan Repurchases

53

2.29

Refinancing Amendments

54

 

 

 

SECTION 3. [RESERVED]

55

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

55

 

 

4.1

Financial Condition

55

4.2

No Change

56

4.3

Existence; Compliance with Law

56

4.4

Corporate Power; Authorization; Enforceable Obligations

56

4.5

No Legal Bar

56

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.6

No Material Litigation

57

4.7

No Default

57

4.8

Ownership of Property; Liens

57

4.9

Intellectual Property

57

4.10

Taxes

57

4.11

Federal Regulations

58

4.12

ERISA

58

4.13

Investment Company Act

58

4.14

Subsidiaries

58

4.15

Environmental Matters

59

4.16

Accuracy of Information, etc.

59

4.17

Security Documents

59

4.18

Solvency

60

4.19

Senior Indebtedness

60

4.20

Labor Matters

60

4.21

Regulation H

61

4.22

Anti-Money Laundering and Economic Sanctions Laws

61

 

 

 

SECTION 5. CONDITIONS PRECEDENT

61

 

 

5.1

Conditions to Initial Extension of Credit

61

5.2

Conditions to All Extensions of Credit

65

5.3

New Term Loans

65

 

 

 

SECTION 6. AFFIRMATIVE COVENANTS

65

 

 

6.1

Financial Statements

65

6.2

Certificates; Other Information

66

6.3

Payment of Obligations

67

6.4

Conduct of Business and Maintenance of Existence, etc.; Compliance

67

6.5

Maintenance of Property; Insurance

68

6.6

Inspection of Property; Books and Records; Discussions

69

6.7

Notices

69

6.8

Additional Collateral, etc.

70

6.9

Further Assurances

72

6.10

Use of Proceeds

72

6.11

Credit Ratings

72

 

 

 

SECTION 7. NEGATIVE COVENANTS

72

 

 

7.1

Consolidated Net Total Leverage Ratio

72

7.2

Indebtedness

73

7.3

Liens

76

7.4

Fundamental Changes

79

7.5

Dispositions of Property

80

7.6

Restricted Payments

81

7.7

Investments

83

7.8

Optional Payments and Modifications of Certain Debt Instruments

85

7.9

Transactions with Affiliates

86

7.10

Sales and Leasebacks

86

7.11

Changes in Fiscal Periods

86

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.12

Negative Pledge Clauses

87

7.13

Clauses Restricting Subsidiary Distributions

87

7.14

Lines of Business

88

7.15

Limitation on Hedge Agreements

88

7.16

Limitation on Activities of the Parent

88

 

 

 

SECTION 8. EVENTS OF DEFAULT

89

 

 

 

SECTION 9. THE ADMINISTRATIVE AGENT

93

 

 

 

9.1

Appointment

93

9.2

Delegation of Duties

93

9.3

Exculpatory Provisions

93

9.4

Reliance by the Administrative Agent

94

9.5

Notice of Default

94

9.6

Non-Reliance on Administrative Agent and Other Lenders

94

9.7

Indemnification

95

9.8

Administrative Agent in Its Individual Capacity

95

9.9

Resignation or Removal of Administrative Agent

95

9.10

Authorization to Release Liens and Guarantees

96

9.11

Arranger and Other Agents

96

9.12

Administrative Agent May File Proofs of Claim

96

9.13

Withholding Taxes

97

 

 

 

SECTION 10. MISCELLANEOUS

97

 

 

 

10.1

Amendments and Waivers

97

10.2

Notices

99

10.3

No Waiver; Cumulative Remedies

102

10.4

Survival of Representations and Warranties

102

10.5

Payment of Expenses; Indemnification

102

10.6

Successors and Assigns; Participations and Assignments

103

10.7

Adjustments; Set-off

106

10.8

Counterparts

107

10.9

Severability

107

10.10

Integration

107

10.11

GOVERNING LAW

107

10.12

Submission To Jurisdiction; Waivers

108

10.13

Acknowledgments

108

10.14

Confidentiality

108

10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens

109

10.16

Accounting Changes

110

10.17

WAIVERS OF JURY TRIAL

110

10.18

USA PATRIOT ACT

110

10.19

Delivery of Lender Addenda

111

10.20

The Platform

111

10.21

ABL Intercreditor Agreement

111

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

2.27(a)

 

Dutch Auction Procedures

4.4

 

Consents, Authorizations, Filings and Notices

4.8A

 

Excepted Property

4.8B

 

Owned Real Property

4.14

 

Subsidiaries

4.17(a)

 

UCC Filing Jurisdictions

4.21

 

Flood Zone Properties

5.1(m)

 

Certain Properties: Mortgages; Title Reports; Title Insurance; Surveys

7.2(d)

 

Existing Indebtedness

7.3(f)

 

Existing Liens

7.7

 

Existing Investments

7.12

 

Existing Negative Pledge Clauses

7.13

 

Existing Clauses Restricting Subsidiary Distributions

7.15

 

Specified Hedge Agreements

 

EXHIBITS:

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D-1

 

Form of Assignment and Assumption

D-2

 

Form of Affiliated Lender Assignment and Assumption

E

 

[Reserved]

F

 

Form of Exemption Certificate

G

 

Form of Solvency Certificate

H

 

Form of Joinder Agreement

I

 

Form of Lender Addendum

J

 

Form of Prepayment Option Notice

L

 

Form of ABL Intercreditor Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of April 2, 2012, among YANKEE HOLDING CORP., a
Delaware corporation (the “Parent”), THE YANKEE CANDLE COMPANY, INC., a
Massachusetts corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, BARCLAYS BANK
PLC, as syndication agent (in such capacity, the “Syndication Agent”), and BANK
OF AMERICA, N.A. and BARCLAYS BANK PLC, as Joint Lead Arrangers and Joint
Bookrunners.

 

The parties hereto hereby agree as follows:

 

SECTION 1.

 

DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABL Facility” means that certain revolving ABL Credit Agreement dated as of the
Closing Date among the Borrower and the Subsidiaries of the Borrower party
thereto, each as a borrower, Bank of America, as administrative agent and
issuing bank, the lenders party thereto and the other agents, arrangers and
bookrunners identified therein, as Amended or Refinanced from time to time.

 

“ABL Intercreditor Agreement” means the Intercreditor Agreement substantially in
the form of Exhibit K, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“ABL Indebtedness” means Indebtedness incurred from time to time under the ABL
Facility.

 

“ABL Obligations” has the meaning assigned to such term in the ABL Intercreditor
Agreement.

 

“ABR”:  for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Effective Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 100 basis points, and (d) 2.25%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“ABR Loans”: Term Loans the rate of interest applicable to which is based upon
the ABR.

 

“Accounting Changes”:  as defined in Section 10.16.

 

“Administrative Agent”:  Bank of America, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.

 

--------------------------------------------------------------------------------


 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Affiliated Lender Assignment and Assumption”: as defined in Section 2.28(f).

 

“Agreed Purposes”:  as defined in Section 10.14.

 

“Agreement”:  this Credit Agreement, as amended, Amended or Refinanced,
supplemented or otherwise modified from time to time.

 

“Amended or Refinanced”:  in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a longer or shorter maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

 

“Annual Operating Budget”:  as defined in Section 6.2(c).

 

“Anti-Money Laundering Laws”: any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates, related to terrorism
financing or money laundering including any applicable provision of Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001 (Title III of
Pub. L. 107-56) and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

 

“Applicable Consolidated Net Interest Coverage Ratio”:  for each period of four
consecutive fiscal quarters of the Parent, a Consolidated Net Interest Coverage
Ratio of the Parent of at least 2.00:1.00.

 

“Applicable Margin”:  for any day, with respect to the Term Loans that are
(i) ABR Loans, 3.00% and (ii) Eurodollar Loans, 4.00%

 

“Applicable Threshold Price”: as defined in Schedule 2.27.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by the Borrower or any Subsidiary Guarantor (excluding (i) any such
Disposition permitted by clause (a), (b), (c) (except as it relates to
Section 7.4(d)), (d), (g), (h), (i), (j), (k), (l), (n), (o), (p) and (q) of
Section 7.5) and (ii) any such Disposition which is a Recovery Event) which
yields Net Cash Proceeds to any Loan Party (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.

 

2

--------------------------------------------------------------------------------


 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D-1.

 

“Auction”: as defined in Section 2.27(a).

 

“Auction Amount”: as defined in Schedule 2.27(a).

 

“Auction Assignment and Assumption”: as defined in Schedule 2.27(a).

 

“Auction Manager”: as defined in Section 2.27(a).

 

“Auction Notice”:  as defined on Schedule 2.27(a).

 

“Available Excess Amount”:  the sum of, without duplication, (a) the aggregate
cumulative amount, not less than zero, of Excess Cash Flow, commencing with the
fiscal year ending December 31, 2012, and for all fiscal years ending after
December 31, 2012 that is not required pursuant to the provisions of
Section 2.12(c) to be applied to the prepayment of Term Loans; (b) the Net Cash
Proceeds received after the Closing Date from any Equity Issuance (other than
Disqualified Capital Stock or Specified Equity Contributions) which (in the case
of any such Equity Issuance by Holdings, any Parent Company or the Parent) have
been contributed, directly or indirectly, in cash as common equity to the
Borrower; (c) the Net Cash Proceeds of any Indebtedness incurred by Holdings
after the Closing Date or any Indebtedness or Disqualified Capital Stock
incurred or issued by any Parent Company after the Closing Date and contributed,
directly or indirectly, in cash as common equity to the Parent and the Borrower;
(d) the Net Cash Proceeds of the aggregate amount of contributions to the common
capital of Holdings, any Parent Company or the Parent (other than from a
Restricted Subsidiary) received after the Closing Date (other than Disqualified
Capital Stock of the Parent or Specified Equity Contributions) which
contributions have been contributed, directly or indirectly, in cash as common
equity to the Borrower; (e) without duplication of any amounts that otherwise
increased the amount available for Investments pursuant to Section 7.7, 100.0%
of the aggregate amount received by the Borrower or any Restricted Subsidiary of
the Borrower in cash and Cash Equivalents from: (i) the sale (other than to the
Borrower or any such Restricted Subsidiary) of any Equity Interests of an
Unrestricted Subsidiary or any minority Investments, (ii) any dividend or other
distribution by an Unrestricted Subsidiary or received in respect of any
minority Investments, or (iii) any interest, returns of principal, repayments
and similar payments by such Unrestricted Subsidiary or received in respect of
any minority Investments; (f) in the event any Unrestricted Subsidiary has been
re-designated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, the fair market value
of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable); and (g) an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.7(p), and,
in each case of clause (e), (f) and (g), not to exceed the original amount of
such Investment; less, in each case, the amount that has been previously
expended pursuant to Section 7.6(c), Section 7.7(p) or Section 7.8(a).

 

“Bank of America”:  Bank of America, N.A. and its successors.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

3

--------------------------------------------------------------------------------


 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble of this Agreement.

 

“Borrower Intellectual Property”:  as defined in Section 4.9

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Term Loans hereunder.

 

“Business”:  the business and any services, activities or businesses incidental
or directly related or similar to any line of business engaged in by the
Borrower and its Subsidiaries as of the Closing Date or any business activity
that is a reasonable extension, development or expansion thereof or ancillary
thereto.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Cap”: as defined in Section 2.28.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude:
(i) any Permitted Acquisition and any other Investment permitted hereunder;
(ii) expenditures to the extent financed with any Reinvestment Deferred Amount;
(iii) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit; (iv) expenditures to the extent they are made
with the proceeds of equity contributions (other than Specified Equity
Contributions and in respect of Disqualified Capital Stock) made to the Borrower
after the Closing Date; (v) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment solely to the extent that
the gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time; (vi)
expenditures that are accounted for as capital expenditures by the Parent or any
Restricted Subsidiary and that actually are paid for by a Person other than the
Parent or any Restricted Subsidiary and for which neither the Parent nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period); (vii) expenditures that
constitute operating lease expenses in accordance with GAAP; (viii) any
capitalized interest expense reflected as additions to property, plant or
equipment in the consolidated balance sheet of the Parent and the Restricted
Subsidiaries; and (ix) any non-cash compensation or other non-cash costs
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Parent and the Restricted Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“CFC”: any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“CFC Holdco”:  any Domestic Subsidiary that has no material assets other than
the Capital Stock of one or more Foreign Subsidiaries that are CFCs.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied and the initial Term Loans hereunder shall
have been funded, which date is April 2, 2012.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  the meaning assigned to such term in the Guarantee and Collateral
Agreement.

 

“Commitment”:  as to any Lender, the sum of the Initial Term Commitments and the
New Term Loan Commitments (if any) of such Lender, as increased or reduced from
time to time pursuant to this Agreement, including in connection with Sections
2.24, 2.26, 2.27, 2.28, 2.29 and 10.06.

 

5

--------------------------------------------------------------------------------


 

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Parent within the meaning of Section 4001 of
ERISA.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.14.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 6, 2012 and furnished to the Lenders.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash, Cash
Equivalents and Foreign Cash Equivalents) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of the Parent, the Borrower and its Restricted
Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Parent, the Borrower and its Restricted Subsidiaries at such date, but excluding
(a) the current portion of any Indebtedness of the Parent, the Borrower and its
Restricted Subsidiaries and (b) without duplication, all Indebtedness consisting
of ABL Indebtedness, to the extent otherwise included therein.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax (or any alternative tax in
lieu thereof) expense (including state franchise and similar taxes),
(b) Consolidated Net Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with respect to the
ABL Facility, the Term Facilities, the Senior Notes, the Senior Subordinated
Notes, any Junior Indebtedness and any Permitted Amendment or Refinancing of any
of the foregoing), (c) depreciation and amortization expense, (d) amortization
or impairment of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) stock-option based and
other equity-based compensation expenses, (g) transaction costs, fees and
expenses (including those relating to the transactions contemplated hereby and
by the ABL Facility (including any Amendments or Refinancings or waivers of the
Loan Documents and/or ABL Facility), and those payable in connection with the
sale of Capital Stock, the incurrence, repayment, redemption, repurchase or
defeasance of Indebtedness permitted under Section 7.2, any Disposition of
Property permitted under Section 7.5 or any recapitalization or any Permitted
Acquisition or other Investment permitted under Section 7.7 or any other
Specified Transaction (in each case whether or not successful)), (h) all fees
and expenses paid pursuant to the Management Agreement, (i) expenses or losses
with respect to liability or casualty events and proceeds from any business
interruption insurance, in each case, to the extent covered by insurance and
actually reimbursed or otherwise paid, or, so long as Parent has made a
determination that there exists

 

6

--------------------------------------------------------------------------------


 

reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days) (in the case of this clause (i) to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income), (j) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
Disposition of assets permitted under this Agreement, (k) any call premium,
tender premium, original issue discount or expenses associated with the
repurchase, redemptions, defeasance or repayment of Indebtedness, (l) the amount
of any restructuring charges or reserves (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost, excess pension
charges, contract termination costs, future lease commitments, and costs to
consolidate facilities and relocate employees) deducted in such period in
computing Consolidated Net Income, (m) any non-cash charges, expenses or losses
(including any impairment charges and the impact of purchase accounting,
including, but not limited to, the amortization of inventory step-up) reducing
Consolidated Net Income for such period (excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
other than straight-line rent expense determined in accordance with GAAP) and
(n) the amount of any non-controlling interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary, minus, to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (a) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (b) any non-cash items increasing Consolidated Net Income for such
Person for such period (excluding any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges made in any prior
period or which will result in the receipt of cash in a future period or the
amortization of lease incentives), all as determined on a consolidated basis;
provided that for purposes of calculating Consolidated EBITDA of the Parent, the
Borrower and its Restricted Subsidiaries for any period, (A) the Consolidated
EBITDA of any Person acquired by the Parent, the Borrower or its Restricted
Subsidiaries during such period shall be included on a pro forma basis for such
period to give effect to the transactions on the Closing Date and any Specified
Transaction (but assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period, and assuming any synergies and cost savings to the
extent certified by the Parent as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
Specified Transaction, (B) the Consolidated EBITDA of any Person Disposed of by
the Parent, the Borrower or its Restricted Subsidiaries during such period shall
be excluded for such period (assuming the consummation of such Disposition and
the repayment of any Indebtedness in connection therewith occurred on the first
day of such period), (C)  to the extent included in Consolidated Net Income,
there shall be excluded in determining Consolidated EBITDA for any period any
income (loss) for such period attributable to the early extinguishment of
(i) Indebtedness (other than repurchases or repayment of Term Loans),
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments, (D) to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any net after-tax
gain or loss resulting from Hedge Agreement or other derivative instruments and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (E) any gains or losses attributable to
foreign currency translations, including those relating to mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
GAAP, including FAS No. 52.  For purposes of determining compliance with the
financial covenant set forth in Section 7.1 only (and not any other provision of
this Agreement, including any such other provision that utilizes a calculation
of Consolidated EBITDA), (i) any cash common equity contribution or (ii) any
other equity contribution on terms reasonably acceptable to the Administrative
Agent, in each case made by Holdings

 

7

--------------------------------------------------------------------------------


 

to the Parent, and in turn made in each case as a common equity contribution by
the Parent to the Borrower, on or after the first day of any fiscal quarter and
prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter (it being
understood that each such contribution shall be credited with respect to only
one fiscal quarter; provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal quarter is included) will,
at the request of the Borrower, be deemed to increase, dollar for dollar,
Consolidated EBITDA for such fiscal quarter for the purposes of determining
compliance with such financial covenant at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be at least two fiscal
quarters in which no Specified Equity Contribution is made, (b) no more than
five Specified Equity Contributions shall be made in the aggregate during the
term of this Agreement and (c) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Parent to be in
compliance with the financial covenant set forth in Section 7.1; provided,
further that (A) any reduction in Indebtedness with the proceeds of any
Specified Equity Contribution shall be ignored for purposes of determining
compliance the financial covenant set forth in Section 7.1 and any cash or Cash
Equivalents held as a result of a Specified Equity Contribution shall be
disregarded for purposes of calculating the Consolidated Net Total Leverage
Ratio and (B) all Specified Equity Contributions shall be disregarded for the
purposes of determining financial ratio-based conditions (other than compliance
with the financial covenant set forth in Section 7.1 as described above in this
paragraph) or any baskets with respect to the covenants contained in the Term
Facilities.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Parent, the Borrower and its
consolidated Restricted Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Subsidiaries and (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which the Parent, the Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent, the Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions (which dividends
and distributions shall be included in the calculation of Consolidated Net
Income).  Notwithstanding the foregoing, the effect of any non-cash items
resulting from any amortization, write-up, write-down or write-off of assets or
liabilities (including intangible assets, goodwill, deferred financing costs and
the effect of straight-lining of rents as a result of purchase accounting
adjustments) in connection with any future Permitted Acquisition or Investment
permitted under Section 7.7, Disposition, merger, consolidation or similar
transaction or any other non-cash impairment charges incurred subsequent to the
Closing Date resulting from the application at SFAS Nos. 141, 142 or 144
(excluding any non-cash item to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
item is subsequently reversed) shall be excluded from Consolidated Net Income.

 

“Consolidated Net Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA of the Parent, the Borrower and its Restricted
Subsidiaries for such period to (b) Consolidated Net Interest Expense of the
Parent, the Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Net Interest Expense”:  of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries, minus (b) the sum
of (i) total cash interest income of such Person and its Subsidiaries for such
period, in each case determined in accordance with GAAP plus (ii) any one-time
financing fees (to the extent included in such

 

8

--------------------------------------------------------------------------------


 

Person’s consolidated interest expense for such period), including, with respect
to the Parent, those paid in connection with the transactions occurring on the
Closing Date or in connection with any Amendment or Refinancing hereof.  For
purposes of the foregoing, interest expense of any Person shall be determined
after giving effect to any net payments made or received by such Person with
respect to interest rate Hedge Agreements (other than early termination
payments) permitted hereunder.

 

“Consolidated Net Total Leverage”:  at any date, the aggregate principal amount
of all Funded Debt of the Parent, the Borrower and its Restricted Subsidiaries
at such date, minus cash and Cash Equivalents held by the Parent, the Borrower
and its Restricted Subsidiaries on such date in an aggregate amount not
exceeding $75,000,000, in each case determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Total Leverage Ratio”:  as at the last day of any period of
four consecutive fiscal quarters of the Parent, the ratio of (a) Consolidated
Net Total Leverage on such day to (b) Consolidated EBITDA of the Parent, the
Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Net Total Secured Leverage”:  at any date, the aggregate principal
amount of all Funded Debt of the Parent, the Borrower and its Restricted
Subsidiaries that is secured by a Lien on property of the Borrower or any of its
Subsidiaries, including all Capital Lease Obligations, at such date, minus cash
and Cash Equivalents held by the Parent, the Borrower and its Restricted
Subsidiaries on such date in an aggregate amount not exceeding $75,000,000, in
each case determined on a consolidated basis in accordance with GAAP; provided
that, in accordance with Section 2.25, any junior secured New Term Loans shall
be deemed, for all purposes of this Agreement and the other Loan Documents, to
be secured by a Lien on the property of the Borrower.

 

“Consolidated Net Total Secured Leverage Ratio”:  as at the last day of any
period of four consecutive fiscal quarters of the Parent, the ratio of
(a) Consolidated Net Total Secured Leverage on such day to (b) Consolidated
EBITDA of the Parent, the Borrower and its Restricted Subsidiaries for such
period.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date, without regard to any changes as a result of the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedge Agreements.

 

“Continuing Directors”:  the directors of the Parent on the Closing Date, and
each other director if, in each case, such other director’s nomination for
election to the board of directors of the Parent or the Relevant Public Company,
as the case may be, is recommended by at least a majority of the then Continuing
Directors or such other director receives the affirmative vote or consent of, or
is appointed or otherwise approved by, the Sponsor, or those Permitted Investors
which then hold a majority of the voting Capital Stock in the Parent or the
Relevant Public Company, as the case may be, then held by all Permitted
Investors, in his or her election by the shareholders of the Parent or the
Relevant Public Company, as the case may be.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Credit Agreement Refinancing Indebtedness”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise

 

9

--------------------------------------------------------------------------------


 

obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to Amend or Refinance, in whole or part,
existing Term Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such Amended or Refinanced
Indebtedness is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Refinanced Debt except by an amount equal to unpaid
accrued interest and premium (including tender premiums and make whole amounts)
thereon plus other reasonable and customary fees and expenses (including upfront
fees, original issue discount and defeasance costs) in connection with such
Amendment or Refinancing, (ii) such Indebtedness has a later maturity and a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt,
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged with 100% of the Net Cash Proceeds of the applicable Credit Agreement
Refinancing Indebtedness and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Debt Fund Affiliates”: (i) any fund managed by, or under common management with
the Sponsor and (ii) any other affiliate of Parent, in each case, that is a bona
fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor or Parent do not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity.

 

“Debtor Relief Laws”:  the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender who meets any part of the definition of Lender
Default; provided that nothing in this definition shall affect the rights of the
Borrower under Section 2.24.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Discount Range”: as defined in Schedule 2.27.

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.  For the avoidance of doubt, it is understood and agreed that the
Parent, the Borrower and any Restricted Subsidiary may, in the ordinary course
of business, grant licenses to Intellectual Property owned or developed by, or
licensed to, such entity and that, for purposes of this Agreement and the other
Loan Documents, such licenses shall not constitute a “Disposition” of such
Intellectual Property; provided that the terms of such licenses shall not
restrict the ability of the Administrative Agent to exercise rights and remedies
accorded to the Administrative Agent under the Loan Documents and applicable
Requirements of Law as a creditor of the Loan Parties with respect to the
realization on the Collateral.

 

“Disqualified Capital Stock”:  Capital Stock (other than, for purposes of
determining compliance with Section 7.1, any Capital Stock issued in connection
with a Specified Equity Contribution for such periods as such Specified Equity
Contribution is deemed to increase Consolidated EBITDA) that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified

 

10

--------------------------------------------------------------------------------


 

Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the final scheduled maturity
date of the Term Loans (other than (i) upon payment in full of the Obligations
(other than indemnification and other contingent obligations not yet due and
owing) or (ii)if the issuer has the option to settle for Qualified Capital Stock
(and cash in lieu of fractional shares thereof in de minimis amounts) or (c) are
convertible or exchangeable, automatically or at the option of any holder
thereof, into any Indebtedness, Capital Stock or other assets other than
Qualified Capital Stock; provided that if such Capital Stock is issued pursuant
to a plan for the benefit of employees of Holdings, any Parent Company, the
Parent, the Borrower or the Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary organized
under the laws of United States, any state thereof or the District of Columbia,
other than (i) a Domestic Subsidiary of a Foreign Subsidiary that is a CFC or
(ii) any CFC Holdco.

 

“Economic Sanctions Laws”: any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

 

“Embargoed Person”: any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, as has been, is now, or at any time hereafter is,
in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Equity Issuance”:  any issuance by Holdings, any Parent Company, the Parent or
the Borrower or any Subsidiary Guarantor of its Capital Stock in a public or
private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Percentage”:  for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurocurrency Reserve Percentage.

 

“Eurodollar Base Rate”:  the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Loan”:  Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  for any Interest Period with respect to a Eurodollar Loan, a
rate per annum equal determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, (x) for such Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to (A) the British Bankers Association
LIBOR Rate as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (B) if such published rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by Bank of America and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period or (y) for any interest rate calculation
with respect to an ABR Loan, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time two Business Days prior to the date of
determination (provided that if such day is not a Business Day in London, the
next preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made, continued or converted by Bank of America and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.”

 

12

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary in this Agreement, the applicable
Eurodollar Rate shall at no time be less than 1.25% per annum.

 

“Eurodollar Unavailability Period”:  any period of time during which a notice
delivered to the Borrower in accordance with Section 2.17 shall remain in force
and effect.

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Parent, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by the Parent, the Borrower and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the net increase during such fiscal year (if
any) in deferred tax liabilities or decrease in deferred tax assets (in each
case to the extent reflected in Consolidated Net Income and not included in
Consolidated Working Capital) of the Parent minus (b) the sum, without
duplication (including, in the case of clauses (ii) and (viii) below,
duplication across periods; provided that all or any portion of the amounts
referred to in clauses (ii) and (viii) below with respect to a period may be
applied in the determination of Excess Cash Flow for any subsequent period to
the extent such amounts did not previously result in a reduction of Excess Cash
Flow in any prior period), of (i) the amount of all non-cash gains or credits
included in arriving at such Consolidated Net Income (including, without
limitation, credits included in the calculation of deferred tax assets and
liabilities), (ii) the aggregate amount actually paid by the Parent, the
Borrower and its Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and Permitted Acquisitions (other than to the
extent any such Capital Expenditure or Permitted Acquisition is made with the
proceeds of new long-term Indebtedness or an Equity Issuance or with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of
(A) all regularly scheduled principal payments of Indebtedness and (B) all
voluntary prepayments of Indebtedness (other than, in the case of this clause
(B), for purposes of Section 2.12(c), the Term Loans and under the ABL
Facility), in each case, of the Parent, the Borrower and its Restricted
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder and other than to the extent any such
prepayments are the result of the incurrence of additional indebtedness),
(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year, (v) the aggregate net amount of non-cash gain on the
Disposition of Property by the Parent, the Borrower and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vi) transaction costs, fees and expenses (including
those relating to the transactions contemplated hereby and by the ABL Facility
(including any Amendment or Refinancings or waivers of the Loan Documents and/or
ABL Facility), and those payable in connection with the sale of Capital Stock,
the incurrence, repayment, redemption, repurchase or defeasance of Indebtedness
permitted under Section 7.2, any Disposition of Property permitted under
Section 7.5 or any recapitalization or any Permitted Acquisition or other
Investment permitted under Section 7.7 or any other Specified Transaction (in
each case whether or not successful)), (vii) purchase price adjustments paid or
received in connection with any Permitted Acquisition or any Investment
permitted by Section 7.7, (viii) the net amount of Investments made during such
period pursuant to paragraphs (d), (f), (h), (l), (p), (r) and (y) of
Section 7.7 or committed during such period to be used to make Investments
pursuant to such paragraphs of Section 7.7 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period (the “Contract Consideration”); provided that to the extent
the aggregate amount of cash actually expended in connection with such binding

 

13

--------------------------------------------------------------------------------


 

agreement is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of the next
Excess Cash Flow period, (ix) the amount (determined by the Parent) of such
Consolidated Net Income which is mandatorily prepaid or reinvested pursuant to
Section 2.12(b) (or as to which a waiver of the requirements of such
Section applicable thereto has been granted under Section 10.1) prior to the
date of determination of Excess Cash Flow for such fiscal year as a result of
any Asset Sale or Recovery Event, (x) the amount of payments made as permitted
under Section 7.9(i), (xi) any call premium, tender premium or expenses
associated with the repurchase or repayment of Indebtedness and (xii) the net
decrease during such fiscal year (if any) in deferred tax liabilities or
increase in deferred tax assets (in each case to the extent reflected in
Consolidated Net Income and not included in Consolidated Working Capital) of the
Parent.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”:  50%; provided that the Excess Cash Flow
Percentage for any fiscal year shall be reduced to (a) 25% if the Consolidated
Net Total Leverage Ratio as of the last day of such fiscal year is not greater
than 4.00 to 1.00 and (b) 0% if the Consolidated Net Total Leverage Ratio as of
the last day of such fiscal year is not greater than 3.00 to 1.00.

 

“Excluded Subsidiary”:  (a) any Subsidiary that is not directly or indirectly a
wholly owned Subsidiary of the Parent, (b) any Immaterial Subsidiary, (c) any
Subsidiary that is prohibited by applicable Requirements of Law or, to the
extent mutually agreed the same would prevent the granting thereof,  Contractual
Obligations that are in existence on the Closing Date or at the time of
acquisition of such Subsidiary and not entered into in contemplation thereof
from guaranteeing the Obligations or if guaranteeing the Obligation would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval license or authorization has been
obtained), (d) any Foreign Subsidiary, (e) any Unrestricted Subsidiaries,
(f) captive insurance companies and (i) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the burden or cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document, (i) Taxes imposed on
or measured by its overall net income, overall gross income, overall net profits
or overall gross profits, and franchise or capital Taxes imposed in lieu of the
foregoing Taxes, imposed, in each case, as a result of a present, former or
future connection between the recipient and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered, been a party to
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (ii) any branch profits Taxes imposed by
the United States federal government or any similar Tax imposed by any
jurisdiction described in clause (i), (iii) in the case of a Non-U.S. Lender,
any United States federal withholding Tax that is imposed on amounts payable to
such Non-U.S. Lender pursuant to any law in effect at the time such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office)
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Tax pursuant to this Section 2.20(a), (iv) any United States
federal withholding Tax that is attributable a Lender’s failure to comply with
Section 2.20(d) or (e) of this Agreement, and (v) any United States federal
Taxes imposed by FATCA.

 

“Existing Credit Facility”:  the Borrower’s existing credit facility under the
Credit Agreement, dated as of February 6, 2007, by and among the Parent, the
Borrower, Bank of America, as

 

14

--------------------------------------------------------------------------------


 

Administrative Agent (successor administrative agent to Lehman Commercial Paper
Inc.), and the other lenders and agents party thereto.

 

“Existing New Term Loan Tranche”: as defined in Section 2.26.

 

“Existing Term Loan Tranche”: as defined in Section 2.26.

 

“Existing Tranche”: any Existing Term Loan Tranche or Existing New Term Loan
Tranche, as the context may require.

 

“Expiration Time”: as defined in Schedule 2.27.

 

“Extended Loans”: collectively, the Extended Term Loans and Extended New Term
Loans, or any of them as the context may require.

 

“Extended New Term Loans”: as defined in Section 2.26.

 

“Extending Term Lender”: as defined in Section 2.26.

 

“Extended Term Loans”: as defined in Section 2.26.

 

“Extended Term Maturity Date”: with respect to any Extended Term Loans, the date
specified in the applicable Extension Amendment.

 

“Extension”: any establishment of Extended Loans pursuant to Section 2.26 and
the applicable Extension Amendment.

 

“Extension Amendment”: as defined in Section 2.26.

 

“Extension Election”: as defined in Section 2.26.

 

“Extension Request”: as defined in Section 2.26.

 

“Extension Series”: as defined in Section 2.26.

 

“FATCA”:  Sections 1471 through 1474 of the Code as in effect on the date
hereof, or any amended or successor version that is substantively comparable and
not materially more onerous to comply with, and the U.S. Treasury Regulations
and official published guidance with respect thereto, whether in existence on
the date hereof or promulgated thereafter.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“First Lien Intercreditor Agreement”: a “pari passu” intercreditor agreement
among the Administrative Agent, the administrative agent under the ABL Facility
and one or more Senior

 

15

--------------------------------------------------------------------------------


 

Representatives for holders of Permitted First Priority Refinancing Debt in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Cash Equivalents”:  (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition, (b) commercial paper maturing not more than one year from the
date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s, (c) shares of any money market
mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above and (d) in the case of any
Foreign Subsidiary, (x) such local currencies in those countries in which such
Foreign Subsidiary transacts business from time to time in the ordinary course
of business and (y) investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (c) or the definition of Cash
Equivalents, in each case, customarily utilized in countries in which such
Foreign Subsidiary operates for short term cash management purposes.

 

“Foreign Disposition” as defined in Section 2.12(g).

 

“Foreign Recovery Event” as defined in Section 2.12(g).

 

“Foreign Subsidiary”:  any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Excess Cash Flow” as defined in Section 2.12(f).

 

“FRB”:  the Board of Governors of the Federal Reserve System of the United
States.

 

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness”.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Parent, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------


 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, guarantees of operating leases in the ordinary course of business, and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  the collective reference to the Parent and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations or the price of commodities, raw
materials, utilities and energy, either generally or under specific
contingencies.

 

“Holdings”:  YCC Holdings LLC, a Delaware limited liability company.

 

“Holdings Note Indenture”:  that certain indenture dated as of February 9, 2011
made by and among Holdings and Yankee Finance, Inc., as issuers and HSBC Bank
USA, National Association, as trustee, pursuant to which the Holdings Notes are
issued.

 

“Holdings Notes”:  the Holdings’ 10.25%/11.00% Senior Notes due 2016 (as defined
in the Holdings Note Indenture) in an original aggregate outstanding principal
amount of $315,000,000 as of the Closing Date.

 

“Immaterial Subsidiary”:  on any date, any Subsidiary of the Borrower that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of the Parent, the Borrower and its Restricted Subsidiaries as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such date and (ii) has been designated as such by the
Borrower in a written notice delivered to the Administrative Agent (other than
any such Subsidiary as to which the Borrower has revoked such designation by
written notice to the Administrative Agent); provided that at no time shall all
Immaterial Subsidiaries so designated by the Borrower have in the aggregate
consolidated assets or annual consolidated revenues (as reflected on the most
recent financial statements delivered pursuant to Section 6.1 prior to such
time) in excess of 3% of consolidated assets or annual consolidated revenues,
respectively, of the Parent, the Borrower and its Restricted Subsidiaries.

 

“Increased Amount Date”:  as defined in Section 2.25.

 

17

--------------------------------------------------------------------------------


 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and (ii) earn-outs and other
contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-out or contingent payment becomes fixed),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation and the fair market value of such Property shall constitute
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock, except for
agreements with directors, officers and employees to acquire such Capital Stock
upon the death or termination of employment of such director, officer or
employee, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (f) above, other than guarantees
of operating leases in the ordinary course of business, and (i) all obligations
of the kind referred to in clauses (a) through (h) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness). Other than for purposes
of calculating the Consolidated Net Total Leverage Ratio, the amount of
Indebtedness of any Person secured by a Lien shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby.

 

“Initial Term Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Initial Term Commitment” opposite
such Lender’s name on the Lender Addendum delivered by such Lender, or, as the
case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto.  The original aggregate amount of the Initial Term
Commitments is $725,000,000.

 

“Initial Term Facility”:  the Initial Term Commitments and the Initial Term
Loans made thereunder.

 

“Initial Term Loan”: as defined in Section 2.1.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

18

--------------------------------------------------------------------------------


 

“Interest Payment Date”:  (a) as to any ABR Loan, the Business Day following the
last day of each March, June, September and December to occur while such Term
Loan is outstanding and the final maturity date of such Term Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Term Loan, the date of any repayment or
prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (with the consent of each affected Lender) nine or
twelve months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not later than 1:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the date
final payment is due on the Term Loans shall end on such due date; and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”:  as defined in Section 7.7.

 

“IPO”:  the initial offering by the Parent (or Holdings or any Parent Company in
lieu of the Parent) of its Capital Stock to the public by means of an offering
registered with the SEC.

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit H.

 

“Joint Lead Arrangers”:  the collective reference to Bank of America, N.A. and
Barclays Bank PLC.

 

“Junior Indebtedness”:  as defined in Section 7.2(m).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Initial Term Loan, Extended Term Loan, New Term Loan
or Other Term Loan, in each case as extended in accordance with this Agreement
from time to time.

 

“Lender Addendum”:  with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.19.

 

19

--------------------------------------------------------------------------------


 

“Lender Default”:  (i) the refusal (which may be given verbally or in writing
that has not been retracted) or failure of any Lender to make available its
portion of any incurrence of Term Loans (unless the subject of a good faith
dispute) which refusal or failure is not cured within one Business Day after the
date of such refusal or failure; (ii) the failure of any Lender to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or subsequently cured pursuant to Section 2.24;
or (iii) a Lender is deemed insolvent or such Lender becomes subject to a
Lender-Related Distress Event.

 

“Lender-Related Distress Event”:  with respect to any Lender or any Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code of the United States or any similar bankruptcy
laws or other applicable insolvency laws of its jurisdiction of formation is
commenced, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
merger, sale or other change of control supported in whole or in part by
guaranties or other support of (including without limitation the nationalization
or assumption of ownership or operating control by) the U.S. government or other
governmental authority, or such Distressed Person makes a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent, bankrupt, or deficient in meeting any capital
adequacy or liquidity standard of any such governmental authority.

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).  For the
avoidance of doubt, it is understood and agreed that the Parent, the Borrower
and any Restricted Subsidiary may, as part of its business, grant licenses to
Intellectual Property owned or developed by, or licensed to, such entity.  For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents, the Applications, the Notes (if any), any Joinder Agreement, any
Extension Amendment, any Refinancing Amendment, the ABL Intercreditor Agreement,
the First Lien Intercreditor Agreement (if any) and the Second Lien
Intercreditor Agreement (if any), and any Amendment or Refinancing to any of the
foregoing.

 

“Loan Parties”:  the Parent, the Borrower and each Subsidiary Guarantor.

 

“Management Agreement”:  the Management Services Agreement, by and between the
Sponsor or an Affiliate thereof and the Parent, as in effect on the Closing Date
and as modified from time to time in a manner not materially adverse to the
Lenders or otherwise with the consent of the Administrative Agent.

 

“Management Investors”:  the directors, officers and other employees of Holdings
(or any Parent Company) and its Subsidiaries.

 

20

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations property or financial condition of the Parent, the Borrower and its
Restricted Subsidiaries, taken as a whole, or (b) the validity or enforceability
of the Loan Documents or the material rights and remedies of the Administrative
Agent and the Lenders thereunder, in each case, taken as a whole.

 

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage”:  any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Most Recently Ended”:  with respect to any period, the most recently ended
period for which the financial statements required by Section 6.1(a) or Section
6.1(b), as applicable, are then available.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Disposition or any Recovery
Event (without regard to the minimum amount set forth in the definition
thereof), the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Disposition or
Recovery Event received by any Loan Party, net of attorneys’ fees, accountants’
fees, investment banking fees, consulting fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Disposition or Recovery Event (other
than any Lien pursuant to a Security Document) and other customary fees and
expenses actually incurred by any Loan Party in connection therewith and net of
taxes paid or reasonably estimated to be payable by any Loan Party as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (b) in connection with any Equity Issuance or
other issuance or sale of debt securities or instruments or the incurrence of
Funded Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“New Term Lender”:  a Lender that has a New Term Loan.

 

“New Term Loan Commitments”:  as defined in Section 2.25.

 

“New Term Loans”:  any loan made by any New Term Lender pursuant to Section
2.25.

 

21

--------------------------------------------------------------------------------


 

“New Term Loan Maturity Date”: the date on which a New Term Loan matures.

 

“Non-Debt Fund Affiliate”: any affiliate of Parent other than (i) any subsidiary
of Parent, (ii) any Debt Fund Affiliate and (iii) any natural person.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Parent, the Borrower or any of the Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity, and (b) as to which the
lenders or holders thereof have been notified in writing that they will not have
any recourse to the capital stock or assets of the Parent, the Borrower or any
of the Restricted Subsidiaries (other than the Capital Stock of an Unrestricted
Subsidiary which is the issuer or a guarantor or the direct or indirect parent
of the issuer or guarantor of such indebtedness).

 

“Non-U.S. Lender”:  any Lender that is not a “United States person” within the
meaning of Code Section 7701(a)(30).

 

“Note”:  any promissory note evidencing any Term Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Term Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Term Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Hedge Agreements of the Borrower or any of its Subsidiaries to the
Administrative Agent, any Lender or any affiliate of any Lender), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(a) obligations of the Borrower or any of its Subsidiaries under any Specified
Hedge Agreement shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (b) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement (including any release which
is automatically permitted) shall not require the consent of holders of
obligations under Specified Hedge Agreements.

 

“OFAC”: as defined in the definition of “Embargoed Person.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes assessed by any federal, state, local or foreign
Governmental Authority having the power to impose such Tax arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

22

--------------------------------------------------------------------------------


 

“Other Term Loan Commitments”: one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment entered into after the
Closing Date.

 

“Other Term Loans”: one or more Tranches of Term Loans that result from a
Refinancing Amendment entered into after the Closing Date.

 

“Parent”:  as defined in the preamble of this Agreement.

 

“Parent Company”:  any direct or indirect parent company of Holdings that owns
100% of the Capital Stock of Holdings (other than investment funds that are
Sponsor Affiliates).

 

“Participant”:  as defined in Section 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  (i) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders or (ii) any acquisition of a majority controlling interest in the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person, or a purchase or acquisition of a real estate
portfolio or stores from any other Person (each, an “Acquisition”), if such
Acquisition described in this clause (ii) complies with the following criteria:

 

(a)           no Default or Event of Default shall be in effect immediately
prior or after giving effect to such Acquisition;

 

(b)           after giving effect to the consummation of such Acquisition and to
the incurrence of any Indebtedness associated therewith, (i) the Parent shall be
in compliance with Section 7.1 and (ii) the Consolidated Net Interest Coverage
Ratio for the Most Recently Ended period of four consecutive fiscal quarters of
the Parent shall not be less than the Applicable Consolidated Net Interest
Coverage Ratio for such period (in each case, calculated as of the last day of
the fiscal quarter immediately preceding the fiscal quarter in which such
acquisition is consummated, giving pro forma effect to such Acquisition and the
issuance of any related Indebtedness);

 

(c)           prior to the consummation of such Acquisition (i) the
Administrative Agent shall have received the then current financial projections
in respect of the Person, division, product line or line of business acquired in
such Acquisition for the one-year period following the consummation of such
acquisition, (ii) the Administrative Agent shall have received the then current
drafts of the documentation to be executed in connection with such Acquisition
(with final copies of such documentation to be delivered to the Administrative
Agent promptly upon becoming available), including all schedules and exhibits
thereto and (iii) the Administrative Agent shall have received notice of the
closing date for such Acquisition; provided that such notice shall be given
unless doing so would materially interfere with, or would cause materially
adverse economic consequences with respect to, the consummation of such
Acquisition; and

 

(d)           such Person shall have become a Restricted Subsidiary and, if such
Person shall be a wholly-owned Domestic Subsidiary (and not an Immaterial
Subsidiary after giving pro forma effect to such Acquisition and not otherwise
an Excluded Subsidiary), a Guarantor and the provisions of Section 6.8 shall
have been complied with to the reasonable satisfaction of the Administrative
Agent.

 

23

--------------------------------------------------------------------------------


 

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Amended or Refinanced except (i) by an amount equal to unpaid
accrued interest and premium (including tender premiums and make whole amounts),
thereon plus other reasonable and customary fees and expenses (including upfront
fees, original issue discount and defeasance costs) incurred in connection with
such Amendment or Refinancing and (ii) by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Amendment or Refinancing in respect of Indebtedness permitted pursuant to
Section 7.2(c), the Indebtedness resulting from such Amendment or Refinancing
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being Amended or Refinanced,
(c) other than with respect to a Permitted Amendment or Refinancing in respect
of Indebtedness permitted pursuant to Sections 7.2(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being Amended or Refinanced is Indebtedness permitted pursuant to
Section 7.2(d), 7.2(j), 7.2(m), 7.2(o), 7.2(p) or 7.2(q), (i) to the extent such
Indebtedness being Amended or Refinanced is subordinated in right of payment or
in lien priority to the Obligations, the Indebtedness resulting from such
Amendment or Refinancing is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Amended or Refinanced, (ii) the terms and conditions of any such Amended
or Refinanced Indebtedness under Section 7.2(m), 7.2(p) or 7.2(q) shall be usual
and customary for high yield securities of the type issued, (iii) the other
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, pricing, premiums and optional prepayment or optional
redemption provisions) of any such Amended or Refinanced Indebtedness, taken as
a whole, are not materially less favorable to the Loan Parties or the Lenders
than the terms and conditions of the Indebtedness being Amended or Refinanced,
taken as a whole (provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the requirements of
clause (ii) and this clause (iii) unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)) and (iii) the obligors (including any guarantors) in respect of the
Indebtedness resulting from such modification, refinancing, refunding, renewal,
replacement or extension shall be the same as the obligors (including any
guarantors) of the Indebtedness being Amended or Refinanced and (e) in the case
of any Permitted Amendment or Refinancing in respect of the ABL Facility, such
Permitted Amendment or Refinancing is secured only by all or any portion of the
collateral securing the ABL Facility (but not by any other assets unless the
assets of additional foreign borrowers become part of the borrowing availability
thereunder) pursuant to one or more security agreements subject, in the case of
assets constituting (or required to constitute) Collateral, to the ABL
Intercreditor Agreement. When used with respect to any specified Indebtedness,
“Permitted Amendment or Refinancing” shall mean the Indebtedness incurred to
effectuate a Permitted Amendment or Refinancing of such specified Indebtedness.

 

“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes;
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and may not be secured by any property or assets of Parent,
the Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption, repurchase,

 

24

--------------------------------------------------------------------------------


 

prepayment or sinking fund obligation (except customary asset sale or change of
control provisions), in each case prior to the date that is ninety-one (91) days
after the then Latest Maturity Date, (iv) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(v) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for securities of such type (provided that such terms
shall in no event include any financial maintenance covenants) and, in any
event, when taken as a whole, are not more favorable to the investors providing
such Indebtedness than the terms and conditions of the applicable Refinanced
Debt (except with respect to any terms (including covenants) and conditions
contained in such Indebtedness that are applicable only after the then Latest
Maturity Date) (provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(v) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), (vi) no Default
shall exist immediately prior to or after giving effect to such incurrence,
(vii) the security agreements relating to such Indebtedness are substantially
the same as the applicable Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (viii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (1) the ABL
Intercreditor Agreement and (2) the First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted First Priority Refinancing
Debt incurred by the Borrower, then the Borrower, Parent, the Subsidiary
Guarantors, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Investors”:  the collective reference to (i) the Sponsor and Sponsor
Affiliates, (ii) the Management Investors, (iii) any Permitted Transferees of
any of the foregoing Persons, (iv) other co-investors of the Parent as of the
Closing Date, and (v) any ‘‘group’’ (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act or any successor provision) of
which any of the foregoing are members; provided that in the case of such
‘‘group’’ and without giving effect to the existence of such ‘‘group’’ or any
other ‘‘group,’’ such Persons specified in clauses (i), (ii), (iii) or
(iv) above, collectively, have beneficial ownership, directly or indirectly, of
more than 50% of the total voting power of the voting stock of Holdings or any
Parent Company held by such ‘‘group,” and provided further, that, in no event
shall the Sponsor own a lesser percentage of voting stock than any other Person
or group referred to in clauses (ii), (iii), (iv) or (v).

 

“Permitted Second Priority Refinancing Debt”: secured Indebtedness incurred by
the Borrower in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness may only be
secured by assets consisting of Collateral on a second lien, subordinated basis
to the Obligations, the obligations in respect of any Permitted First Priority
Refinancing Debt and the obligations in respect of the ABL Facility and may not
be secured by any property or assets of Parent, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change of control provisions), in each case prior to the
date that is ninety-one (91) days after the then Latest Maturity Date, (iv) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (v) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market

 

25

--------------------------------------------------------------------------------


 

terms for Indebtedness of such type and, in any event, when taken as a whole,
are not more favorable to the investors or lenders providing such Indebtedness
than the terms and conditions of the applicable Refinanced Debt (except with
respect to any terms (including covenants) and conditions contained in such
Indebtedness that are applicable only after the then Latest Maturity Date)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (v) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (vi) the security agreements
relating to such Indebtedness reflect the second lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (vii) no Default shall exist immediately prior to or
after giving effect to such incurrence and (viii) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of (1) the ABL Intercreditor Agreement and
(2) the Second Lien Intercreditor Agreement; provided that if such Indebtedness
is the initial Permitted Second Priority Refinancing Debt incurred by the
Borrower, then the Borrower, Parent, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the Second Lien Intercreditor Agreement. Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Seller Note”:  a promissory note containing subordination and other
related provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of the Borrower or any of its Subsidiaries incurred in
connection with any acquisition permitted under Section 7.7(f) and payable to
the seller in connection therewith.

 

“Permitted Store Closings”: (a) store closures and related inventory
dispositions which do not exceed, (i) in any fiscal year of the Borrower and its
subsidiaries, ten percent (10%) of the Borrower’s and Yankee Candle
Canada, Inc.’s stores, in the aggregate, as of the beginning of such fiscal year
(net of new store openings) and (ii) in the aggregate, from and after the
Closing Date, twenty percent (20%) of the number of the Borrower’s and Yankee
Candle Canada, Inc.’s stores in existence as of the Closing Date (net of new
store openings), and (b) the related inventory is disposed of at such stores in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the administrative agent under the ABL Facility.

 

“Permitted Transferee”: (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

 

26

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Plan”:  at a relevant time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Parent, the Borrower or any of
its Restricted Subsidiaries is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”:  as defined in the definition of “ABR”.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualifying Bid”: as defined in Schedule 2.27.

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Subsidiary Guarantor, in an amount for each such event
exceeding $5,000,000.

 

“Refinancing”: the repayment of all of the outstanding indebtedness (and
termination of all commitments) under the Existing Credit Facility as provided
in Section 5.1(b).

 

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrower and Parent, (b) the Administrative Agent, (c) each Additional
Lender and (d) each existing Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.29.

 

“Register”:  as defined in Section 10.6(b)(iv).

 

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Subsidiary Guarantor
for its own account in connection therewith that are not applied to prepay the
Term Loans pursuant to Section 2.12 as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

27

--------------------------------------------------------------------------------


 

“Reinvestment Notice”:  a written notice signed on behalf of the Borrower or any
Subsidiary Guarantor by a Responsible Officer stating that the Borrower or such
Subsidiary Guarantor (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire assets useful in its (or such Subsidiary’s)
business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount committed to be
expended prior to the relevant Reinvestment Prepayment Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets useful in the business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Borrower or Subsidiary Guarantor shall have determined not to acquire
assets useful in its or such Subsidiary’s business with such portion of such
Reinvestment Deferred Amount.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Relevant Public Company”:  The Parent, Holdings or the respective Parent
Company that is the registrant with respect to an IPO.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reply Amount”: as defined in Schedule 2.27.

 

“Reply Price”: as defined in Schedule 2.27.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”: as defined in Section 10.14.

 

“Repricing Transaction”: (1) the incurrence by Borrower or any of its Restricted
Subsidiaries of any Indebtedness (including, without limitation, any new or
additional term loans under this Agreement (including Other Term Loans), whether
incurred directly or by way of the conversion of Term Loans into a new tranche
of replacement term loans under this Agreement) that is broadly marketed or
syndicated to banks and other institutional investors in financings similar to
the facilities provided for in this Agreement (i) having an “effective” yield
for such Indebtedness that is less than the “effective” yield for Term Loans
(with the comparative determinations to be made in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fees or
“original issue discount”, in each case, shared with all lenders or holders of
such Indebtedness or Term Loans, as the case may be, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Indebtedness
or Term Loans, as the case may be, and without taking into account any
fluctuations in Eurodollar Rate or ABR or comparable rate), but excluding
Indebtedness incurred in connection with a Change of Control, and (ii) the
proceeds of which are used to prepay (or, in

 

28

--------------------------------------------------------------------------------


 

the case of a conversion, deemed to prepay or replace), in whole or in part,
outstanding principal of Term Loans or (2) any effective reduction in the
Applicable Rate for Term Loans (e.g., by way of amendment, waiver or otherwise)
(with such determination to be made in the reasonable judgment of the
Administrative Agent, consistent with generally accepted financial practices). 
Any such determination by the Administrative Agent as contemplated by preceding
clauses (1) and (2) shall be conclusive and binding on all Lenders holding Term
Loans.

 

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), chief operating officer, controller or treasurer (or
similar title) of the Parent or the Borrower, as applicable, or (with respect to
Section 6.7) any Restricted Subsidiary and, with respect to financial matters,
the chief financial officer (or similar title) or treasurer (or similar title)
of the Parent or the Borrower, as applicable.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

 

“Return Bid”: as defined in Schedule 2.27.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Lien Intercreditor Agreement”: a “junior lien” intercreditor agreement
among the Administrative Agent and one or more Senior Representatives for
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, any
other holder from time to time of any of the Obligations (in their capacities as
holders thereof) and, in each case, their respective successors and permitted
assigns.

 

“Securities Exchange Act”:  the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the ABL Intercreditor Agreement, the First Lien Intercreditor
Agreement (if any), the Second Lien Intercreditor Agreement (if any) and all
other security documents (including any Mortgages) hereafter delivered to the
Administrative Agent (or any agent thereof or trustee appointed by the
Administrative Agent) purporting to grant a Lien on any Property of any Loan
Party to secure the Obligations.

 

29

--------------------------------------------------------------------------------


 

“Senior Note Indenture”:  that certain indenture dated as of February 6, 2007
made by and among the Borrower, as issuer, certain Subsidiaries, as guarantors,
and HSBC Bank USA, National Association, as trustee, pursuant to which the
Senior Notes are issued.

 

“Senior Notes”:  the Borrower’s 8½% Senior Notes due 2015 (as defined in the
Senior Note Indenture) in an original aggregate outstanding principal amount of
$325,000,000 as of the Closing Date (and any senior notes having the same terms
and conditions as such Senior Notes issued in exchange for such Senior Notes
pursuant to the Senior Note Indenture).

 

“Senior Notes Initial Redemption Notice”: that certain redemption notice, dated
as of March 2, 2012, relating to the redemption of $180,000,000 principal amount
of the Senior Notes.

 

“Senior Notes Supplemental Redemption Notice”: that certain redemption notice,
dated as of March 14, 2012, relating to the redemption of $135,000,000 principal
amount of the Senior Notes.

 

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Subordinated Note Indenture”:  that certain indenture dated as of
February 6, 2007 made by and among the Borrower, as issuer, certain
Subsidiaries, as guarantors, and HSBC Bank USA, National Association, as
trustee, pursuant to which the Senior Subordinated Notes are issued.

 

“Senior Subordinated Notes”:  the Borrower’s 9¾% Senior Subordinated Notes due
2017 (as defined in the Senior Subordinated Note Indenture) in an original
aggregate outstanding principal amount of $188,000,000 as of the Closing Date
(and any senior subordinated notes having the same terms and conditions as such
Senior Subordinated Notes issued in exchange for such Senior Subordinated Notes
pursuant to the Senior Subordinated Note Indenture).

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) on
a going concern basis the amount of the “fair value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature.  For purposes
of this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

30

--------------------------------------------------------------------------------


 

“Specified Equity Contribution”:  as defined in the definition of Consolidated
EBITDA.

 

“Specified Hedge Agreement”:  any Hedge Agreement (including all agreements
listed on Schedule 7.15, even if entered into prior to the Closing Date)
(a) entered into by (i) the Borrower or any of its Subsidiaries and (ii) any
Lender or any affiliate thereof at the time such Hedge Agreement was entered
into, as counterparty and (b) that has been designated by such Lender and the
Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement.  The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of the Lender or affiliate thereof that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

“Specified Transaction”:  any incurrence or repayment of Indebtedness (other
than for working capital purposes) or New Term Loan or Investment that results
in a Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any
Permitted Acquisition or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or any Disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.

 

“Sponsor”:  Madison Dearborn Partners LLC and any Affiliates thereof (but
excluding any portfolio companies of the foregoing).

 

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors”:  each wholly owned Domestic Subsidiary (other than any
Excluded Subsidiary).  For the avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Subsidiary Guarantor to guarantee the
Obligations by causing such Restricted Subsidiary to become a party to the
Guarantee and Collateral Agreement, unless and until such time as such
Restricted Subsidiary is released from all of its obligations under the
Guarantee and Collateral Agreement in accordance with the terms and provisions
of Sections 10.15(a)(ii)(B) or 10.15(b) hereof.

 

“Surviving Borrower”:  as defined in the preamble of this Agreement.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other similar fees or charges in the nature of a
tax, levy, et cetera, imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Facility”:  the Commitments and the Term Loans made thereunder.

 

31

--------------------------------------------------------------------------------


 

“Term Lender”:  each Lender that has a Commitment or that holds a Term Loan.

 

“Term Loan”:  the Initial Term Loans, any Extended Term Loans, any New Term
Loans and any Other Term Loans, collectively.

 

“Term Maturity Date”: means (a) as to any Initial Term Loan that has not been
extended pursuant to Section 2.26, the seventh anniversary of the Closing Date,
(b) as to any New Term Loan that has not been extended pursuant to Section 2.26,
the New Term Loan Maturity Date, (c) as to any Other Term Loans, the final
maturity date as specified in the applicable Refinancing Amendment; provided
that if:

 

(i)            any Holdings Notes have not been defeased, repurchased,
refinanced or redeemed 91 days prior (such prior day, the “Holding Notes Trigger
Date”) to February 15, 2016, the Term Maturity Date shall be automatically
amended to be the Holding Notes Trigger Date; or

 

(ii)           any Senior Subordinated Notes have not been defeased,
repurchased, refinanced or redeemed 91 days prior (such prior day, the “Senior
Subordinated Notes Trigger Date”) to February 15, 2017, the Term Maturity Date
shall be automatically amended to be the Senior Subordinated Notes Trigger Date.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which the
sum of such Lender’s Commitments then constitutes of the aggregate Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

 

“Tranche”:  as defined in Section 2.25.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Term Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 4.14 on the Closing Date and (ii) any Subsidiary of
the Borrower that is designated by a resolution of the board of directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower; (c) is
a Person with respect to which neither the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or warrants, options or other rights to acquire Capital
Stock or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and
(d) has not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.  If, at any time, any Unrestricted Subsidiary would fail to meet
the foregoing requirements as an Unrestricted Subsidiary, it shall thereafter
cease to be an Unrestricted Subsidiary for purposes hereof.  Subject to the
foregoing, the board of directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary or any Restricted
Subsidiary to be an Unrestricted Subsidiary; provided that (i) such designation
shall only be permitted if no Default or Event of Default would be in existence

 

32

--------------------------------------------------------------------------------


 

following such designation and the Parent would be in compliance with
Section 7.1 on the date of such designation after giving pro forma effect to
such designation, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an Unrestricted
Subsidiary and shall reduce amounts available for Investments in Unrestricted
Subsidiaries permitted by Section 7.7 in an amount equal to the fair market
value of the Subsidiary so designated as of the time of designation; provided
that the Borrower may subsequently redesignate any such Unrestricted Subsidiary
as a Restricted Subsidiary so long as the Borrower does not subsequently
re-designate such Restricted Subsidiary as an Unrestricted Subsidiary for a
period of the succeeding four fiscal quarters.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or
province.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”), the effects of any amortization of
or prepayments made on such Applicable Indebtedness prior to the date of the
applicable Amendment or Refinancing shall be disregarded.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the Parent, the Borrower and its Subsidiaries
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP, except as otherwise specifically prescribed herein, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as Amended or Refinanced, amended,
supplemented, restated or otherwise modified from time to time, (iv) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law
(including by succession of comparable successor laws), and (v) any term
referred herein by cross-reference to a defined term in the ABL Facility shall
be deemed to be a cross-reference to a defined term in the ABL Facility or a
comparable term in an Amendment or Refinancing thereof.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)           The term “license” shall include sub-license.

 

33

--------------------------------------------------------------------------------


 

(e)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)            All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

 

(g)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)           All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of Parent means the actual knowledge of a Responsible Officer.

 

1.3          Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Consolidated
Net Total Leverage Ratio, the Consolidated Net Total Secured Leverage Ratio and
the Consolidated Net Interest Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.3; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.3, when calculating the
Consolidated Net Total Leverage Ratio for purposes of (i) the Excess Cash Flow
Percentage and (ii) determining actual compliance (and not compliance on a pro
forma basis) with Section 7.1, the events described in this Section 1.3 that
occurred subsequent to the end of the applicable period shall not be given pro
forma effect.

 

(b)           For purposes of calculating the Consolidated Net Total Leverage
Ratio and the Consolidated Net Total Secured Leverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable period and
(ii) subsequent to such period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable period.  If since the beginning of any applicable period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.3,
then the Consolidated Net Total Leverage Ratio and the Consolidated Net Total
Secured Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.3.

 

(c)           Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and include, for the avoidance of doubt, the
amount of cost savings and synergies projected by the Borrower in good faith to
be reasonably anticipated to be realizable within 12 months after the closing
date of such Specified Transaction (provided that to the extent any such
operational changes are not associated with a transaction, such changes shall be
limited to those for which all steps have been taken for realizing such savings
and are factually supportable, reasonably identifiable and supported by an
officer’s certificate delivered to the Administrative Agent) (calculated on a
pro forma basis as though such cost savings and synergies had been realized on
the first day of such period as if such cost savings and synergies were realized
during the entirety of such period) relating to such Specified Transaction, net
of the amount of actual benefits realized during such period from such actions;
provided that any increase in Consolidated

 

34

--------------------------------------------------------------------------------


 

EBITDA as a result of cost savings and synergies shall be subject to the
limitations set forth in the definition of Consolidated EBITDA.

 

(d)           In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Net Total Leverage Ratio and the Consolidated
Net Total Secured Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable period and (ii) subsequent to the end of the applicable period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then the Consolidated Net Total Leverage Ratio and the
Consolidated Net Total Secured Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable period.

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Term Commitments.  Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (each, an “Initial Term Loan”
and collectively, the “Initial Term Loans”) in Dollars to the Borrower on the
Closing Date in an amount not to exceed the amount of the Initial Term
Commitment of such Lender.  The Initial Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the day of the
anticipated Closing Date) requesting that the Term Lenders make the Term Loans
on the Closing Date and specifying the amount to be borrowed.  The Initial Term
Loans made on the Closing Date shall initially be ABR Loans unless the initial
Term Lenders and the Administrative Agent otherwise agree.  Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof. 
Not later than 3:00 P.M., New York City time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender.  The Administrative Agent shall credit the account
designated in writing by the Borrower to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

2.3          Repayment of Term Loans.  The Term Loan of each Term Lender shall
be payable in equal consecutive quarterly installments, commencing on June 30,
2012, on the last Business Day of each of December, March, June and
September following the Closing Date in an amount equal to one quarter of one
percent (0.25%) of the Term Loans funded on the Closing Date (as adjusted to
reflect any prepayments thereof), with the remaining balance thereof payable on
the Term Maturity Date.

 

2.4          [Reserved].

 

2.5          [Reserved].

 

2.6          [Reserved].

 

2.7          [Reserved].

 

35

--------------------------------------------------------------------------------


 

2.8          Repayment of Term Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Term Lender, the
principal amount of each outstanding Term Loan of such Term Lender made to the
Borrower in installments in accordance with the amortization schedule set forth
in Section 2.3 (or on such earlier date on which the Term Loans become due and
payable pursuant to Section 8).  The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Term Loans made to the Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in Section 2.15.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Term Loan
made hereunder and any Note evidencing such Term Loan, the Type of such Term
Loan and each Interest Period applicable thereto, (ii) the amount of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of the Administrative Agent or any Lender to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

 

(e)           Any Lender may request that the Term Loans made by it be evidenced
by a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Term Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered not, to such payee and its
registered assigns).

 

2.9          Fees, etc.  The Borrower agrees to pay to the Joint Lead Arrangers
and the Administrative Agent, for their respective accounts, such fees in the
amounts and on the dates as set forth in any fee agreements with the Joint Lead
Arrangers or Administrative Agent, as the case may be.

 

The Borrower agrees to pay to the Administrative Agent for the benefit of each
Lender on the Closing Date “original issue discount” or upfront fees, as
determined by the Lead Arrangers, in an amount equal to 1.00% of Term Loans
funded by each Lender.

 

2.10        [Reserved].

 

36

--------------------------------------------------------------------------------


 

2.11                        Optional Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay the Term Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
1:00 P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 1:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify (i) the
date and amount of prepayment and (ii) whether the prepayment is of Eurodollar
Loans or ABR Loans; provided that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (provided that such notice may
be conditioned on receiving the proceeds of any Amendment or Refinancing of
Indebtedness, any Equity Issuance, the consummation of a Change of Control or
the Disposition of Property), together with accrued interest to such date on the
amount prepaid.  Partial prepayments of Term Loans shall be in an aggregate
principal amount of (i) $1,000,000 or a whole multiple of $100,000 in excess
thereof (in the case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole
multiple of $500,000 in excess thereof (in the case of prepayments of Eurodollar
Loans), and in each case shall be subject to the provisions of Section 2.18.

 

(b)                                 In the event that, on or prior to the first
anniversary of the Closing Date, the Borrower (x) makes any prepayment of Term
Loans in connection with any Repricing Transaction, or (y) effects any amendment
of this Agreement having the effect of a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the
aggregate principal amount of the Term Loans being prepaid and (II) in the case
of clause (y), a payment equal to 1% of the aggregate principal amount of the
applicable Term Loans outstanding immediately prior to such amendment.

 

2.12                        Mandatory Prepayments.

 

(a)                                 Unless the Required Lenders shall otherwise
agree, if any Indebtedness (excluding any Indebtedness incurred in accordance
with Section 7.2) shall be incurred by the Borrower or any of its Restricted
Subsidiaries an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of receipt of such Net Cash Proceeds toward the prepayment
of the Term Loans as set forth in Section 2.12(d).

 

(b)                                 Unless the Required Lenders shall otherwise
agree, if on any date any of the Borrower or any Subsidiary Guarantor shall for
its own account receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof, such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans as set forth in Section 2.12(d); provided that notwithstanding the
foregoing, on the date (the “Trigger Date”) that is six months after the
applicable Reinvestment Prepayment Date, the Term Loans shall be prepaid as set
forth in Section 2.12(d) by an amount equal to the portion of any Committed
Reinvestment Amount with respect to the relevant Reinvestment Event not actually
expended by such Trigger Date.

 

(c)                                  Unless the Required Lenders shall otherwise
agree, if, for any fiscal year of the Parent commencing with the fiscal year
ending on or nearest to December 31, 2012, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply an
amount equal to (i) the Excess Cash Flow Percentage of such Excess Cash Flow
minus (ii) the sum of (A) the aggregate amount of all prepayments or cash
collateralization of ABL Indebtedness during such fiscal year to the extent
accompanied by permanent optional reductions of the commitments under the ABL
Facility and (B) all optional prepayments of the Term Loans during such fiscal
year pursuant to Section 2.11(a), in each case other than to the extent any such
prepayment is funded with the proceeds of new

 

37

--------------------------------------------------------------------------------


 

long-term Indebtedness, toward the prepayment of the Term Loans as set forth in
Section 2.12(d).  Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten Business Days after the date on which
the financial statements of the Parent referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders.

 

(d)                                 Amounts to be applied in connection with
prepayments pursuant to Section 2.12 shall be applied to the prepayment of the
Term Loans in accordance with Section 2.18(b) until paid in full.  The
application of any prepayment pursuant to Section 2.12 shall be made, first, to
ABR Loans and, second, to Eurodollar Loans.  Each prepayment of the Term Loans
under Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(e)                                  Notwithstanding anything to the contrary in
Section 2.12(d),  2.18 or 10.7, with respect to the amount of any mandatory
prepayment described in Section 2.12 that is allocated to Term Loans (which, for
avoidance of doubt, includes any New Term Loans) (such amounts, the “Prepayment
Amount”), at any time when Term Loans remain outstanding, the Borrower will, in
lieu of applying such amount to the prepayment of Term Loans as provided in
paragraph (d) above, on the date specified in Section 2.12 for such prepayment,
give the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Lender
(which, for avoidance of doubt, includes each New Term Lender) a notice (each, a
“Prepayment Option Notice”) as described below.  As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Term Lender a Prepayment Option Notice, which shall be in the form
of Exhibit J (or such other form approved by the Administrative Agent), and
shall include an offer by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the relevant Term Loans of such Lender by an amount equal to the
portion of the Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans.  On the Mandatory
Prepayment Date, the Borrower shall pay to the relevant Term Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant
Term Loans in respect of which such Lenders have accepted (it being understood
that any Lender’s failure to object prior to the relevant Mandatory Prepayment
Date shall be deemed as an acceptance by such Lender of such Prepayment Option
Notice and the amount to be prepaid in respect of Term Loans held by such
Lender) prepayment as described above; provided that, following such offer and
application, any amount remaining unapplied shall be returned to the Borrower.

 

(f)                                   Notwithstanding any other provisions of
this Section 2.12, (i) to the extent that the repatriation to the United States
of any Excess Cash Flow attributable to Foreign Subsidiaries (“Foreign
Subsidiary Excess Cash Flow”) would be (x) prohibited or delayed by applicable
local law or (y) restricted by applicable organizational documents or
(z) prohibited, delayed or restricted any agreement permitted by Section 7.13,
an amount equal to the portion of such Foreign Subsidiary Excess Cash Flow that
would be so affected were the Borrower to attempt to repatriate such cash will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.12 so long, but only so long, as the applicable local law or
applicable organizational documents would not otherwise permit repatriation to
the United States (the Borrower hereby agrees to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation, even if
the Borrower does not intend to actually repatriate such cash, so that an amount
equal to the full amount of such Foreign Subsidiary Excess Cash Flow will
otherwise be subject to repayment under this Section 2.12), and if within one
year following the date on which the respective prepayment would otherwise have
been required such repatriation of any of such affected Foreign Subsidiary
Excess Cash Flow is permissible under the applicable local law or applicable
organizational documents (even if such cash is actually not repatriated), an
amount equal to the amount of the Foreign Subsidiary Excess Cash Flow that could
be repatriated will be promptly (and in any event not later than two Business
Days) applied (net of an amount equal to the additional taxes that

 

38

--------------------------------------------------------------------------------


 

would be payable or reserved against as a result of a repatriation and any
additional costs that would be incurred as a result of a repatriation, whether
or not a repatriation actually occurs) by the Borrower to the repayment of the
Term Loans pursuant to this Section 2.12 and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any Foreign
Subsidiary Excess Cash Flow would have adverse tax cost consequences with
respect to such Foreign Subsidiary Excess Cash Flow, an amount equal to such
Foreign Subsidiary Excess Cash Flow that would be so affected will not be
subject to repayment under this Section 2.12; provided that for purposes of this
Section 2.12, Excess Cash Flow shall be deemed allocable to each Foreign
Subsidiary, with respect to any period, in an amount equal to (i) the
Consolidated EBITDA of such Foreign Subsidiary for such period, divided by
(ii) the Consolidated EBITDA of Parent and its Restricted Subsidiaries for such
period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the Obligations).  For the avoidance of doubt, nothing in this
Agreement requires, or is intended to require, any actual repatriation of any
Foreign Subsidiary Excess Cash Flow.

 

(g)                                  Notwithstanding any other provisions of
this Section 2.12, (i) to the extent that the repatriation to the United States
of any or all of the Net Cash Proceeds of any disposition by a Foreign
Subsidiary (“Foreign Disposition”) or the Net Cash Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (“Foreign Recovery Event”) would be
(x) prohibited or delayed by applicable local law, (y) restricted by applicable
organizational documents or any agreement permitted by Section 7.12 or 7.13 or
(z) subject to other onerous organizational or administrative impediments, an
amount equal to the Net Cash Proceeds that would be so affected were the
Borrower to attempt to repatriate such cash will not be required to be applied
to repay Term Loans at the times provided in this Section 2.12 so long, but only
so long, as the applicable local law, applicable organizational documents or
other impediment would not otherwise permit repatriation to the United States
(the Borrower hereby agrees to use all commercially reasonable efforts to
overcome or eliminate any such restrictions on or impediments to repatriation
even if the Borrower does not intend to actually repatriate such cash, so that
an amount equal to the full amount of such Net Cash Proceeds will otherwise be
subject to repayment under this Section 2.12), and if within one year following
the date on which the respective prepayment would otherwise have been required
such repatriation of any of such affected Net Cash Proceeds is permissible under
the applicable local law or applicable organizational documents or the
impediment to such repatriation has ceased to exist, even if such cash is not
actually repatriated at such time, an amount equal to the amount of the Net Cash
Proceeds will be promptly (and in any event not later than two Business Days)
applied (net of an amount equal to the additional taxes that would be payable or
reserved against and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
to the repayment of the Term Loans pursuant to this Section 2.12 and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or Foreign Recovery
Event would have adverse tax cost consequences with respect to such Net Cash
Proceeds, an amount equal to such Net Cash Proceeds that would be so affected
will not be subject to repayment under this Section 2.12.  For the avoidance of
doubt, nothing in this Agreement requires, or is intended to require, any actual
repatriation of any Foreign Subsidiary’s Net Cash Proceeds

 

2.13                        Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurodollar Loans made to the Borrower to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the second Business Day preceding the proposed
conversion date; provided that if any Eurodollar Loan is so converted on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21.  The Borrower may
elect from time to time to convert ABR Loans made to the Borrower to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, on the third Business Day
preceding the proposed conversion date

 

39

--------------------------------------------------------------------------------


 

(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
by the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1 and no later than 1:00 P.M., New York City time, on the
third Business Day preceding the proposed continuation date, of the length of
the next Interest Period to be applicable to such Term Loans; provided that if
any Eurodollar Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and; provided, further, that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations and;
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Term Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

2.14                        Minimum Amounts and Maximum Number of Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each tranche of
Eurodollar Loans shall be equal to a minimum of $1,000,000 or a whole multiple
of $500,000 in excess thereof and (b) no more than fifteen tranches of
Eurodollar Loans shall be outstanding at any one time.

 

2.15                        Interest Rates and Payment Dates.

 

(a)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  (i) If all or a portion of the principal
amount of any Term Loan shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%, and (ii) if all or
a portion of any interest payable on any Term Loan or any commitment fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

(d)                                 Interest shall be payable by the Borrower in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to paragraph (c) of this Section shall be payable from time to time on demand.

 

40

--------------------------------------------------------------------------------


 

2.16                        Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Term Loan resulting from
a change in the ABR or the Eurocurrency Reserve Percentage shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
presumptively correct in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a) and Section 2.15(b).

 

2.17                        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Term Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Term
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with a ABR Loan, or (iii) the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan or
in connection with a Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Term Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans and ABR Loans as to which the
interest rate is determined with reference to the Eurodollar Rate shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (any such time period, the “Eurodollar
Unavailability Period”). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for ABR Loans in the amount specified therein.

 

2.18                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing by the Borrower from the
Lenders hereunder shall be made pro rata according to the respective Term
Percentages of the relevant Lenders.  Each payment (other than prepayments) in
respect of principal or interest in respect of the Term Loans and each payment
in respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Term Lenders, pro rata according to the respective
amounts then due and owing to such Lenders.

 

(b)                                 Each optional prepayment of the Term Loans
shall be applied to the remaining installments thereof as specified by the
Borrower.  Each mandatory prepayment on account of principal of and interest on
the Term Loans pursuant to Section 2.12 shall be applied to any installments
thereof in direct order of maturity.  Amounts repaid or prepaid on account of
the Term Loans may not be reborrowed.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 2.18(a) and (b) shall
be subject to (i) the express provisions of this Agreement which require, or
permit, differing payments to be made to non-Defaulting Lenders as opposed to
Defaulting Lenders, (ii) the express provisions of this Agreement which permit
disproportionate payments with respect to various of the Tranches as, and to the
extent, provided herein, and (iii) the express provisions of Sections 2.25,
2.26, 2.27,  2.28 and 2.29, which permit disproportionate payments with respect
to the Loans as, and to the extent, provided therein.

 

(d)                                 All payments (including prepayments) by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made in Dollars without setoff or counterclaim and shall be
made prior to 2:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the Funding
Office, in immediately available funds.  The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received.  If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be presumptively correct
in the absence of manifest error.  If such Lender’s share of such borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days after such Borrowing Date, the Administrative Agent shall give
notice of such fact to the Borrower and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans, on demand, from the Borrower.  Nothing herein shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Defaulting Lender.

 

(f)                                   Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the relevant
Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each relevant Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate. 
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

42

--------------------------------------------------------------------------------


 

2.19                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:

 

(i)                                     shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder;

 

(ii)                                  shall subject any Lender to any additional
Taxes with respect to any Loan Document or any Term Loan made pursuant to this
Agreement (except for Non-Excluded Taxes or Other Taxes, which are indemnified
under Section 2.20, and any Excluded Tax); or

 

(iii)                               shall impose on such Lender any other
condition not otherwise contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender by
an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans (in each case
hereunder), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender within ten
Business Days after the Borrower’s receipt of a reasonably detailed invoice
therefor (showing with reasonable detail the calculations thereof), any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority first made, in each case, subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a reasonably
detailed written request therefor (consistent with the detail provided by such
Lender to similarly situated borrowers), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case shall be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

 

43

--------------------------------------------------------------------------------


 

(d)                                 A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of manifest error.  Notwithstanding anything to the contrary in this Section,
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than nine months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect.  The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Obligations.

 

2.20                        Taxes.

 

(a)                                 All payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes unless required by
applicable Requirements of Law.  If any Taxes are required to be withheld by any
applicable withholding agent from any amounts payable by or on account of any
Loan Party under any Loan Document, (i) the applicable withholding agent shall
make such deductions, (ii) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law, and (iii) to the extent the deduction is on
account of Non-Excluded Taxes or Other Taxes, the amounts so payable by the
applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after deduction or withholding of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by any Loan Party, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for the account of the
Administrative Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, other reasonable evidence of payment. 
The Borrower shall indemnify the Administrative Agent and the Lenders for any
Non-Excluded Taxes payable in connection with any payments made by any Loan
Party under any Loan Document and any Other Taxes (including Non-Excluded Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.20), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that if an indemnitee does not notify the Borrower of any
indemnification claim under this Section 2.20(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrower shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from such indemnitee’s failure to notify the Borrower within such 180 day
period.  A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf, shall be conclusive absent manifest
error.

 

(d)                                 Each Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased):

 

44

--------------------------------------------------------------------------------


 

(i)      Each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to any
payment under any Loan Document shall deliver whichever of the following is
applicable:

 

(ii)     two accurate and complete original, signed copies of IRS Form W-8BEN
(or any successor or other applicable form) claiming eligibility for benefits of
an income tax treaty to which the United States is a party or IRS Form W-ECI (or
any successor or other applicable form),

 

(iii)    in the case of a Non-U.S.  Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F (a “U.S. Tax Compliance Certificate”) and two accurate and complete
original, signed copies of IRS Form W-8BEN, or any subsequent versions or
successors to such forms, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
United States federal withholding tax on all payments by the Borrower or any
Loan Party under this Agreement and the other Loan Documents,

 

(iv)    to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or a participating Lender),
two accurate and complete original, signed copies of IRS Form W-8IMY (or any
successor or other applicable form) of the Non-U.S. Lender, accompanied by IRS
Form W-8ECI, Form W-8BEN, U.S. Tax Compliance Certificate, Form W-8IMY, or any
other required information (or any successor or other applicable forms) from
each beneficial owner that would be required under this Section 2.20(d) if such
beneficial owner were a Lender, applicable (provided that, if the Non-U.S.
Lender is a partnership for U.S. federal income Tax purposes (and not a
participant Lender), and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Non-U.S. Lender on behalf of such beneficial owners, provided
such certificates are duly executed and properly completed originals), or any
other form prescribed by applicable Requirements of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made; or

 

(v)     any other form prescribed by applicable requirements of U.S. federal
income Tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

 

(vi)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations

 

45

--------------------------------------------------------------------------------


 

under FATCA or to determine or, if necessary, the amount to deduct and withhold
from such payment

 

Forms described in this Section 2.20(d) shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation).  In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence, invalidity or expiration of any form
previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent in writing at any time
such Non-U.S. Lender determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower and the Administrative
Agent (or any other form of certification adopted by the United States taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to Section 2.20(d) that such Non-U.S. Lender is not legally eligible to deliver.

 

(e)           Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two accurate and complete original,
signed copies of IRS Form W-9, or any subsequent versions or successors to such
form.  Such forms shall be delivered by each U.S.  Lender on or before the date
it becomes a party to this Agreement.  In addition, each U.S.  Lender shall
deliver such forms promptly upon the obsolescence, invalidity or expiration of
any form previously delivered by such U.S.  Lender.  Each U.S.  Lender shall
promptly notify the Borrower and the Administrative Agent in writing at any time
it determines that such U.S. Lender is no longer in a position to provide any
previously delivered certifications to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).

 

(f)            If the Administrative Agent or any Lender determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 2.19 and this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.20 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that the Borrower shall not be
required to repay to the Administrative Agent or the Lender an amount in excess
of the amount paid over by such party to the Borrower pursuant to this Section. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Obligations.

 

(g)           On or before the date the Administrative Agent becomes a party to
this Agreement, the Administrative Agent shall provide to the Borrower two
accurate and complete original, signed copies of IRS Form W-9.

 

2.21        Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (other than lost profits,
including the Applicable Margin) that such Lender may actually sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice

 

46

--------------------------------------------------------------------------------


 

requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment,
conversion or continuation of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto.  A reasonably detailed certificate
as to (showing in reasonable detail the calculation of) any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
presumptively correct in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Obligations.

 

2.22        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurodollar Loans as contemplated
by this Agreement, such Lender shall promptly give notice thereof to the
Administrative Agent and the Borrower, and (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall be suspended during the period of
such illegality and (b) such Lender’s Term Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Term Loans
or within such earlier period as required by law.

 

If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.21.

 

2.23        Mitigation of Costs; Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.19, 2.20(a), 2.20(c) or 2.22 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event with the object of avoiding the consequences of
such event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage and; provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.19, 2.20(a),
2.20(c) or 2.22.

 

2.24        Replacement of Lenders.  The Borrower shall be permitted to replace
with a financial institution any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request
made by a Lender pursuant to the operation of Section 2.21 is materially greater
than requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (b) defaults in its obligations to make Term Loans hereunder or is
a Defaulting Lender, or (c) that has refused to consent to any waiver or
amendment with respect to any Loan Document that requires such Lender’s consent
and has been consented to by the Required Lenders; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) the replacement
financial institution shall purchase, at par, all Term Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (iii) the
Borrower shall be liable to such replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (iv) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(c), (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6, (vi) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be

 

47

--------------------------------------------------------------------------------


 

consummated, (vii) if applicable, the replacement financial institution shall
consent to such amendment or waiver and (viii) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.  If a Defaulting
Lender cures all the Lender Defaults that caused such Lender to become a
Defaulting Lender either (a) within three Business Days after the Borrower
notifies such Defaulting Lender that the Borrower intends to replace such
Defaulting Lender in accordance with this Section 2.24 or (b) if the Borrower
has not elected to remove such Defaulting Lender pursuant to this Section 2.24,
at any time after such Lender becomes a Defaulting Lender, then three Business
Days after such Defaulting Lender cures all existing Lender Defaults (to the
reasonable satisfaction of the Administrative Agent, each Issuing Lender and the
Borrower) with respect to such Lender, it shall be deemed not to be a Defaulting
Lender, all such Lender’s rights to payment under the Loan Documents shall be
restored and the Borrower shall no longer have the right to remove such Lender
pursuant to this Section 2.24; provided that if such Lender commits one or more
additional Lender Defaults after the date that such Lender was reinstated as a
non-Defaulting Lender in accordance with this Section 2.24, the prior written
consent of the Required Lenders shall be required to restore such Lender as a
non-Defaulting Lender even after the cure of all such subsequent Lender
Defaults.

 

2.25        Incremental Term Loans.  The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”) hereunder, in an aggregate
amount for all such New Term Loan Commitments not in excess of $200,000,000;
provided that any Person or Persons providing such commitments shall be subject
to the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Term Loan
Commitments shall be effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of any New Term Loan Commitments may elect or decline, in its
sole discretion, to provide such New Term Loan Commitment.  Such New Term Loan
Commitments shall become effective as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist or would exist after giving
effect thereto and the Parent shall be in pro forma compliance with Section 7.1
on such Increased Amount Date before or after giving effect to such New Term
Loan Commitments and to the making of any Tranche of New Term Loans pursuant
thereto and after giving effect to any Permitted Acquisition, Investment
permitted by Section 7.7 or redemption, repurchase, defeasance, repayment or
refinancing of Indebtedness consummated in accordance therewith; (2) on such
Increased Amount Date after giving effect to such New Term Loan Commitments and
to the making of any Tranche of New Term Loans pursuant thereto and after giving
effect to any Permitted Acquisition, Investment permitted by Section 7.7 or
redemption, repurchase, defeasance, repayment or refinancing of Indebtedness
consummated in accordance therewith, the Consolidated Net Total Secured Leverage
Ratio shall be equal to or less than 3.00 to 1.00; (3) the interest rate margins
applicable to any New Term Loan will be determined by the Borrower and the
Lenders providing such New Term Loan and such interest rate margins (which shall
be deemed to include original issue discount (based on a four (4) year average
life to maturity or, if less, the remaining life to maturity) and upfront fees,
but exclude arrangement, commitment, structuring and underwriting fees and any
amendment fees paid or payable to the Joint Lead Arrangers (or their affiliates)
in their capacities as such in connection with the existing Initial Term
Facility or to one or more arrangers (or their affiliates) in their capacities
as such applicable to the New Term Loans or New Term Loan Commitments or any
other or other fees payable in connection with the existing Initial Term
Facility or the  New Term Loans or New Term Loan Commitments that are not paid
generally to Lenders providing the existing Initial Term Loan Facility or such
New Term Loans) will not be more than 0.50% higher than the highest interest
margins applicable to the existing Initial Term Facility, unless the interest
rate margin with respect to the existing Initial Term Facility is increased by
an amount equal to the difference between the interest rate margins with respect
to the New Term Loans and the corresponding interest rate

 

48

--------------------------------------------------------------------------------


 

margins on the existing Initial Term Facility, minus 0.50%, provided, that if
the lowest permissible Eurodollar Rate is greater than 1.25% or the lowest
permissible ABR is greater than 2.25% for such New Term Loans, the difference
between such “floor” and 1.25%, in the case of the Eurodollar Rate for such New
Term Loans, or 2.25%, in the case of the ABR  for such New Term Loans, shall be
equated to interest rate margin for purposes of this clause (3); (4) the
proceeds of any New Term Loans shall be used for general corporate purposes of
the Borrower and its Subsidiaries (including Permitted Acquisitions and
Investments permitted by Section 7.7); (5) the New Term Loans shall rank pari
passu in right of payment and of Collateral with the existing Initial Term Loans
(provided that New Term Loans may rank junior in right of Collateral with the
Initial Term Loans or be unsecured; provided further that clause (3) above shall
not be applicable to such junior or unsecured New Term Loans and such junior
secured New Term Loans shall be deemed, for all purposes of this Agreement and
the other Loan Documents, to be first-lien secured Indebtedness); (6) in the
case of any New Term Loans, the maturity date thereof shall not be earlier than
the Term Maturity Date applicable to Initial Term Loans and the Weighted Average
Life to Maturity shall be equal to or greater than the Weighted Average Life to
Maturity of the Initial Term Loans that are not New Term Loans; (7) all terms
and documentation with respect to any New Term Loans which differ from those
with respect to the Initial Term Loans shall be reasonably satisfactory to the
Administrative Agent, except as set forth in clauses (3) and (6) above; (8) such
New Term Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Administrative Agent and
one or more New Term Lenders; and (9) the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents reasonably requested
by Administrative Agent in connection with any such transaction.  Any New Term
Loans made on an Increased Amount Date that have terms and provisions that
differ from those of the Initial Term Loans, as applicable, outstanding on the
date on which such New Term Loans are made shall be designated as a separate
tranche (a “Tranche”) of Term Loans, as applicable, for all purposes of this
Agreement.

 

On any Increased Amount Date on which any New Term Loan Commitments become
effective, subject to the foregoing terms and conditions, each lender with a New
Term Loan Commitment (each, a “New Term Lender”) shall become a Lender hereunder
with respect to such New Term Loan Commitment.

 

The terms and provisions of the New Term Loan Commitments of any Tranche shall
be, except as otherwise set forth in the relevant Joinder Agreement, identical
to those of the applicable Term Loans and for purposes of this Agreement, any
New Term Loans or New Term Loan Commitments shall be deemed to be Term Loans and
Term Loan Commitments.  Each Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.25.

 

2.26        Extended Term Loans.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
subject to the terms of this Section 2.26, the Borrower may at any time and from
time to time when no Default or Event of Default then exists request that all or
a portion of Initial Term Loans or New Term Loans (each, an “Existing Term Loan
Tranche” and “Existing New Term Loan Tranche”, respectively), together with any
related outstandings, be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of the principal
amount (and related outstandings) of such Term Loans, New Term Loans (any such
Term Loans which have been so converted, “Extended Term Loans” and “Extended New
Term Loans”, respectively) and to provide for other terms consistent with this
Section 2.26. In order to establish any Extended Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Tranche) (each, an
“Extension Request”) setting forth the proposed terms of the Extended Loans to
be

 

49

--------------------------------------------------------------------------------


 

established, which shall (x) be identical as offered to each Lender under the
relevant Existing Tranche (other than the proposed interest rates and fees
payable) and (y) be identical to the Term Loans under the relevant Existing
Tranche from which such Extended Loans are to be converted, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Extension Amendment may
provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Loans);
(iii) Extended Term Loans may have mandatory prepayment terms which provide for
the application of proceeds from mandatory prepayment events to be made first to
prepay the Term Loans under the relevant Existing Tranche from which such
Extended Loans have been converted before applying any such proceeds to prepay
such Extending Term Loans; and (iv) Extended Term Loans may have optional
prepayment terms (including call protection and terms which allow Term Loans
under the relevant Existing Tranche from which such Extended Term Loans have
been converted to be optionally prepaid prior to the prepayment of such Extended
Term Loans) as may be agreed by the Borrowers and the Lenders thereof; provided
that no Extended Term Loans may be optionally prepaid prior to the date on which
all Term Loans with an earlier final stated maturity (including Term Loans under
the Existing Term Loan Tranche from which such Term Loans were converted) are
repaid in full, unless such optional prepayment is accompanied by a pro rata
optional prepayment of such other Term Loans; provided, however, that (A) in no
event shall the final maturity date of any Extended Loans of a given Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Term Loans hereunder and (B) the Weighted Average
Life to Maturity of any Extended Loans of a given Extension Series at the time
of establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of any other Term Loans then outstanding.  Any Extended Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Loans, as applicable, for all purposes of
this Agreement; provided that any Extended Loans converted from an Existing
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Existing Tranche.

 

(b)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.26. No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Tranche converted into Extended Loans pursuant
to any Extension Request. Any Lender (i) (each, an “Extending Term Lender”)
wishing to have all or a portion of its Term Loans under the Existing Term Loan
Tranche subject to such Extension Request converted into Extended Term Loans
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the applicable Existing Tranche which it has elected to request be
converted into Extended Loans (subject to any minimum denomination requirements
imposed by the Administrative Agent).  Any Lender that does not respond to the
Extension Request on or prior to the date specified therein shall be deemed to
have rejected such Extension.  In the event that the aggregate principal amount
of Term Loans under the respective Existing Term Loan Tranche, subject to
Extension Elections relating to a particular Extension Request, exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loan of such Existing Term Loan Tranche shall either (i) be converted to
Extended Term Loan of such Existing Term Loan Tranche, on a pro rata basis based
on the aggregate principal amount of Term Loan of such Existing Term Loan
Tranche included in each such Extension Elections or (ii) to the extent such
option is expressly set forth in the respective Extension Request, the Borrower
shall have the option to increase the amount of Extended Term Loans so that such
excess does not exist.

 

50

--------------------------------------------------------------------------------


 

(c)           Extended Term Loans shall be established pursuant to an amendment
(each, a “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Lender, providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
Section 2.26(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.  After giving effect to the
Extension, the Commitments shall cease to be a part of the Tranche they were a
part of immediately prior to the Extension and shall be a new Tranche hereunder.

 

(d)           With respect to any Extension consummated by a Borrower pursuant
to this Section 2.26, such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement. The Administrative Agent
and the Lenders hereby consent to each Extension and the other transactions
contemplated by this Section 2.26 (including, for the avoidance of doubt,
payment of any interest or fees in respect of any Extended Term Loan on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Credit Agreement (including, without
limitation, Sections 2.11, 2.12, 2.18 or 10.7) or any other Loan Document that
may otherwise prohibit any Extension or any other transaction contemplated by
this Section 2.26, provided that such consent shall not be deemed to be an
acceptance of the Extension Request.

 

(e)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of any Extended Loans incurred
pursuant thereto, (ii) modify the scheduled repayments with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans converted
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans), (iii) make such other changes
to this Agreement and the other Loan Documents consistent with the provisions
and intent of Section 2.10, (iv) establish new Tranches or sub-Tranches in
respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches or
sub-Tranches, in each case on terms consistent with this Section 2.26, and
(v) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.26, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment. 
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.26 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrowers in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrowers unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrowers by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extension, the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the Latest Maturity Date so that such
maturity date is extended to the Latest Maturity Date (or such later date as may
be advised by local counsel to the Administrative Agent).

 

51

--------------------------------------------------------------------------------


 

2.27        Reverse Dutch Auction Repurchases.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Borrower may, at any
time and from time to time after the Closing Date, conduct reverse Dutch
auctions in order to purchase Term Loans (an “Auction”) (each such Auction to be
managed exclusively by the Administrative Agent or another investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:

 

(i)         each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.27 and Schedule 2.27(a);

 

(ii)        no Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of the
Term Loans in connection with any Auction;

 

(iii)       the principal amount (calculated on the face amount thereof) of all
Term Loans that the Borrower offers to purchase in any such Auction shall be no
less than $10,000,000 (unless another amount is agreed to by the Administrative
Agent);

 

(iv)       the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the Borrower shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold);

 

(v)        prior to commencing an Auction, the Parent and the Borrower shall
have discussed same with each of S&P and Moody’s;

 

(vi)       no more than one Auction may be ongoing at any one time;

 

(vii)      the aggregate principal amount of all Term Loans purchased pursuant
to this Section 2.27 shall not exceed $116,000,000; and

 

(viii)              at the time of each purchase of Term Loans through an
Auction, the Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Responsible Officer certifying as to compliance with preceding
clauses (ii) and (iii).

 

(b)                                 The Borrower must terminate an Auction if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans, pursuant to the Auction. If the Borrower commences any
Auction (and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of the respective Auction have in fact
been satisfied), and if at such time of commencement the Borrower believes in
good faith that all required conditions set forth above which are required to be
satisfied at the time of the purchase of Term Loans pursuant to such Auction
shall be satisfied, then the Borrower shall have no liability to any Lender for
any termination of the respective Auction as a result of its failure to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to the Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans made by
the Borrower pursuant to this Section 2.27, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.11,
2.12,  2.18 or

 

52

--------------------------------------------------------------------------------


 

10.7. At the time of purchases of Term Loans pursuant to an Auction, the then
remaining scheduled repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Auction, with such reduction to be applied to such repayments on a pro rata
basis (based on the then remaining principal amount of each such repayment).

 

(c)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.27 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.11, 2.12, 2.18 or 10.7 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.27 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.27. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 9 and Section 10.5 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

 

2.28        Sponsor and Affiliate Term Loan Repurchases.  Notwithstanding
anything to the contrary in this Credit Agreement, the Sponsor or any Sponsor
Affiliate may be an assignee in respect of Term Loans (and to such extent shall
constitute an “Assignee”); provided that:

 

(a)           the aggregate principal amount of Term Loans held by the Sponsor
and Non-Debt Fund Affiliates at any time shall not exceed 20% of the aggregate
outstanding principal amount of the Term Loans (the “Cap”);

 

(b)           notwithstanding anything to the contrary in the definition of
“Required Lenders”, or in Section 10.1, (i) the Sponsor or any Non-Debt Fund
Affiliate holders of any Term Loans acquired pursuant to this Section 2.28 shall
not be entitled to vote such Term Loans in any “Required Lender” vote pursuant
to the terms of this Agreement or any other Loan Document (it being understood
that the holder of such Term Loans shall have the right to consent to votes
requiring the consent of “all Lenders” or “all Lenders directly and affected
thereby” pursuant to Section 10.1 or otherwise), and for purposes of any such
vote such Term Loans shall be deemed to have been voted in proportion to the
votes of the other Lenders; and (ii) Lenders that are Debt Fund Affiliates shall
not be permitted, in the aggregate, to account for more than 50% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence;

 

(c)           the Sponsor and the Sponsor Affiliates shall be prohibited from
being appointed as, or succeeding to the rights and duties of, Administrative
Agent under this Agreement and the other Loan Documents until such time (if any)
as when all Obligations (other than those held by the Sponsor or any of its
Affiliates) have been paid in full in cash;

 

(d)           by acquiring a Term Loan hereunder, each of the Sponsor and each
Non-Debt Fund Affiliate thereof shall be deemed to have (I) waived its right to
receive information prepared by Administrative Agent or any Lender (or any
advisor, agent or counsel thereof) under or in connection with the Loan
Documents (in each case to the extent not provided to the Loan Parties) and
attend any meeting or conference call with Administrative Agent or any Lender,
(II) agreed that it is prohibited from making or bringing any claim, in its
capacity as a Lender, against Administrative Agent or any Lender with respect to
the duties and obligations of such Persons under the Loan Documents, and
(III) agreed,

 

53

--------------------------------------------------------------------------------


 

without limiting its rights as a Lender described in this Section 2.28, that it
will have no right whatsoever to require Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to this
Agreement or any other Loan Document;

 

(e)           the Sponsor or such Sponsor Affiliate identifies itself as an
Affiliate of the Loan Parties prior to the assignment  of Term Loans to it
pursuant to the respective Assignment and Assumption Agreement; and

 

(f)            the assigning Lender and the Sponsor or such Sponsor Affiliate
shall execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”) in lieu of an Assignment and Assumption.

 

2.29        Refinancing Amendments

 

(a)           At any time after the Closing Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans, New Term Loans or Extended Term Loans), in
the form of Other Term Loans or Other Term Loan Commitments pursuant to a
Refinancing Amendment; provided that (A) such Credit Agreement Refinancing
Indebtedness will rank pari passu in right of payment and of security with the
other Loans and Commitments hereunder, (B) such Credit Agreement Refinancing
Indebtedness will have such pricing and optional prepayment terms as may be
agreed by the Borrower and the Lenders thereof (provided that such Credit
Agreement Refinancing Indebtedness may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment), (C) such Credit Agreement Refinancing Indebtedness will
have a maturity date later than the maturity date of, and will have a Weighted
Average Life to Maturity that is not shorter than, the Term Loans being
refinanced, (D) subject to clause (B) above, such Credit Agreement Refinancing
Indebtedness will have terms and conditions that are substantially identical to,
or less favorable to the lenders or investors providing such Credit Agreement
Refinancing Indebtedness than, the Refinanced Debt and (E) the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of outstanding Term
Loans being so refinanced; provided further that the terms and conditions
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the then Latest Maturity Date.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 5.2 (and for purposes thereof the
incurrence of the Credit Agreement Refinancing Indebtedness shall be deemed to
be a irrevocable notice pursuant to Section 2.2) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions and officers’ certificates, in each
case consistent with those delivered on the Closing Date under Section 5.1
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent), and customary reaffirmation agreements.  Each Tranche
of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.29(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments).

 

54

--------------------------------------------------------------------------------


 

(b)                                 Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section.  Notwithstanding the foregoing, the Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.29
and, if the Administrative Agent seeks such advice or concurrence, it shall be
permitted to enter into such amendments with the Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such amendments entered into with the Borrower
by the Administrative Agent hereunder shall be binding and conclusive on the
Lenders.

 

(c)                                  This Section 2.29 shall supersede any
provisions in Section 2.18 or 10.1 to the contrary.

 

SECTION 3.

 

[RESERVED]

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans, the Parent and the Borrower hereby jointly represent
and warrant (as to itself and each of its Subsidiaries) to the Administrative
Agent and each Lender, which representations and warranties shall be deemed made
on the Closing Date and on the date of each borrowing of Term Loans hereunder,
that:

 

4.1                               Financial Condition.  The audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2011, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Deloitte & Touche LLP, present fairly in all
material respects the financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the results of its operations and its cash
flows for the respective fiscal years then ended.  All such financial
statements, including the related schedules and notes thereto and normal
year-end adjustments, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and, in the case of
such unaudited financial statements, subject to the absence of footnotes). 
Except as set forth on Schedule 4.1, as of the Closing Date, the Borrower and
its Subsidiaries (i) do not have any material Guarantee Obligations, contingent
liabilities or liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, which are not reflected in the most recent financial statements
referred to in this paragraph but which would in accordance with GAAP be so
reflected in a consolidated balance sheet of the Borrower as of the Closing Date
or (ii) are not party to any arrangement to pay principal or interest with
respect to any Indebtedness of any Person which is not reflected in the most
recent financial statements referred to in this paragraph, (x) which was
incurred by the Borrower or any of its Subsidiaries or guaranteed by the
Borrower or any of its Subsidiaries at any time or the proceeds of which are or
were transferred to or used by the Borrower or any of its Subsidiaries and
(y) the payments in respect of which are intended to be made with the proceeds
of payments to such Person by the

 

55

--------------------------------------------------------------------------------


 

Borrower or any of its consolidated Subsidiaries or with any Indebtedness or
Capital Stock issued by the Borrower or any such Subsidiary.

 

4.2                               No Change.

 

(a)                                 As of the Closing Date there has been no
event, circumstance, development, change or effect since December 31, 2011 that
has had a Material Adverse Effect.

 

(b)                                 At any time after the Closing Date as of
which this representation and warranty is made or deemed made, there has been no
event, development or circumstance since December 31, 2011 that has had or will
have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Each of the
Parent, the Borrower and its Restricted Subsidiaries (a) (i) is duly organized
(or incorporated), validly existing and in good standing (or, only where if
applicable, the equivalent status in any foreign jurisdiction) under the laws of
the jurisdiction of its organization or incorporation, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged except, in each case, to the extent
that any such failure to have such power, authority or right would not
reasonably be expected to have a Material Adverse Effect and (iii) is duly
qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not reasonably be expected to have a Material Adverse Effect and
(b) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder.  Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the extensions of credit on the terms and conditions of this
Agreement.  Except as would not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the extensions of credit hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
4.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not (a) violate the
organizational or governing documents of any of the Loan Parties, (b) violate in
any material respect any Requirement of Law or any material Contractual
Obligation of the Parent, the Borrower or

 

56

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries or (c) result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted by Section 7.3).

 

4.6                               No Material Litigation.  No litigation,
proceeding or, to the knowledge of the Parent and the Borrower, investigation of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Parent and the Borrower, likely to be commenced within a
reasonable time period against the Parent, the Borrower or any of its Restricted
Subsidiaries or against any of their Properties or revenues which, taken as a
whole, (a) are material and adverse with respect to any of the Loan Documents or
(b) would reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Default or Event of Default
has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Except as set
forth in Schedule 4.8A, each of the Parent, the Borrower and its Restricted
Subsidiaries has good and marketable title in fee simple to, or a valid
leasehold interest in or in the case of real property subject to a license, a
right to use, all its real property, and good title to, or a valid leasehold
interest in or right to use, all its other Property (other than Intellectual
Property), in each case, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, and none of such Property is
subject to any Lien except as permitted by the Loan Documents.  Schedule 4.8B
lists all real property which is owned, leased or licensed to use by any Loan
Party as of the Closing Date.

 

4.9                               Intellectual Property.  Each of the Parent,
the Borrower and its Restricted Subsidiaries owns, or has a valid license to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted free and clear of all Liens, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.  To the
Parent’s or the Borrower’s knowledge, no holding, injunction, decision or
judgment has been rendered by any Governmental Authority and neither the Parent,
the Borrower nor any of its Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would cancel the validity of the Parent’, the
Borrower’s or any Restricted Subsidiary’s rights in any Intellectual Property
owned by the Parent, the Borrower or any Restricted Subsidiary (the “Borrower
Intellectual Property”) in any respect that would reasonably be expected to have
a Material Adverse Effect.  To the Parent’s or the Borrower’s knowledge, no
pending claim has been asserted or threatened in writing by any Person
challenging the use by the Parent, the Borrower or its Restricted Subsidiaries
of any Borrower Intellectual Property or the validity of any Borrower
Intellectual Property, except in each case as would not reasonably be expected
to have a Material Adverse Effect.  To the Parent’s or the Borrower’s knowledge,
the use of any Borrower Intellectual Property by the Parent, the Borrower or its
Restricted Subsidiaries does not infringe on the rights of any other Person in a
manner that would reasonably be expected to have a Material Adverse Effect.  the
Parent, the Borrower and its Restricted Subsidiaries have taken all commercially
reasonable actions that in the exercise of their reasonable business judgment
should be taken to protect the Borrower Intellectual Property, including
Borrower Intellectual Property that is confidential in nature, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.10                        Taxes.  Each of the Parent, the Borrower and each of
its Restricted Subsidiaries (i) has timely filed or caused to be filed all
federal, state, provincial and other Tax returns that are required to be filed
by it, and (ii) has duly and timely paid all Taxes shown to be due and payable
on said returns and all other Taxes, fees or other charges imposed on it or any
of its Property, assets, income, businesses and franchises by any Governmental
Authority responsible for administering Taxes (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been

 

57

--------------------------------------------------------------------------------


 

provided on the books of the Parent, the Borrower or such Restricted Subsidiary,
as the case may be), except in each case where the failure to do so would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  There are no current, proposed or, to the knowledge of the
Parent, the Borrower or any of its Restricted Subsidiaries, pending Tax
assessments, deficiencies or audits against the Parent, the Borrower or any of
its Restricted Subsidiaries, as the case may be, except those that are currently
being contested in good faith by appropriate proceedings and with respect to
which any reserves required in conformity with GAAP have been provided on the
books of the Parent, the Borrower or such Restricted Subsidiary, as the case may
be, or that would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Term Loans, and no other extensions of credit hereunder, will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the regulations of the
Board.  If requested by any Lender (through the Administrative Agent) or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

4.12                        ERISA.

 

(a)                                 Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this representation is made with
respect to any Single Employer Plan, and each Plan has complied with the
applicable provisions of ERISA and the Code; no termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Single Employer Plan
has arisen, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefits; none of the Parent, the Borrower nor any of its Restricted
Subsidiaries has had (or reasonably expects to have) a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA and, to the knowledge of the
Parent and the Borrower, no Multiemployer Plan is in Reorganization or
Insolvent.

 

(b)                                 the Parent, the Borrower and its Restricted
Subsidiaries have not incurred, and do not reasonably expect to incur, any
liability under ERISA or the Code with respect to any plan within the meaning of
Section 3(3) of ERISA which is subject to Title IV of ERISA that is maintained
by a Commonly Controlled Entity (other than the Parent, the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Parent, the Borrower and its Restricted
Subsidiaries to pay money.

 

4.13                        Investment Company Act.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

4.14                        Subsidiaries.

 

(a)                                 The Subsidiaries listed on Schedule 4.14
constitute all the Subsidiaries of the Parent at the Closing Date.  Schedule
4.14 sets forth as of the Closing Date the name and jurisdiction of

 

58

--------------------------------------------------------------------------------


 

incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and the designation of such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary.

 

(b)                                 As of the Closing Date, except as set forth
on Schedule 4.14, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments of any nature relating to any
Capital Stock of the Borrower or any of its Restricted Subsidiaries.

 

4.15                        Environmental Matters.  Other than exceptions to any
of the following that would not reasonably be expected to have a Material
Adverse Effect: none of the Parent, the Borrower or any of its Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law for the operation of the Business; or (ii) has become subject
to any Environmental Liability.

 

4.16                        Accuracy of Information, etc.  No statement or
information (excluding the projections and pro forma financial information
referred to below and information of a general economic or general industry
nature) contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any certificate furnished to the Administrative Agent
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the Closing Date), any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not materially
misleading in light of the circumstances under which such statements contained
therein.  The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, that such financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties, that no assurance can be given that the
projected results will be realized, and that actual results during the period or
periods covered by such projections and financial information may differ
significantly from the projected results set forth therein by a material
amount.  There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.17                        Security Documents.

 

(a)                                 The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing) in the Collateral described therein
(including any proceeds of any item of Collateral) to the extent required by the
Guarantee and Collateral Agreement.  In the case of (i) the Pledged Securities
described in the Guarantee and Collateral Agreement, when any stock certificates
or notes, as applicable, representing such Pledged Securities are delivered to
the Administrative Agent, together with appropriate blank instruments of
transfer and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed, within the
time periods (if any) required by applicable law, in the offices specified on
Schedule 4.17

 

59

--------------------------------------------------------------------------------


 

(which financing statements have been duly completed and executed (as
applicable) and delivered to the Administrative Agent) and such other filings as
are specified on Schedule 4.17 are made, the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.17 and the filings specified on Schedule 4.17, and through the
delivery of the Pledged Securities and such instruments of transfer required to
be delivered on the Closing Date), as security for the Obligations, in each case
prior and superior in right to any other Person (except (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3 and
(ii) Liens having priority by operation of law) to the extent required by the
Guarantee and Collateral Agreement.

 

(b)                                 Upon the execution and delivery of any
Mortgage to be executed and delivered pursuant to Section 5.1(m) and
Section 6.8(b), such Mortgage shall be effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien on the mortgaged property described therein and proceeds
thereof; and when such Mortgage is filed in the recording office designated by
the Borrower, such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
mortgaged property and the proceeds thereof, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (other than Liens permitted by Section 7.3 or other
encumbrances or rights permitted by the relevant Mortgage).

 

4.18                        Solvency.  The Loan Parties, taken as a whole, are,
and (after giving effect to the incurrence of all Indebtedness and obligations
being incurred in connection herewith and with the ABL Facility and the
redemption, repayment, defeasance, repayment or refinancing of any Indebtedness,
or deposit of proceeds with the trustee of the Senior Notes, substantially
simultaneously therewith) will be, Solvent.

 

4.19                        Senior Indebtedness.

 

(a)                                 The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture.  The obligations of the Parent and each Restricted Subsidiary
under the Guarantee and Collateral Agreement constitute “Senior Indebtedness” in
respect of the Parent and such Restricted Subsidiary under and as defined in and
the Senior Subordinated Note Indenture.

 

(b)                                 All borrowings of Term Loans permitted under
this Agreement are, and when incurred or issued will be, permitted under (and
shall give rise to no breach or violation of) the ABL Facility, the Senior Note
Indenture, the Senior Subordinated Note Indenture, any Junior Indebtedness and
any Permitted Amendment or Refinancing of any of the foregoing (or under the
definitive documentation relating thereto).

 

4.20                        Labor Matters.  There are no strikes or other labor
disputes against the Parent, the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Parent or the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect.  Hours worked by and payment made to employees of the
Parent, the Borrower and its Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Requirement of Law
dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Parent, the Borrower or any of its Restricted Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Parent, the Borrower or
the relevant Restricted Subsidiary.

 

60

--------------------------------------------------------------------------------


 

4.21                        Regulation H.  Except as set forth on Schedule 4.21,
no Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

4.22                        Anti-Money Laundering and Economic Sanctions Laws.

 

(a)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of senior management of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or Affiliate (i) has violated or is in violation of any
applicable Anti-Money Laundering Law or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds of the Term Loans from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

 

(b)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of senior management of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate that is acting or benefiting in any
capacity in connection with the Term Loans is an Embargoed Person.

 

(c)                                  Except as otherwise authorized by OFAC, to
the extent applicable to such Person, no Loan Party, none of its Subsidiaries
and, to the knowledge of senior management of each Loan Party, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or such Affiliate acting or benefiting in any
capacity in connection with the Term Loans (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any applicable Economic Sanctions Laws or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the applicable prohibitions set
forth in any Economic Sanctions Laws.

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction (or waiver), prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)                                 Credit Agreement; Security Documents.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Parent, the Borrower, the Joint Lead
Arrangers, the Syndication Agent and each Lender whose name appears on the
signature pages hereof (or, with respect to each Person which shall be a Lender
as of the Closing Date, a duly completed, executed and delivered Lender
Addendum), (ii) the Guarantee and Collateral Agreement, executed and delivered
by the Loan Parties and the Administrative Agent and (iii) an Acknowledgement
and Consent in the form attached to the Guarantee and Collateral Agreement
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Existing Indebtedness.  (i) the Parent, the
Borrower and its Restricted Subsidiaries shall have no Indebtedness for borrowed
money outstanding as of the Closing Date other than under the Term Facilities,
the Senior Notes, the Senior Subordinated Notes, the ABL Facility and the other
Indebtedness permitted by Section 7.2 and (ii) Parent, Borrower and its
Subsidiaries shall have repaid in full all Indebtedness outstanding under the
Existing Credit Facility, together with all accrued but unpaid interest, fees
and other amounts owing thereunder (other than (A) contingent indemnification
obligations not yet due and payable and (B) obligations with respect to existing
letters of credit (so long as such existing letters of credit are deemed letters
of credit under the ABL Facility) (such letters of credit, “Existing Letters of
Credit”)) and (i) all commitments to lend or make other extensions of credit
thereunder shall have been terminated, (ii) all security interests in respect
of, and Liens securing, the Indebtedness and other obligations thereunder
created pursuant to the security documentation relating thereto shall have been
terminated and released, and the Administrative Agent shall have received all
such releases as may have been reasonably requested by the Administrative Agent,
which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the Uniform Commercial Code or equivalent statute or regulation of each
jurisdiction where a financing statement or application for registration
(Form UCC-1 or the appropriate equivalent) was filed with respect to Parent,
Borrower or any of its Subsidiaries in connection with the security interests
created with respect to the Existing Credit Facility and (b) terminations or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of Parent, Borrower or any of its Subsidiaries
and (iii) other than with respect to Existing Letters of Credit, the Parent and
its Subsidiaries shall have made arrangements reasonably satisfactory to the
Administrative Agent and the Joint Lead Arrangers for the cancellation of any
letters of credit outstanding thereunder.

 

(c)                                  Transactions, etc.  The following
transactions shall be consummated:

 

(i)                                     Substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection
5.1(c), the Parent, the Borrower and certain of its Subsidiaries shall have
entered into the ABL Facility; and

 

(ii)                                  the Administrative Agent shall have
received a counterpart of the ABL Intercreditor Agreement, signed by the
administrative agent under the ABL Facility and acknowledged by the Parent,
Borrower and the Subsidiary Guarantors party thereto.

 

(d)                                 Fees.  The Administrative Agent shall have
received all fees required to be paid, and all reasonable out-of-pocket expenses
for which reasonably detailed invoices have been presented (including reasonable
fees, disbursements and other charges of counsel to the Administrative Agent),
on or before the Closing Date.

 

(e)                                  Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate signed by the chief financial
officer on behalf of the Parent, substantially in the form of Exhibit G hereto.

 

(f)                                   Lien Searches.  The Administrative Agent
shall have received the results of a recent lien search in each of the
jurisdictions in which Uniform Commercial Code financing statements or other
filings or recordations should be made to evidence or perfect security interests
in all assets of the Loan Parties, and such search shall reveal no liens on any
of the assets of the Loan Party, except for Liens permitted by Section 7.3 or
liens to be discharged on or prior to the Closing Date.

 

62

--------------------------------------------------------------------------------


 

(g)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate of each Loan Party, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

 

(h)                                 Legal Opinions.  The Administrative Agent
shall have received an executed legal opinion of Kirkland & Ellis LLP, counsel
to the Loan Parties, and from such other counsel to the Loan Parties
satisfactory to the Administrative Agent in form and substance satisfactory to
the Administrative Agent.

 

(i)                                     Pledged Stock; Stock Powers; Pledged
Notes.  The Administrative Agent shall have received (i) the certificates
representing the shares, if any, of Capital Stock of the Borrower and (to the
extent required by the terms of Section 6.8(d) and the Guarantee and Collateral
Agreement) each of the Borrower’s Subsidiaries pledged to the Administrative
Agent pursuant to (and, in the case of the Capital Stock of any Foreign
Subsidiary, subject to the limitations of) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) required to be pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(j)                                    Filings, Registrations and Recordings. 
Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents to be filed, registered
or recorded in order to create in favor of the Administrative Agent for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein with the priority provided for in the Security Documents, shall have
been delivered to the Administrative Agent in proper form for filing,
registration or recordation.

 

(k)                                 Insurance.  The Administrative Agent shall
have received insurance certificates and endorsements satisfying the
requirements of Section 6.5(c).

 

(l)                                     Pro Forma Balance Sheet; Financial
Statements; Financial Plan.  The Lenders shall have received (i) the unaudited
pro forma consolidated balance sheet of the Borrower and its consolidated
Subsidiaries (the “Pro Forma Balance Sheet”), certified by the Borrower as
having been prepared giving effect (as if such events had occurred on such date)
to (A) the Refinancing, including the Term Loans to be made on the Closing Date
and the use of the proceeds thereof and (B) the payment of fees and expenses in
connection with the foregoing; and (ii) the financial statements of the Company
and its Subsidiaries referred to in Section 4.1.  The Pro Forma Balance Sheet
shall have been prepared based upon the best information available to the
Borrower as of the date of delivery thereof, and present fairly in all material
respects on a pro forma basis the estimated financial position of the Borrower
and its consolidated Subsidiaries as at the end of the fiscal quarter ending
December 31, 2011, assuming that the events specified in the preceding sentence
had actually occurred at such date, and shall be so certified by the Borrower.

 

(m)                             Mortgages, etc.  The Administrative Agent shall
have received:

 

(i)                                     the Mortgages for the properties listed
on Schedule 5.1(m), as required by the Administrative Agent, each duly executed
and delivered by the parties thereto, and such other documentation relating to
each such Mortgage or the owned real property subject thereto as may reasonably
be required by the Administrative Agent (or

 

63

--------------------------------------------------------------------------------


 

arrangements satisfactory to the Administrative Agent for delivery thereof shall
have been made);

 

(ii)                                  evidence satisfactory to the
Administrative Agent that the Borrower has paid (A) to the title company or to
the appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
title policy and (B) all recording and stamp taxes (including mortgage recording
and intangible taxes) payable in connection with recording the Mortgages for
each of the properties listed on Schedule 5.1(m) in the appropriate real estate
records;

 

(iii)                               a legal opinion from Anderson & Kreiger LLP
relating to the Mortgages described above with respect to the owned real
properties located in the Commonwealth of Massachusetts, which opinions shall be
in form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)                              completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Property subject to a Mortgage (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto);

 

(v)                                 a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 6.5 (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Administrative Agent, on behalf of the Secured Parties, as additional insured,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Administrative Agent 45
days written notice of cancellation or non-renewal and (iv) shall be otherwise
in form and substance satisfactory to the Administrative Agent;

 

(vi)                              ALTA mortgagee title insurance policies or
unconditional signed commitments therefor including all endorsements reasonably
required by the Administrative Agent (and available in the applicable
jurisdiction) issued by one or more title companies reasonably satisfactory to
the Administrative Agent with respect to the properties listed on Schedule
5.1(m) to the extent that the Administrative Agent requires such a title
insurance policy or unconditional signed commitment therefor in its reasonable
discretion in amounts not less than the fair market value of such owned real
property or such other amount reasonably required by the Administrative Agent
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, all in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(vii)                           surveys, “no change affidavits” and existing
surveys or such other documents reasonably necessary to eliminate the “survey
exception” and include all survey-related endorsements (available in the
applicable jurisdiction) with respect to the title policies for owned real
property referred to in clause (v) above.

 

(viii)                        Know Your Customer. On or before the Closing Date,
the initial Lenders shall have received all documentation and other information
that such initial Lender requests at least 10 days prior to the Closing Date, in
order to comply with its ongoing

 

64

--------------------------------------------------------------------------------


 

obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

Notwithstanding anything herein to the contrary, to the extent any security
interest in the Collateral or any deliverable related to the perfection of
security interests in or Liens upon the Collateral or the properties listed in
Schedule 5.1(m) (other than any such property the security interest in or lien
upon which may be perfected by the filing of a Uniform Commercial Code financing
statement or the delivery of stock certificates and any Security Document) is
not provided on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the provision of any such security interest(s) or
Liens(s) or deliverable shall not constitute a condition precedent to the
initial extensions of credit under this Section 5.1 on the Closing Date but
shall be required to be delivered within 60 days after the Closing Date or such
later date as the Administrative Agent shall agree.

 

5.2                               Conditions to All Extensions of Credit.  The
agreement of each Lender to make any extension of credit (other than New Term
Loans) requested to be made by it is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit on any
date, of the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Section 4 or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such extension of credit, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to Sections 6.1(a) and (b),
respectively.

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit required to be made on such date.

 

5.3                               New Term Loans.  Prior to the incurrence of
any New Term Loans, the Parent and the Borrower shall have satisfied (or caused
to be satisfied) all of the applicable conditions set forth in Section 2.25 and
the relevant Joinder Agreement.

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

Each of the Parent and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent or indemnification
obligations not then due), the Parent and the Borrower shall and (to the extent
relevant) shall cause each of the Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on Intralinks):

 

(a)                                 within 105 days after the end of each fiscal
year of the Parent, commencing with the fiscal year ending December 31, 2011, a
copy of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in

 

65

--------------------------------------------------------------------------------


 

comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 60 days after the end of each of the first three quarterly periods of
each fiscal year of the Parent, commencing with the fiscal quarter ending
March 31, 2012, the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes); all such financial statements to be complete
and correct in all material respects and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein and except, in the case of
the financial statements referred to in clause (b), for customary year-end
adjustments and the absence of footnotes).

 

If the Parent has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on
Form 10-Q or 10-K contains any of the foregoing items, the Lenders will accept
such Form 10-Q or 10-K in lieu of such items; provided that such filings shall
be delivered to the Administrative Agent and each Lender in the same manner as
set forth below. Documents required to be delivered pursuant to this Section 6.1
may be delivered by posting such documents electronically with notice of such
posting to the Administrative Agent and each Lender and if so posted, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at www.yankeecandle.com, or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have been granted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender, or, in the case of clause
(f), to the relevant Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants of the Borrower in customary form
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (which certificate may be limited to the
extent required by accounting rules or guidelines and will not be required if
such accountants no longer provide such certificates to its customers (or their
lenders) generally);

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer on behalf of the Parent stating that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) (x) if applicable for such period, a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Parent, the Borrower and its Subsidiaries with the
provisions of Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Parent, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any new Subsidiary and
of any change in the jurisdiction

 

66

--------------------------------------------------------------------------------


 

of organization of any other Loan Party and a listing of any new registrations,
and applications for registration, of Intellectual Property acquired or made by
any Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(c)                                  as soon as available, but in any event not
later than 60 days after the end of each fiscal year of the Parent (commencing
with the fiscal year ending on or nearest to December 31, 2012), a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Parent, the Borrower and its Subsidiaries as
of the end of the following fiscal year and the related consolidated statements
of projected cash flow and projected income (collectively, the “Annual Operating
Budget”);

 

(d)                                 promptly after the same are sent, copies of
all financial statements and reports that the Parent or the Borrower sends to
the holders of any class of its debt securities or public equity securities
(except for Permitted Investors) and, promptly after the same are filed, copies
of all financial statements and reports that the Parent or the Borrower may make
to, or file with, the SEC, in each case to the extent not already provided
pursuant to Section 6.1 or any other clause of this Section 6.2;

 

(e)                                  promptly upon delivery thereof to the
Parent or the Borrower and to the extent permitted, copies of any accountants’
letters addressed to its Board of Directors (or any committee thereof); and

 

(f)                                   promptly, such additional financial and
other information as the Administrative Agent (for its own account or upon the
reasonable request from any Lender) may from time to time reasonably request.

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.yankeecandle.com, or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

6.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material Taxes, governmental assessments and governmental
charges (other than Indebtedness), except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves required in conformity with GAAP with respect thereto have been
provided on the books of the Parent, the Borrower or its Subsidiaries, as the
case may be, or (b) to the extent that failure to pay or satisfy such
obligations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence, etc.; Compliance.

 

(a)                                 (i) Preserve, renew and keep in full force
and effect its corporate or other existence and (ii) take all reasonable action
to maintain all rights (other than Intellectual Property rights, the maintenance
of which is addressed in Section 6.5(b)), privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 or except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected

 

67

--------------------------------------------------------------------------------


 

to have a Material Adverse Effect; and (b) comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.

 

(a)                                 Keep all material Property necessary in its
business in reasonably good working order and condition, ordinary wear and tear
excepted.

 

(b)                                 Take all commercially reasonable and
necessary steps, including, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Borrower Intellectual Property, including,
filing of applications for renewal, affidavits of use and affidavits of
incontestability, except in each case to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Maintain insurance with financially sound
and reputable insurance companies (after giving effect to any self-insurance
compatible with the following standards) insurance on all its material Property
in at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.  All such insurance shall, to the extent customary
(but in any event, not including business interruption insurance and personal
injury insurance) (i) provide that no cancellation thereof shall be effective
until at least 10 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as insured party or loss
payee.

 

(d)                                 If any portion of any Property subject to a
Mortgage is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

(e)                                  Cause fire and extended coverage policies
maintained with respect to any Collateral to be endorsed or otherwise amended to
include (A) a non-contributing mortgage clause (regarding improvements to real
estate) and lenders’ loss payable clause (regarding personal property), in form
and substance satisfactory to the Administrative Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Administrative
Agent, (B) a provision to the effect that none of the Loan Parties or any other
Person shall be a co-insurer and (C) such other provisions as the Administrative
Agent may reasonably require from time to time to protect the interests of the
Loan Parties, (ii) cause commercial general liability policies to be endorsed to
name the Administrative Agent as an additional insured, (iii) cause business
interruption policies to name the Administrative Agent as a loss payee, and
(iv) cause each such policy referred to in this Section 6.5 to also provide that
it shall not be canceled, modified or not renewed (A) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (B) for any other reason
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

(f)                                   Deliver to the Administrative Agent, prior
to the cancellation, modification or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Agent of payment
of the premium therefor.

 

6.6                               Inspection of Property; Books and Records;
Discussions.

 

(a)                                 Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities, (b) permit representatives of any
Lender to visit and inspect any of its properties (in the case of any real
property lease, to the extent permitted in the relevant lease agreement) and
examine and make abstracts from any of its books and records upon reasonable
prior notice and during normal business hours (provided that such visits shall
be coordinated by the Administrative Agent), (c) permit representatives of any
Lender to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Parent, the Borrower and its
Restricted Subsidiaries with officers and employees of the Parent, the Borrower
and its Restricted Subsidiaries, and (provided that any Lender shall coordinate
any request for such discussions through the Administrative Agent), (d) permit
representatives of the Administrative Agent to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Parent, the Borrower and its Restricted Subsidiaries with its independent
certified public accountants; provided that a Responsible Officer of the Parent
or the Borrower shall be present during such discussion and any such discussions
with the Parent’s independent certified public accountants at the Parent’s
expense shall, except while an Event of Default has occurred and is continuing,
be limited to one meeting per calendar year.

 

6.7                               Notices.  Promptly upon a Responsible Officer
of the Parent or any Loan Party obtaining knowledge thereof, give notice to the
Administrative Agent (who shall promptly notify each Lender) of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
which may exist at any time between the Parent, the Borrower or any of its
Restricted Subsidiaries and any other Person, that in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the following events, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, as soon as possible and in any event within 30 days after the Parent,
the Borrower or any Restricted Subsidiary knows thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan, a failure to make
any required contribution to a Single Employer Plan, the creation of any Lien in
favor of the PBGC or a Single Employer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Parent or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Plan or (iii) the occurrence of any similar events with respect to a Commonly
Controlled Plan, that would reasonably be likely to result in a direct
obligation of the Parent, the Borrower or any of its Restricted Subsidiaries to
pay money;

 

(d)                                 any development or event that has had or
could reasonably be expected to have a Material Adverse Effect; and

 

69

--------------------------------------------------------------------------------


 

(e)                                  the acquisition of any Property after the
Closing Date in which the Administrative Agent does not already have a perfected
security interest and in which a security interest is required to be created or
perfected pursuant to Section 6.8.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8                               Additional Collateral, etc.

 

(a)                                 With respect to any Property (other than
Vehicles, cash, Cash Equivalents, Foreign Cash Equivalents and other assets
expressly excluded from the Collateral or excluded from the requirement that a
Lien is perfected on such Property pursuant to the Security Documents) located
in the United States acquired after the Closing Date by any Loan Party (other
than (x) any interests in real property and any Property described in paragraph
(b) of this Section 6.8, (y) any Property subject to a Lien expressly permitted
by Section 7.3(g) and (z) Instruments, Certificated Securities, Securities and
Chattel Paper, which are referred to in the last sentence of this paragraph (a))
as to which the Administrative Agent for the benefit of the Secured Parties does
not have a perfected Lien, promptly (i) give notice of such Property to the
Administrative Agent and execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably requests to grant to the Administrative
Agent for the benefit of the Secured Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Administrative
Agent to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in such Property (with
respect to Property of a type owned by a Loan Party as of the Closing Date to
the extent the Administrative Agent for the benefit of the Secured Parties, has
a perfected security interest in such Property as of the Closing Date),
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.  Any Instrument, Certificated Security (other than in
respect of the Capital Stock of any Subsidiary), Security or Chattel Paper in
excess of $500,000 shall be promptly delivered to the Administrative Agent
indorsed in a manner reasonably satisfactory to the Administrative Agent to be
held as Collateral pursuant to the relevant Security Document.

 

(b)                                 With respect to any fee interest in any real
property located in the United States having a value (together with improvements
thereof) of at least $2,500,000 acquired after the Closing Date by any Loan
Party (other than any such real property subject to a Lien expressly permitted
by Section 7.3(g); provided that with respect to any warehouse facility,
distribution center or similar facility the Borrower shall use commercially
reasonable efforts to provide a reasonably satisfactory, acknowledged bailee
letter to the Administrative Agent to the extent such letter is required to be
delivered to the administrative agent under the ABL facility), (i) give notice
of such acquisition to the Administrative Agent and execute and deliver a first
priority Mortgage (subject to Liens permitted by Section 7.3) in favor of the
Administrative Agent for the benefit of the Secured Parties, covering such real
property (provided that no Mortgage nor survey shall be obtained if the
Administrative Agent determines in consultation with the Borrower that the costs
of obtaining such Mortgage or survey are excessive in relation to the value of
the security to be afforded thereby), (ii) provide the Lenders with (1) a
lenders’ title insurance policy with extended coverage covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as (2) “Life-of-Loan” flood hazard determination (together with
an executed notice to Borrower) and evidence of flood insurance, if applicable
and (3) a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above

 

70

--------------------------------------------------------------------------------


 

shall not contain an exception for any matter shown by a survey (except to the
extent an existing survey has been provided and specifically incorporated into
such title insurance policy) and shall include all reasonably requested
survey-related endorsements, each in form and substance reasonably satisfactory
to the Administrative Agent, and (iii) deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(c)                                  With respect to any new Domestic Subsidiary
(other than an Excluded Subsidiary) created or acquired after the Closing Date
(which, for the purposes of this paragraph, shall include any Domestic
Subsidiary that was previously an Excluded Subsidiary that no longer qualifies
as an Excluded Subsidiary) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Administrative Agent and, if requested by the
Administrative Agent, execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and (iii) if such new Subsidiary is a wholly owned Domestic
Subsidiary (and is not an Excluded Subsidiary), cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Administrative
Agent, for the benefit of the Secured Parties, has a perfected security interest
in the same type of Collateral as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

 

(d)                                 With respect to any new first tier Foreign
Subsidiary that is a Material Subsidiary (and is not an Unrestricted Subsidiary)
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any first-tier Foreign Subsidiary that previously was
an Immaterial Subsidiary or an Unrestricted Subsidiary and becomes a Material
Subsidiary or a Restricted Subsidiary, as applicable) by any Loan Party,
promptly (i) give notice of such acquisition or creation to the Administrative
Agent and, if requested by the Administrative Agent, execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or
reasonably advisable in order to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such Foreign Subsidiary be required to
be so pledged), and (ii) to the extent permitted by applicable law, deliver to
the Administrative Agent the certificates, if any, representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of such Loan Party, and take such other action as may be
necessary or, in the reasonable opinion of the Administrative Agent, necessary
to perfect or ensure appropriate priority the Lien of the Administrative Agent
thereon.

 

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (w) any Excluded Subsidiary be required to
guarantee the obligations of the Borrower, (x) the assets of any Excluded
Subsidiary constitute security or secure, or such assets or the proceeds of such
assets be required to be available for, payment of the obligations of the
Borrower or any

 

71

--------------------------------------------------------------------------------


 

Domestic Subsidiary,  (y) more than 65% of the voting stock of any Foreign
Subsidiary directly held by the Borrower or any Subsidiary Guarantor be required
to be pledged to secure the obligations of the Borrower or any Domestic
Subsidiary or (z) any Capital Stock of any Foreign Subsidiary not directly owned
by the Borrower or any Subsidiary Guarantor be required to be pledged to secure
the obligations of the Borrower or any Domestic Subsidiary.

 

6.9                               Further Assurances.  Maintain the security
interest created by the Security Documents as a perfected security interest
having at least the priority described in Section 4.17 (to the extent such
security interest can be perfected through the filing of UCC-1 financing
statements, the Intellectual Property filings to be made pursuant to Schedule 4
of the Guarantee and Collateral Agreement or the delivery of Pledged Securities
required to be delivered under the Guarantee and Collateral Agreement), subject
to the rights of the Loan Parties under the Loan Documents to dispose of the
Collateral.  From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Administrative Agent, for
the ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto
or thereto, including, without limitation, filing any financing or continuation
statements or financing change statements under the Uniform Commercial Code (or
other similar laws) in effect in any United States jurisdiction with respect to
the security interests created hereby.

 

6.10                        Use of Proceeds.  The proceeds of the Term Loans
shall be used (x) to finance, in part, the Refinancing and to pay related fees
and expenses and the repurchase of a portion of the Borrower’s Senior Notes
pursuant to the Senior Notes Initial Redemption Notice and to pay redemption
premiums and related fees and expenses and (y) to the extent not applied on the
Closing Date as set forth in clause (x), held as cash temporarily and used to
repurchase a portion of the Borrower’s Senior Notes pursuant to the Senior Notes
Supplemental Redemption Notice and to pay redemption premiums and related fees
and expenses.  The proceeds of any New Term Loans after the Closing Date shall
be used as specified in the applicable Joinder Agreement.

 

6.11                        Credit Ratings.  Use its commercially reasonable
efforts to cause the Term Loans to be rated at all times by S&P and by Moody’s.

 

SECTION 7.

 

NEGATIVE COVENANTS

 

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect or any Term Loan
or other amount is owing to any Lender or the Administrative Agent hereunder
(other than contingent or indemnification obligations not then due), the
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to:

 

7.1                               Consolidated Net Total Leverage Ratio.  (a)   
Permit the Consolidated Net Total Leverage Ratio of the Parent as at the last
day of any period of four consecutive fiscal quarters of the Parent ending on or
nearest to the date set forth below to exceed the ratio set forth below opposite
such date:

 

72

--------------------------------------------------------------------------------


 

Period

 

Consolidated Net
Total Leverage
Ratio

 

 

 

 

 

June 30, 2012

 

7.25 : 1.00

 

September 30, 2012

 

7.25 : 1.00

 

December 31, 2012

 

7.00 : 1.00

 

March 31, 2013

 

7.00 : 1.00

 

June 30, 2013

 

7.00 : 1.00

 

September 30, 2013

 

7.00 : 1.00

 

December 31, 2013

 

6.75 : 1.00

 

March 31, 2014

 

6.75 : 1.00

 

June 30, 2014

 

6.75 : 1.00

 

September 30, 2014

 

6.75 : 1.00

 

December 31, 2014

 

6.00 : 1.00

 

March 31, 2015

 

6.00 : 1.00

 

June 30, 2015

 

6.00 : 1.00

 

September 30, 2015

 

6.00 : 1.00

 

December 31, 2015

 

5.50 : 1.00

 

March 31, 2016

 

5.50 : 1.00

 

June 30, 2016

 

5.50 : 1.00

 

September 30, 2016

 

5.50 : 1.00

 

December 31, 2016

 

5.00 : 1.00

 

March 31, 2017

 

5.00 : 1.00

 

June 30, 2017

 

5.00 : 1.00

 

September 30, 2017

 

5.00 : 1.00

 

December 31, 2017

 

4.50 : 1.00

 

March 31, 2018

 

4.50 : 1.00

 

June 30, 2018

 

4.50 : 1.00

 

September 30, 2018

 

4.50 : 1.00

 

December 31, 2018

 

4.50 : 1.00

 

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 7.1, if the Parent fails to comply with the requirements of
Section 7.1, then subject to the terms and conditions set forth in the
definition of Consolidated EBITDA, the Parent shall have the right to effect a
Specified Equity Contribution to cause compliance with Section 7.1 for the
applicable period.  The Borrower shall give the Administrative Agent written
notice (the “Cure Notice”) of a Specified Equity Contribution on or before the
day the Specified Equity Contribution is consummated.  Upon the delivery by the
Borrower of a Cure Notice, no Event of Default or Default shall be deemed to
exist pursuant to Section 7.1 (and, subject to the next sentence, any such
Default or Event of Default shall be retroactively considered not to have
existed or occurred).  If the Specified Equity Contribution is not consummated
within 10 Business Days after the day on which financial statements are required
to be delivered for the applicable fiscal quarter, each such Default or Event of
Default shall be deemed reinstated.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of the Parent, the Borrower or
any Subsidiary Guarantor pursuant to any Loan Document or Hedge Agreements
(including the New Term Loans or Other Term Loans);

 

73

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness (i) of the Borrower to any of
its Restricted Subsidiaries, (ii) of any Subsidiary Guarantor to the Borrower or
any Restricted Subsidiary or (iii) of any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary;

 

(c)                                  (i) Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed, together with any
Permitted Amendment or Refinancing referred to in the following clause
(iii) hereof, $30,000,000 at any one time outstanding; (ii) Indebtedness arising
out of sale and leaseback transactions permitted by Section 7.10; and (iii) any
Permitted Amendment or Refinancings of any of the foregoing;

 

(d)                                 Indebtedness (other than the Senior Notes
and the Senior Subordinated Notes) outstanding on the date hereof and listed on
Schedule 7.2(d) and any Permitted Amendment or Refinancings thereof;

 

(e)                                  Guarantee Obligations (i) by the Borrower
or any of its Restricted Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor or (ii) by any Non-Guarantor Subsidiary of obligations of
any Non-Guarantor Subsidiary;

 

(f)                                   Indebtedness of Non-Guarantor Subsidiaries
in respect of local lines of credit, letters of credit, bank guarantees,
factoring arrangements, sale/leaseback transactions and similar extensions of
credit in the ordinary course of business not to exceed, at any one time
outstanding, an aggregate principal amount equal to $35,000,000;

 

(g)                                  Indebtedness of the Borrower or any of its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

 

(h)                                 (i) Indebtedness of any Non-Guarantor
Subsidiary to the Borrower or any Subsidiary Guarantor and (ii) Guarantee
Obligations of the Borrower or any Subsidiary Guarantor of Indebtedness of any
Non-Guarantor Subsidiaries, in an aggregate principal amount for all such
Indebtedness and, without duplication, Guarantee Obligations not to exceed,
together with any Investments under Section 7.7(r), $35,000,000 at any one time
outstanding, and (iii) Guarantee Obligations of the Borrower or any Subsidiary
Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, so long as such
Indebtedness is permitted under Section 7.2(u);

 

(i)                                     additional Indebtedness of the Borrower
or any of its Restricted Subsidiaries in an aggregate principal amount (for the
Borrower and all Restricted Subsidiaries) not to exceed $25,000,000 of unsecured
indebtedness at any one time outstanding; provided that up to $15,000,000 of
such indebtedness may be secured by Liens permitted by Section 7.3(u);

 

(j)                                    Indebtedness under a Permitted Seller
Note issued as consideration in connection with an acquisition permitted under
Section 7.7(f), in an aggregate principal amount not to exceed, together with
any Permitted Amendment or Refinancing referred to in this clause (j),
$20,000,000 at any one time outstanding, and any Permitted Amendment or
Refinancing thereof;

 

(k)                                 Indebtedness of the Borrower or any of its
Restricted Subsidiaries in respect of workers’ compensation claims, health,
disability or other employee benefits, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course

 

74

--------------------------------------------------------------------------------


 

of business or Indebtedness in connection with any part-time worker arrangement
in accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch);

 

(l)                                     Indebtedness incurred by the Borrower or
any of its Restricted Subsidiaries arising from agreements providing for
indemnification or adjustment of purchase price or similar obligations in any
case incurred in connection with an acquisition or other Investment permitted by
Section 7.7(f) or the disposition of any business, assets or Restricted
Subsidiary;

 

(m)                             unsecured, senior, senior subordinated or
subordinated Indebtedness of the Borrower (including guarantees thereof by any
Subsidiary Guarantor) (such Indebtedness and/or guarantees incurred under this
clause (m) or any Permitted Amendment or Refinancing thereof being collectively
referred to as the “Junior Indebtedness”); provided that (i) no scheduled
principal payments, prepayments, redemptions or sinking fund or like payments of
any Junior Indebtedness shall be required prior to the date at least 180 days
after the then Latest Maturity Date), (ii) the terms of any Junior Indebtedness
shall be usual and customary for high yield securities, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
of such Indebtedness or would result therefrom, (iv) in the case of Junior
Indebtedness that is subordinated Indebtedness, (A) the terms of subordination
applicable to any Junior Indebtedness shall be reasonably satisfactory to the
Administrative Agent and shall, in any event, define “senior indebtedness” or a
similar phrase for purposes thereof to include all of the Obligations of the
Loan Parties and (B) after giving effect to the incurrence of such Junior
Indebtedness, (x) the Parent shall be in compliance with Section 7.1 and (y) the
Consolidated Net Interest Coverage Ratio for the Most Recently Ended period of
four consecutive fiscal quarters of the Parent shall not be less than the
Applicable Consolidated Net Interest Coverage Ratio for such period (in each
case, calculated on a pro forma basis as if such Junior Indebtedness had been
incurred on the first day of such period ending on or prior to such date) and
(v) in the case of Junior Indebtedness that is unsecured senior Indebtedness,
after giving effect to the incurrence of such Junior Indebtedness, (A) the
Parent shall be in compliance with Section 7.1, (B) the Consolidated Net
Interest Coverage Ratio for the Most Recently Ended period of four consecutive
fiscal quarters of the Parent shall not be less than the Applicable Consolidated
Net Interest Coverage Ratio for such period and (C) the Consolidated Net Total
Leverage Ratio for the Most Recently Ended period of four consecutive fiscal
quarters of the Parent shall be at less than or equal to 5.00 to 1.00 (in each
case, calculated on a pro forma basis as if such Junior Indebtedness had been
incurred on the first day of such period ending on or prior to such date);

 

(n)                                 Indebtedness of the Borrower or any
Subsidiary Guarantor as an account party in respect of trade letters of credit
issued in the ordinary course of business;

 

(o)                                 (i) Indebtedness of any Person that becomes
a Restricted Subsidiary as part of a Permitted Acquisition or any Investment
permitted by Section 7.7 after the Closing Date; provided that (A) such acquired
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (except to the extent such acquired Indebtedness
refinanced (and did not increase principal (except for accrued interest and
premium (including tender premiums and make whole amounts) thereon plus other
reasonable and customary fees and expenses (including upfront fees, original
issue discount and defeasance costs) or shorten maturity during the term of this
Agreement) other Indebtedness to facilitate such entity becoming a Restricted
Subsidiary), and (B) the aggregate principal amount of Indebtedness permitted by
this clause (o)(i) shall not at any one time outstanding exceed, together with
any Permitted Amendment or Refinancing referred

 

75

--------------------------------------------------------------------------------


 

to in the following clause (ii) hereof, $30,000,000; and (ii) any Permitted
Amendment or Refinancing thereof;

 

(p)                                 (i) unsecured Indebtedness under the Senior
Notes (including Guarantees thereof by a Restricted Subsidiary that is a
Subsidiary Guarantor) in an aggregate original principal amount not to exceed
$145,000,000 until the redemption date specified in the Senior Notes
Supplemental Redemption Notice, and, thereafter, $10,000,000 at any one time
outstanding, plus, without duplication any premiums, fees, commissions,
discounts or other expenses incurred in connection therewith and (ii) any
Permitted Amendment or Refinancing thereof;

 

(q)                                 (i) unsecured Indebtedness under the Senior
Subordinated Notes (including subordinated Guarantees thereof by a Restricted
Subsidiary that is a Subsidiary Guarantor) in an aggregate original principal
amount not to exceed $188,000,000 at any one time outstanding, plus, without
duplication any premiums, fees, commissions, discounts or other expenses
incurred in connection therewith and (ii) any Permitted Amendment or Refinancing
thereof;

 

(r)                                    Indebtedness consisting of promissory
notes issued by the Borrower or any Guarantor to current or former officers,
consultants and directors or employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Capital Stock of the
Parent, Holdings or any Parent Company issued in lieu of cash payment; provided
that such purchase or redemption is permitted under Section 7.6(g);

 

(s)                                   Indebtedness of the Borrower or any
Restricted Subsidiary consisting of the financing of insurance premiums in the
ordinary course of business;

 

(t)                                    guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower and its Restricted Subsidiaries; and

 

(u)                                 (i) Indebtedness of the Borrower (as defined
herein and in the ABL Facility) or a Subsidiary Guarantor (as defined herein and
in the ABL Facility) in respect of the ABL Facility; provided that the principal
amount of the Indebtedness outstanding at any time pursuant to this clause
(u)(i) shall not exceed, together with any Permitted Amendment or Refinancing
referred in the following clause (ii) hereof, $175,000,000 (and if exercised, an
additional $75,000,000 under the incremental portion of the ABL Facility); and
(ii) any Permitted Amendment or Refinancing thereof.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(a)                                 Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Restricted
Subsidiaries, as the case may be, to the extent required by GAAP;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 90
days, that are being contested in good faith by appropriate proceedings or the
existence of which, individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect;

 

76

--------------------------------------------------------------------------------


 

(c)                                  pledges, deposits or statutory trusts in
connection with workers’ compensation, unemployment insurance and other social
security legislation and part-time worker arrangements in accordance with the
German Old-Age Employees Part Time Act (Altersteilzeitgesetz) or pursuant to
section 7d of book IV of the German Social Act (Sozialgesetzbuch);

 

(d)                                 deposits and other Liens to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(e)                                  easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

 

(f)                                   (f) Liens (i) in existence on the date
hereof listed on Schedule 7.3(f) (or to the extent not listed on Schedule
7.3(f), where the fair market value of the Property to which such Lien is
attached is less than $1,000,000) and (ii) securing Indebtedness permitted by
Section 7.2(d);

 

(g)                                  Liens securing Indebtedness of the Borrower
or any Restricted Subsidiary incurred pursuant to Section 7.2(c), 7.2(f),
7.2(j) or 7.2(o); provided that in the case of any such Liens securing
Indebtedness incurred pursuant to Section 7.2(c) or 7.2(j) to the extent, in
each case, such Indebtedness was incurred to finance Permitted Acquisitions or
Investments permitted under Section 7.7, (x) such Liens shall be created
substantially concurrently with the acquisition of the assets financed by such
Indebtedness and (y) such Liens do not at any time encumber any Property of the
Borrower or any Restricted Subsidiary other than the Property financed by such
Indebtedness and the proceeds thereof and after-acquired property subjected to a
Lien securing Indebtedness and other obligations incurred prior to such time
(and which Indebtedness and other obligations are permitted hereunder) that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition;

 

(h)                                 Liens created pursuant to the Security
Documents;

 

(i)                                     any interest or title of a lessor or
licensor under any leases or subleases, licenses or sublicenses entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased or licensed, and any financing statement
filed in connection with any such lease or license;

 

(j)                                    Liens arising from judgments in
circumstances not constituting an Event of Default under Section 8(h);

 

(k)                                 Liens on property or assets acquired
pursuant to an acquisition permitted under Section 7.7(f) (and the proceeds
thereof) or assets of a Subsidiary Guarantor in existence at the time such
Subsidiary Guarantor is acquired pursuant to an acquisition permitted under
Section 7.7(f) and not created in contemplation thereof;

 

(l)                                     Liens on Property of Non-Guarantor
Subsidiaries securing Indebtedness or other obligations not prohibited by this
Agreement to be incurred by such Non-Guarantor Subsidiaries;

 

77

--------------------------------------------------------------------------------


 

(m)                             receipt of progress payments and advances from
customers in the ordinary course of business to the extent same creates a Lien
on the related inventory and proceeds thereof;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods;

 

(o)                                 Liens arising out of consignment or similar
arrangements for the sale by the Borrower and its Restricted Subsidiaries of
goods through third parties in the ordinary course of business;

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of its Restricted Subsidiaries in
connection with an Investment permitted by Section 7.7;

 

(q)                                 Liens deemed to exist in connection with
Investments permitted by Section 7.7(b) that constitute repurchase obligations;

 

(r)                                    Liens upon specific items of inventory or
other goods and proceeds of the Borrower or any of its Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

(s)                                   Liens on cash or cash equivalents securing
any Hedge Agreement permitted hereunder;

 

(t)                                    [reserved];

 

(u)                                 other Liens with respect to obligations that
do not exceed $15,000,000 at any one time outstanding;

 

(v)                                 the rights reserved or vested in any Person
by the terms of any lease, license, franchise, grant or permit held by the
Borrower or any of its Restricted Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

 

(w)                               banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depositary institution;

 

(x)                                 Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases or consignments entered
into by the Borrower and its Restricted Subsidiaries in the ordinary course of
business;

 

(y)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business; and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(z)                                  Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

78

--------------------------------------------------------------------------------


 

(aa)                          Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(bb)                          Liens solely on any cash earnest money deposits
made by the Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement not prohibited hereunder;

 

(cc)                            Liens arising by operation of law under
Article 2 of the Uniform Commercial Code in favor of a reclaiming seller of
goods or buyer of goods;

 

(dd)                          security given to a public or private utility or
any governmental authority as required in the ordinary course of business;

 

(ee)                            Liens on securities which are the subject of
repurchase agreements incurred in the ordinary course of business;

 

(ff)                              so long as the same is subject to the ABL
Intercreditor Agreement in the capacity of ABL Obligations, Liens on Collateral
(as defined herein and in the ABL Facility) securing Indebtedness incurred
pursuant to Section 7.2(u) and any other “ Obligations” as defined in the ABL
Facility; and

 

(gg)                            Liens on the Collateral securing Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt;
provided, that (x) any such Liens in respect of Permitted First Priority
Refinancing Debt are subject to the ABL Intercreditor Agreement and the First
Lien Intercreditor Agreement and (y) any such Liens in respect of Permitted
Second Priority Refinancing Debt are subject to the ABL Intercreditor Agreement
and the Second Lien Intercreditor Agreement.

 

7.4                               Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(a)                                 (i) any Restricted Subsidiary may be merged,
amalgamated, liquidated or consolidated with or into the Borrower (provided that
the Borrower shall be the continuing or surviving corporation) or (ii) any
Restricted Subsidiary may be merged, amalgamated, liquidated or consolidated
with or into any Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor
shall be the continuing or surviving corporation or (y) simultaneously with such
transaction, the continuing or surviving corporation shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 6.8 in connection
therewith);

 

(b)                                 any Non-Guarantor Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary;

 

(c)                                  any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any Restricted Subsidiary;

 

(d)                                 Dispositions permitted by Section 7.5 may be
consummated;

 

79

--------------------------------------------------------------------------------


 

(e)                                  any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation; and

 

(f)                                   any Immaterial Subsidiary or Unrestricted
Subsidiary may be dissolved or liquidated.

 

7.5                               Dispositions of Property.  Dispose of any of
its owned Property (including, without limitation, receivables) whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

 

(a)                                 the Disposition of surplus, obsolete or worn
out property in the ordinary course of business;

 

(b)                                 (i) the sale of inventory in the ordinary
course of business, (ii) the cross-licensing or licensing of Intellectual
Property, in the ordinary course of business and (iii) the contemporaneous
exchange, in the ordinary course of business, of Property for Property of a like
kind (other than as set forth in clause (ii)), to the extent that the Property
received in such exchange is of a value equivalent to the value of the Property
exchanged (provided that after giving effect to such exchange, the value of the
Property of the Borrower or any Subsidiary Guarantor subject to perfected first
priority Liens in favor of the Administrative Agent under the Security Documents
is not materially reduced);

 

(c)                                  Dispositions permitted by Section 7.4;

 

(d)                                 the sale or issuance of any Subsidiary’s
Capital Stock to the Borrower or any Subsidiary Guarantor; provided that the
sale or issuance of Capital Stock of an Unrestricted Subsidiary to the Borrower
or any Subsidiary Guarantor is otherwise permitted by Section 7.7;

 

(e)                                  the Disposition of other assets having a
fair market value not to exceed 5% of consolidated total assets of the Parent,
the Borrower and its Restricted Subsidiaries in the aggregate at the time of any
Disposition made pursuant to this clause (e); provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(f)                                   any Recovery Event; provided that the
requirements of Section 2.12(b) are complied with in connection therewith;

 

(g)                                  the leasing, occupancy agreements or
sub-leasing of Property that would not materially interfere with the required
use (if any) of such Property by the Borrower or its Restricted Subsidiaries;

 

(h)                                 the sale or discount, in each case without
recourse and in the ordinary course of business, of overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with the Borrower’s commercially
reasonable business judgment (and not as part of any bulk sale or financing of
receivables);

 

(i)                                     transfers of condemned property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned same (whether by
deed in lieu of condemnation or otherwise), and transfers of properties that

 

80

--------------------------------------------------------------------------------


 

have been subject to a casualty to the respective insurer of such property as
part of an insurance settlement;

 

(j)                                    the Disposition of any Immaterial
Subsidiary or any Unrestricted Subsidiary or their respective assets;

 

(k)                                 the transfer of Property (i) by the Borrower
or any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor or
(ii) from a Non-Guarantor Subsidiary to (A) the Borrower or any Subsidiary
Guarantor for no more than fair market value or (B) any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary; provided that any sale or issuance
of Capital Stock of an Unrestricted Subsidiary to the Borrower or any Subsidiary
Guarantor is otherwise permitted by Section 7.7;

 

(l)                                     the Disposition of Cash Equivalents and
Foreign Cash Equivalents in the ordinary course of business;

 

(m)                             sale and leaseback transactions permitted by
Section 7.10;

 

(n)                                 Liens permitted by Section 7.3;

 

(o)                                 Restricted Payments permitted by
Section 7.6;

 

(p)                                 the cancellation of intercompany
Indebtedness among the Borrower and the Subsidiary Guarantors;

 

(q)                                 Investments permitted by Section 7.7;

 

(r)                                    the sale or issuance of the Capital Stock
of (i) any Foreign Subsidiary that is a Restricted Subsidiary to any other
Foreign Subsidiary that is a Restricted Subsidiary or (ii) any Foreign
Subsidiary that is an Unrestricted Subsidiary to any other Foreign Subsidiary
that is an Unrestricted Subsidiary, in each case, including, without limitation,
in connection with any tax restructuring activities not otherwise prohibited
hereunder; and

 

(s)                                   bulk sales or other dispositions of
inventory of a Loan Party not in the ordinary course of business in connection
with Permitted Store Closings, at arm’s length.

 

7.6                               Restricted Payments.  Declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Parent, the
Borrower or any Subsidiary, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Parent, the Borrower or any Restricted
Subsidiary, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Parent, the Borrower or any
Restricted Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

 

(a)                                 any Restricted Subsidiary may make
Restricted Payments to the Borrower or any Subsidiary Guarantor;

 

(b)                                 (i) Non-Guarantor Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries;

 

81

--------------------------------------------------------------------------------


 

(c)                                  provided that (i) no Default or Event of
Default is continuing or would result therefrom, (ii) the Parent is in
compliance with Section 7.1 before and after giving effect to such Restricted
Payment and (iii) the Consolidated Net Interest Coverage Ratio for the Most
Recently Ended period of four consecutive fiscal quarters of the Parent is not
less than the Applicable Consolidated Net Interest Coverage Ratio for such
period before and after giving effect to such Restricted Payment, the Borrower
may make Restricted Payments (including to the Parent which in turn may make
Restricted Payments to Holdings or any Parent Company) in an aggregate amount
not to exceed the sum of (A) $10,000,000 and (B) the Available Excess Amount;
provided that no Restricted Payments may be made under this clause (c) during
any fiscal quarter if a Specified Equity Contribution has been (or is
anticipated to be) exercised in respect of either of the two immediately
preceding fiscal quarters;

 

(d)                                 the Borrower may make Restricted Payments to
the Parent, and the Parent may make Restricted Payments to Holdings, to permit
Parent, Holdings, or any Parent Company to pay (i) for so long as the Borrower
and/or any of its Subsidiaries is a member of a group filing a consolidated or
combined Tax return with the Parent, Holdings or any Parent Company, any
consolidated or combined income Taxes, franchise Taxes and other similar Taxes
that are due and payable by Parent, Holdings or any Parent Company, to the
extent such Taxes are attributable to the income of the Borrower and/or its
Subsidiaries, provided that the aggregate amount of such payments in respect of
any Tax year shall not exceed the amount that the Borrower and/or its
Subsidiaries that are members of such consolidated or combined group would have
been required to pay in respect of such income, franchise or similar Taxes in
respect of such year if Borrower and its Subsidiaries paid such Taxes directly
as a stand-alone consolidated or combined Tax group (reduced by any such Taxes
paid directly by the Borrower or any of its Subsidiaries), (ii) customary fees
to members of its board of directors, (iii) ordinary course corporate or LLC
operating expenses and (iv) fees and expenses to the extent permitted under
clause (i) of the second sentence of Section 7.9;

 

(e)                                  Investments permitted by Section 7.7;

 

(f)                                   the Parent may make Restricted Payments in
the form of common stock of the Parent or preferred stock of the Parent;

 

(g)                                  so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may make Restricted Payments
to the Parent, and the Parent may make Restricted Payments to Holdings, to
permit Holdings, any Parent Company or the Parent to purchase its common stock
or common stock options from present or former officers, consultants and
directors or employees (and their heirs, estates and assigns) of Holdings, any
Parent Company or the Parent, as applicable, the Borrower or any Subsidiary upon
the death, disability or termination of employment of such officer or employee;
provided that the aggregate amount of payments under this clause (g) in any
fiscal year of the Parent shall not exceed the sum of (i) $5,000,000 plus any
proceeds received from key man life insurance policies and (ii) any Restricted
Payments permitted (but not made) pursuant to this clause (g) in the immediately
prior fiscal year; and provided further, that without regard to the preceding
provisions of this clause (g) and in addition to purchases permitted under such
preceding provisions, the Borrower may make Restricted Payments to the Parent,
and the Parent may make Restricted Payments to Holdings, to permit Holdings, any
Parent Company or the Parent to purchase its common stock or common stock
options from employees (and their heirs, estates and assigns) pursuant to “put
rights” exercised by such employees as a result of the termination of their
employment by the Borrower during the period of 24 months after the Closing
Date;

 

82

--------------------------------------------------------------------------------


 

(h)                                 provided that no Default or Event of Default
is continuing or would result therefrom, the Borrower may make additional
Restricted Payments (including to the Parent which in turn may make Restricted
Payments to Holdings or any Parent Company) in an aggregate amount not to exceed
$7,500,000; and

 

(i)                                     cash interest payments on the Holdings
Notes in an amount not to exceed the cumulative retained (and not applied)
Available Excess Amount under the Existing Credit Facility as of immediately
prior to the Closing Date, which amount is $137,100,000.

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or all or substantially all of the assets constituting an ongoing
business from, or make any other investment in, any other Person, other than
guarantees of operating leases in the ordinary course of business (all of the
foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in Cash Equivalents and Foreign
Cash Equivalents and Investments that were Cash Equivalents or Foreign Cash
Equivalents when made;

 

(c)                                  Investments arising in connection with the
incurrence of Indebtedness permitted by Sections 7.2(b), (e) and (h);

 

(d)                                 loans and advances to employees of the
Parent, the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business in an aggregate amount (for the Parent, the Borrower and all
Restricted Subsidiaries) not to exceed $2,000,000 (excluding (for purposes of
such cap) travel and entertainment expenses, but including relocation expenses)
at any one time outstanding;

 

(e)                                  Investments (other than those relating to
the incurrence of Indebtedness permitted by Section 7.7(c)) by the Borrower or
any of its Restricted Subsidiaries in the Borrower or any Person that, prior to
such Investment, is a Subsidiary Guarantor or becomes a Subsidiary Guarantor at
the time of such Investment;

 

(f)                                   Permitted Acquisitions to the extent that
any Person acquired in such acquisition becomes a Subsidiary Guarantor or a part
of the Borrower or any Subsidiary Guarantor or becomes (whether or not such
Person is a wholly owned Subsidiary) a Subsidiary Guarantor in the manner
contemplated by Section 6.8(c);

 

(g)                                  loans by the Borrower or any of its
Restricted Subsidiaries to the officers or directors of Holdings, any Parent
Company, the Parent, or the Borrower or any of its Restricted Subsidiaries in
connection with management incentive plans; provided that such loans represent
cashless transactions pursuant to which such officers or directors directly
invest the proceeds of such loans in the Capital Stock of the Parent;

 

(h)                                 Investments by the Borrower and its
Restricted Subsidiaries in joint ventures or similar arrangements in an
aggregate amount (for the Borrower and all Restricted Subsidiaries) not to
exceed $30,000,000 at any one time outstanding;

 

(i)                                     Investments (including debt obligations)
received in the ordinary course of business by the Borrower or any Restricted
Subsidiary in connection with the bankruptcy or

 

83

--------------------------------------------------------------------------------


 

reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

 

(j)                                    Investments (i) by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(k)                                 Investments in existence on the Closing Date
and listed on Schedule 7.7;

 

(l)                                     Investments of the Borrower or any
Restricted Subsidiary under Hedge Agreements permitted hereunder;

 

(m)                             Investments of any Person in existence at the
time such Person becomes a Restricted Subsidiary; provided that such Investment
was not made in connection with or anticipation of such Person becoming a
Restricted Subsidiary;

 

(n)                                 [reserved];

 

(o)                                 [reserved];

 

(p)                                 provided that (i) no Default or Event of
Default is continuing or would result therefrom, (ii) the Parent is in
compliance with Section 7.1 before and after giving effect to such Investment
and (iii) the Consolidated Net Interest Coverage Ratio for the Most Recently
Ended period of four consecutive fiscal quarters of the Parent is not less than
the Applicable Consolidated Net Interest Coverage Ratio for such period before
and after giving effect to such Investment, the Borrower may make Investments in
an aggregate amount (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) not to exceed at any time outstanding the sum of
(A) $10,000,000 and (B) the Available Excess Amount;

 

(q)                                 Subsidiaries of the Borrower may be
established or created, if (i) to the extent such new Subsidiary is a Domestic
Subsidiary, the Borrower and such Subsidiary comply with the provisions of
Section 6.8(c) and (ii) to the extent such new Subsidiary is a Foreign
Subsidiary, the Borrower complies with the provisions of Section 6.8(d);
provided that, in each case, to the extent such new Subsidiary is created solely
for the purpose of consummating a merger transaction pursuant to an acquisition
or Investment permitted by Section 7.7(f), 7.7(p), 7.7(r) or 7.7(y), and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days);

 

(r)                                    Investments by the Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary in an aggregate amount (for
the Borrower and all Subsidiary Guarantors) not to exceed $35,000,000 less the
amount of Indebtedness incurred under Section 7.2(h) at any one time
outstanding;

 

(s)                                   Investments arising directly out of the
receipt by the Borrower or any Restricted Subsidiary of non-cash consideration
for any sale of assets permitted under Section 7.5; provided that such non-cash
consideration shall in no event exceed 25% of the total consideration received
for such sale;

 

84

--------------------------------------------------------------------------------


 

(t)                                    Investments resulting from pledges and
deposits referred to in Sections 7.3(c) and (d);

 

(u)                                 the forgiveness or conversion to equity of
any Indebtedness permitted by Section 7.2(b), 7.2(e) or 7.2(h);

 

(v)                                 Investments (other than Permitted
Acquisitions) made with cash proceeds of equity contributions (other than with
Disqualified Capital Stock and Specified Equity Contributions) from unit holders
of Holdings to the Parent, and in turn from the Parent to the Borrower, after
the Closing Date, to the extent not used in connection with Section 7.6(c);

 

(w)                               any Investment in a Foreign Subsidiary to the
extent such Investment is substantially contemporaneously repaid in full with a
dividend or other distribution from such Foreign Subsidiary;

 

(x)                                 Guarantee Obligations permitted by
Section 7.2 and any payments made in respect of such Guarantees Obligations; and

 

(y)                                 provided that no Default or Event of Default
is continuing or would result therefrom, additional Investments so long as the
aggregate amount thereof outstanding (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the original amount invested) at no time exceeds
$20,000,000.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.8                               Optional Payments and Modifications of Certain
Debt Instruments.

 

(a)                                 Make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease the principal of or interest on, or any other amount owing in respect of
(i) any Indebtedness under the Senior Subordinated Notes or any Permitted
Amendment or Refinancing thereof (except as permitted under Section 7.6(c)) or
(ii) any Junior Indebtedness, except (in the case of clause (i) or (ii)):
(u) regularly scheduled interest (whether or not such interest can be
paid-in-kind at the option of the issuer) or AHYDO “catch-up” payments; (v) in
an amount not to exceed the sum of the Available Excess Amount plus $10,000,000;
provided that (A) no Default or Event of Default is continuing or would result
therefrom, (B) the Parent is in compliance with Section 7.1 before and after
giving effect to such payment, prepayment, repurchase, redemption or defeasance
and (C) the Consolidated Net Interest Coverage Ratio for the Most Recently Ended
period of four consecutive fiscal quarters of the Parent is not less than the
Applicable Consolidated Net Interest Coverage Ratio for such period before and
after giving effect to such payment, prepayment, repurchase, redemption or
defeasance; (w) the Borrower may prepay, redeem, repurchase or defease the
Senior Subordinated Notes or any Junior Indebtedness with the proceeds of any
Permitted Amendment or Refinancing or pursuant to any asset sale tender offers
required by the terms of such Indebtedness, (x) any such Indebtedness may be
converted to, or exchanged for, Capital Stock (other than Disqualified Capital
Stock) of Holdings or any Parent Company, and (y) prepayments from the proceeds
of Capital Stock (other than Disqualified Capital Stock) issued by Holdings or
any Parent Company, so long as such prepayment occurs reasonably
contemporaneously with the issuance of such Capital Stock;

 

85

--------------------------------------------------------------------------------


 

(b)           Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to (i) any agreement or
instrument governing or evidencing Junior Indebtedness in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) or (ii) any of the terms of the Senior Notes, the Senior
Note Indenture, the Senior Subordinated Notes, the Senior Subordinated Note
Indenture, any agreement relating to any Junior Indebtedness or any agreement
related to a Permitted Amendment or Refinancing of any of the foregoing (other
than (w) any such amendment, modification, waiver or other change pursuant to a
Permitted Refinancing of such Indebtedness or (x) that would extend the maturity
or reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and does not involve the payment
of a consent fee (other than the payment of any consent fees to the extent
permitted by clause (x) of Section 7.8(a)); or

 

(c)           Designate any Indebtedness (other than (i) obligations of the Loan
Parties pursuant to the Loan Documents or any refinancing thereof permitted
under the Senior Subordinated Note Indenture or any Permitted Amendment or
Refinancing thereof , (ii) ABL Indebtedness or (iii) the Senior Notes or any
Permitted Amendment or Refinancing thereof) as “Designated Senior Indebtedness”
for the purposes of the Senior Subordinated Note Indenture (or any Permitted
Amendment or Refinancing thereof).

 

7.9          Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Parent, the
Borrower or any Restricted Subsidiary) unless such transaction is (a) otherwise
not prohibited under this Agreement and (b) upon fair and reasonable terms no
less favorable to the Parent, the Borrower or such Restricted Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate.  Notwithstanding the foregoing, the Borrower
and its Restricted Subsidiaries may (i) so long as no Default or Event of
Default shall have occurred and be continuing, pay customary annual fees,
management fees, advisory fees, and related expenses to the Sponsor and its
Affiliates; provided that such fees shall not, in the aggregate, exceed
$1,500,000 per annum plus the payment or reimbursement of expenses which are
limited to reasonable out-of-pocket expenses incurred by the Sponsor and its
Affiliates in connection with the provision of its services; (ii) without being
subject to the terms of this Section 7.9, enter into any transaction with any
Person which is an Affiliate of the Parent only by reason of such Person and the
Parent having common directors; and (iii) pay a closing transaction fee to the
Sponsor on the Closing Date.  For the avoidance of doubt, this Section 7.9 shall
not apply to employment arrangements with, and payments of compensation, expense
reimbursement or benefits to or for the benefit of, current or former employees,
officers or directors of the Parent, the Borrower or any of its Restricted
Subsidiaries.

 

7.10        Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property which is to be sold or transferred by the Borrower or such
Restricted Subsidiary (a) to such Person or (b) to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Borrower or such Restricted Subsidiary,
except for (i) sales or transfers that do not exceed $25,000,000 in the
aggregate at any one time outstanding, (ii) sales or transfers by the Borrower
or any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor
and (iii) sales or transfers by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary.

 

7.11        Changes in Fiscal Periods.  Permit the fiscal year of the Parent to
end on a day other than December 31st or the Saturday closest to December 31st
of each year.

 

86

--------------------------------------------------------------------------------


 

7.12        Negative Pledge Clauses.  Enter into any agreement that prohibits or
limits the ability of the Parent, the Borrower or any of its Restricted
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, the Senior Note Indenture, the Senior Subordinated Note
Indenture, any agreement related to the ABL Facility and Junior Indebtedness or
any agreement related to any Permitted Amendment or Refinancing of any of the
foregoing, (b) any agreements governing any secured Indebtedness otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and the proceeds thereof),
(c) software and other Intellectual Property licenses pursuant to which the
Parent, the Borrower or such Restricted Subsidiary is the licensee or licensor
of the relevant software or Intellectual Property, as the case may be, (in which
case, any prohibition or limitation shall relate only to the assets subject of
the applicable license), (d) Contractual Obligations incurred in the ordinary
course of business and on customary terms which limit Liens on the assets
subject of the applicable Contractual Obligation or impose restrictions on cash
or other deposits with respect thereto, (e) any agreements regarding
Indebtedness of any Non-Guarantor Subsidiary not prohibited under Section 7.2
(in which case, any prohibition or limited shall only be effective against the
assets of such Non-Guarantor Subsidiary and any other Non-Guarantor Subsidiary),
(f) prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.12, (g) customary provisions contained in joint venture agreements
and other similar agreements applicable to joint ventures entered into in the
ordinary course of business, (h) customary provisions restricting the subletting
or assignment of any lease or sublease governing a leasehold interest,
(i) customary restrictions and conditions contained in any agreement relating to
a Disposition permitted by Section 7.4 or 7.5,  (j) any agreement in effect at
the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and (k) any
restrictions on Liens imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (f) and
(j) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

7.13        Clauses Restricting Subsidiary Distributions.  Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any Restricted Subsidiary or (b) make Investments in the Borrower or
any Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to such Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any restrictions set forth in the Senior Note
Indenture, the Senior Subordinated Note Indenture, the documentation for the ABL
Facility or any Junior Indebtedness or any Permitted Amendment or Refinancing of
any of the foregoing; provided that, in the case of any Permitted Amendment or
Refinancing of the Senior Notes or the Senior Subordinated Notes or Junior
Indebtedness, such restrictions shall not be more restrictive in any material
respect on the Loan Parties than the corresponding restrictions set forth in the
Senior Subordinated Notes and the Senior Subordinated Note Indenture, (iv) any
restrictions contained in agreements related to Indebtedness of any (A) the
Borrower or any Subsidiary Guarantor with respect to the Disposition of assets
securing such Indebtedness (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and the proceeds thereof)
and (B) Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case
such restriction shall relate only to such Non-Guarantor Subsidiary and any
other Non-Guarantor Subsidiary), (v) any restrictions regarding licenses or

 

87

--------------------------------------------------------------------------------


 

sublicenses by the Borrower and its Restricted Subsidiaries of Intellectual
Property in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), (vi) Contractual Obligations
incurred in the ordinary course of business which include customary provisions
restricting the assignment of any agreement relating thereto or imposing
restrictions on cash or other deposits with respect thereto, (vii) customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business,
(viii) customary provisions restricting the subletting or assignment of any
lease or sublease governing a leasehold interest, (ix) customary restrictions
and conditions contained in any agreement relating to a Disposition permitted by
Section 7.4 or 7.5, (x) any agreement in effect at the time any Person becomes a
Restricted Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (xi) such
restrictions in effect on the Closing Date and listed on Schedule 7.13,
(xii) negative pledges and restrictions on Liens and Dispositions in favor of
any holder of Indebtedness for borrowed money permitted under Section 7.2 but
only if such negative pledge or restriction expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis and
(xiii) negative pledges and restrictions on Liens and Dispositions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (x) and (xi) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

7.14        Lines of Business.  Enter into any business, either directly or
through any of its Restricted Subsidiaries, except for the Business.

 

7.15        Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business or
as required hereby, and not for speculative purposes, to protect against changes
in interest rates or foreign exchange rates or commodity, raw material, energy
or utility prices. Schedule 7.15 is a list of all such agreements in effect on
the Closing Date (with notional amounts).

 

7.16        Limitation on Activities of the Parent.  In the case of the Parent
only, notwithstanding anything to the contrary in this Agreement or any other
Loan Document:

 

(a)           conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in the Parent permitted hereunder, (ii) those incidental to
the issuance of and performance under the ABL Facility, the Senior Notes, the
Senior Subordinated Notes, any Junior Indebtedness or any Permitted Amendment or
Refinancing of any of the foregoing, (iii) activities incidental to the
maintenance of its existence and compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees,
(iv) activities relating to the performance of obligations under the Loan
Documents to which it is a party or expressly permitted thereunder, (v) the
making of Restricted Payments to the extent of Restricted Payments permitted to
be made to the Parent pursuant to Section 7.6, (vi) the receipt and payment of
Restricted Payments permitted under Section 7.6 and (vii) the other transactions
expressly permitted under this Section 7.16;

 

88

--------------------------------------------------------------------------------


 

(b)           incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (I) unsecured Indebtedness;
provided that (x) no scheduled principal payments, prepayments, redemptions,
sinking fund, payment of interest in cash or like payments shall be required
prior to 180 days after the Term Maturity Date, (y) such Indebtedness shall have
terms usual and customary for high yield securities, (z) before and after giving
effect to the issuance of such Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, (ii) the Parent shall be in compliance
with Section 7.1 and (iii) the Consolidated Net Interest Coverage Ratio for the
Most Recently Ended period of four consecutive fiscal quarters of the Parent
shall not be less than the Applicable Consolidated Net Interest Coverage Ratio
for such period (in each case, calculated as if such Indebtedness had been
incurred on the first day of such period ending on or prior to such date),
(II) nonconsensual obligations imposed by operation of law, (III) pursuant to
the Loan Documents to which it is a party, (IV) obligations with respect to its
Capital Stock and options thereof issued to Management Investors, (V) in respect
of the ABL Facility, the Senior Notes, the Senior Subordinated Notes and any
Junior Indebtedness (or any Permitted Amendment or Refinancing or any of the
foregoing) and (VI) obligations to its employees, officers and directors not
prohibited hereunder;

 

(c)           own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with Restricted Payments
paid by the Borrower in accordance with Section 7.6 pending application in the
manner contemplated by said Section and Cash Equivalents or cash borrowed under
Section 7.16(b)) other than the ownership of shares of Capital Stock of the
Borrower; or

 

(d)           consummate any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that the Parent may be merged, amalgamated or consolidated with
or into Holdings or any Parent Company in connection with or in preparation for
an IPO (provided that the Parent shall be the continuing or surviving
corporation or such surviving company assumes the Parent’s obligations under the
Loan Documents).

 

SECTION 8.

 

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)           The Borrower shall fail to pay (i) any principal of any Term Loan
when due in accordance with the terms hereof or (ii) any interest owed by it on
any Term Loan, or any other amount payable by it hereunder or under any other
Loan Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document,
shall, in either case, prove to have been inaccurate in any material respect on
or as of the date made or deemed made or furnished; or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.4(a)(i) (with respect to the Parent or the
Borrower), Section 6.7(a) or Section 7 of this Agreement; or

 

89

--------------------------------------------------------------------------------


 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after such Loan Party
receives from the Administrative Agent or any Lender notice of the existence of
such default; or

 

(e)           The Parent, the Borrower or any of its Restricted Subsidiaries
shall (i) default in making any payment of any principal of any Indebtedness
(excluding the Term Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event of default shall occur, the
effect of which payment or other default or other event of default described in
clauses (i), (ii) or (iii) of this paragraph (e) is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or to become
payable; provided that (A) a default, event or condition described in this
paragraph shall not at any time constitute an Event of Default unless, at such
time, one or more defaults or events of default of the type described in this
paragraph shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $25,000,000 and
(B) this paragraph (e) shall not apply to (I) secured Indebtedness that becomes
due as a result of the sale, transfer, destruction or other disposition of the
Property or assets securing such Indebtedness if such sale, transfer,
destruction or other disposition is not prohibited hereunder or (II) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof;
provided further that no such event under the ABL Facility shall constitute an
Event of Default under this clause (e) until the earliest to occur of (x) the
date that is ninety (90) days after such event or circumstance (but only if such
event or circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) any Exercise of Secured Creditor
Remedies (as defined in the ABL Intercreditor Agreement) by the ABL
Administrative Agent in respect of any Collateral; or

 

(f)            (i) The Parent, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Parent, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Parent, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution,

 

90

--------------------------------------------------------------------------------


 

distraint or similar process against substantially all of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Parent, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall consent to or approve
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Parent, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

 

(g)           (i) The Parent, the Borrower or any of its Restricted Subsidiaries
shall incur any liability in connection with any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan
shall arise on the assets of the Parent, the Borrower or any of its Restricted
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Single Employer Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) the Parent, the Borrower or any of its
Restricted Subsidiaries shall, or is reasonably likely to, incur any liability
as a result of a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition (other than one which
could not reasonably be expected to result in a violation of any applicable law
or of the qualification requirements of the Code) shall occur or exist with
respect to a Plan or a Commonly Controlled Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to result in a direct
obligation of the Parent, the Borrower or any of its Restricted Subsidiaries to
pay money that would have a Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Parent, the Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) involving for the Parent, the Borrower and any such
Restricted Subsidiaries taken as a whole a liability (to the extent not paid or
covered by insurance or effective indemnity) of $25,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

 

(i)            Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 10.15), to be
in full force and effect in any material respect, or any Loan Party shall so
assert in writing, or any Lien on any material amount of Collateral created by
any of the Security Documents shall cease in any material respect to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j)            (i) The Parent shall cease directly or indirectly to own 100% of
the Capital Stock of the Borrower or (except to the extent the Parent is
permitted to merge with Holdings or any Parent Company pursuant to
Section 7.16(d)); (ii) any combination of Holdings or any Parent Company shall
cease directly or indirectly to own 100% of the Capital Stock of the Parent;
(iii) if prior to an IPO, any combination of Permitted Investors shall cease to
own directly or indirectly at least 50.1% of the Capital Stock of the Parent;
(iv) after an IPO, any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act), other than one or more
Permitted Investors (or any one or more Parent Companies in which the Sponsor
and its

 

91

--------------------------------------------------------------------------------


 

Sponsor Affiliates, directly or indirectly, owns the largest percentage of such
Parent Company’s voting Capital Stock and in which no other such “person” or
“group”, directly or indirectly, owns or controls (by ownership, contract or
otherwise) more voting Capital of such Parent Company than owned by the Sponsor
and its Sponsor Affiliates), shall be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Capital Stock having
more, directly or indirectly, than 35% of the total voting power of all
outstanding Capital Stock of the Parent (or Holdings or any Parent Company to
the extent the Parent merged with Holdings or any Parent Company pursuant to
Section 7.16(d)) in the election of directors, unless at such time the Permitted
Investors (or any one or more Parent Companies in which the Sponsor and its
Sponsor Affiliates, directly or indirectly, owns the largest percentage of such
Parent Company’s voting Capital Stock and in which no other such “person” or
“group”, directly or indirectly, owns or controls (by ownership, contract or
otherwise) more voting Capital Stock of such Parent Company than owned by the
Sponsor and its Sponsor Affiliates) are direct or indirect “beneficial owners”
(as so defined) of Capital Stock of the Parent (or Holdings or any Parent
Company to the extent the Parent merged with Holdings or any Parent Company
pursuant to Section 7.16(d)) having a greater percentage of the total voting
power of all outstanding Capital Stock of the Parent (or Holdings or any Parent
Company to the extent the Parent merged with Holdings or any Parent Company
pursuant to Section 7.16(d)) in the election of directors than that owned by
each other “person” or “group” described above; (iv) after an IPO and for any
reason whatsoever, a majority of the Board of Directors of the Relevant Public
Company shall not be Continuing Directors; or (v) a “Change of Control” (or
comparable term) shall occur under the ABL Facility, the Senior Subordinated
Notes, any Junior Indebtedness or the documentation for any Permitted Amendment
or Refinancing of any of the foregoing, in each case (other than the ABL
Facility), if the outstanding principal amount thereof is in excess of
$25,000,000; or

 

(k)           The Senior Subordinated Notes, any Junior Indebtedness which is
subordinated Indebtedness or any guarantees thereof (or any Permitted Amendment
or Refinancing thereof which is also subordinated Indebtedness ) shall cease,
for any reason, to be validly subordinated to the Obligations or the obligations
of the Parent and the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the indenture therefor, or any
Loan Party or any Affiliate of any Loan Party;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by the
Parent and the Borrower.

 

92

--------------------------------------------------------------------------------


 

SECTION 9.

 

THE ADMINISTRATIVE AGENT

 

9.1                               Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under the Loan
Documents and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of the
applicable Loan Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of the
applicable Loan Documents, together with such other powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents (including, for
the avoidance of doubt, (x) the ABL Intercreditor Agreement and any amendment or
supplement expressly contemplated thereby and (y) upon the incurrence of any
Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt, the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, respectively).  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential counterparty to a Specified Hedge
Agreement) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent,” and any agents or attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 9 (including Section 9.7) and Section 10.5, as though
such agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.

 

9.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under the applicable Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own bad faith,
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred

 

93

--------------------------------------------------------------------------------


 

to or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party, a
party thereto to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligations to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of this Agreement of any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4                               Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Parent and the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under the applicable Loan Document unless
it shall first receive such advice or concurrence of the Required Lenders (or,
if so specified by this Agreement, all Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under the applicable
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Term Loans.

 

9.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender, the Parent or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in

 

94

--------------------------------------------------------------------------------


 

taking or not taking action under the applicable Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7                               Indemnification.  The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective pro rata shares (based on their
respective principal amount of Term Loans) in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Term
Loans shall have been paid in full, ratably in accordance with such pro rata
shares immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Term Loans) be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Term Loans and all other
amounts payable hereunder.

 

9.8                               Administrative Agent in Its Individual
Capacity.  The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though the Administrative Agent were not the Administrative Agent.  With
respect to its Term Loans made or renewed by it, the Administrative Agent shall
have the same rights and powers under the applicable Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 

9.9                               Resignation or Removal of Administrative
Agent.

 

(a)                                 The Administrative Agent may resign upon 30
days’ notice to the Lenders and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the retiring
Administrative Agent, and the retiring Administrative Agent’s rights, powers and
duties as Administrative Agent shall be terminated, without any other or further
act or deed on the part of the retiring Administrative Agent or any of the
parties to this Agreement or any holders of the Term Loans.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders with
such consent of the Borrower and shall have accepted such appointment within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on

 

95

--------------------------------------------------------------------------------


 

behalf of the Lenders and with the consent of the Borrower (such consent not to
be unreasonably withheld or delayed), appoint a successor Administrative Agent,
that shall be a bank that has an office in New York, New York with a combined
capital and surplus of at least $500,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Notwithstanding anything in the foregoing, the Administrative Agent
may resign its role as Administrative Agent under the ABL Intercreditor
Agreement, First Lien Intercreditor Agreement and Second Lien Intercreditor
Agreement. After any retiring Administrative Agent’s resignation as Agent, the
provisions of this Section 9 and Sections 2.21 and 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (iii) of the definition of
Lender Default, the Required Lenders may, to the extent permitted by applicable
law, by notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

9.10                        Authorization to Release Liens and Guarantees.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
effect any release or subordination of Liens or Guarantee Obligations
contemplated by Section 10.15 without further action or consent by the Lenders.

 

9.11                        Arranger and Other Agents.  Neither the Joint Lead
Arrangers nor the Syndication Agent shall have any duties or responsibilities
hereunder in their respective capacities as such.

 

9.12                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9, 2.21,
3.3, 3.5 and 10.5) allowed in such judicial proceeding; and

 

96

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9, 2.21 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender or in any such proceeding.

 

9.13                        Withholding Taxes.  To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.20, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13.  The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

SECTION 10.

 

MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights or obligations of the Administrative Agent, the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
or reduce the principal amount or extend the

 

97

--------------------------------------------------------------------------------


 

final scheduled date of maturity of any Term Loan (except extensions expressly
permitted by Section 2.26), extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest or
fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenant in this Agreement or waiver of post-default
rates of interest shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)), extend or increase the Commitment of any
Lender, in each case without the written consent of each Lender directly and
adversely affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders (if such consent
is otherwise required), additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans are included on the
Closing Date), consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement (other than in connection with the sale of such
Guarantors in a transaction permitted by Section 7.4 or 7.5), in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of paragraph (a) or (c) of Section 2.18 or paragraph (a) of
Section 10.7 without the written consent of each Lender directly and adversely
affected thereby (except that amendments to such sections or any other provision
requiring pro rata payments or sharing of payments in connection with
transactions permitted by Sections 2.25, 2.26, 2.27, 2.28 or 2.29 (or any
similar programs that may in the future be permitted hereunder shall only
require approval (to the extent any such approval is otherwise required) of the
Required Lenders); (v) amend, modify or waive any provision of paragraph (b) of
Section 2.18 without the written consent of the Lenders adversely affected
thereby; (vi) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (vii) amend the assignment
provisions of Section 10.6(b) to make them more restrictive without the written
consent of each Lender directly and adversely affected thereby; or (viii) amend
Section 2.26 the effect of which is to extend the maturity of any Lender’s Term
Loans, New Term Loans or Other Term Loans without its consent; provided, further
that (x) in connection with an amendment that addresses solely a Repricing
Transaction, only the consent of the Lenders holding Term Loans subject to such
Repricing Transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans shall be required for such
amendment, (y) no Lender consent is required to effect an amendment in
connection with Other Term Loans, New Term Loans, Extended Term Loans or
Extended New Term Loans (except as expressly provided in Sections 2.25, 2.26 or
2.29, as applicable) or to effect any amendment expressly contemplated by
Section 7.11, and (z) no Lender consent is required to effect any amendment or
supplement to the ABL Intercreditor Agreement (I) that is for the purpose of
adding the holders of Other Term Loans, New Term Loans, Extended Term Loans or
Extended New Term Loans (or a representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (II) that is expressly contemplated
by the ABL Intercreditor Agreement; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Term Loans.  In the case of any waiver, the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing unless limited by the terms of such waiver, but no such waiver shall
extend to any subsequent

 

98

--------------------------------------------------------------------------------


 

or other Default or Event of Default, or impair any right consequent on any such
subsequent or other Default or Event of Default.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Term Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, all affected Lenders or all of the
Lenders, as required, have approved any such amendment, waiver or consent (and
the definitions of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.  In addition, to
the extent any Defaulting Lender has defaulted on any amounts owing to the
Borrower hereunder, the Borrower shall be entitled to offset any amounts the
Borrower owes the Defaulting Lender with such unpaid amounts.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents; provided that any amendment, supplement
or waiver of this Agreement be promptly delivered to the Lenders via posting on
Intralinks.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Parent and the Borrower (a) to add one or more additional credit
facilities to this Agreement (it being understood that no Lender shall have any
obligation to provide or to commit to provide all or any portion of any such
additional credit facility) and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Parent, the
Borrower, the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

The Parent:

Yankee Holding Corp.

 

c/o The Yankee Candle Company, Inc.

 

16 Yankee Candle Way

 

99

--------------------------------------------------------------------------------


 

 

South Deerfield, MA 01373

 

Attention: Gregory W. Hunt, Executive Vice President of Finance and Chief
Financial Officer

 

Telecopy: 413-665-4171

 

Email: ghunt@yankeecandle.com

 

 

 

and

 

 

 

Yankee Holding Corp.

 

c/o The Yankee Candle Company, Inc.

 

16 Yankee Candle Way

 

South Deerfield, MA 01373

 

Attention: James A. Perley, Executive Vice President and General Counsel

 

Telecopy: 413-665-9147

 

Email: jperley@yankeecandle.com

 

 

The Borrower:

The Yankee Candle Company, Inc.

 

16 Yankee Candle Way

 

South Deerfield, MA 01373

 

Attention: Gregory W. Hunt, Executive Vice President of Finance and Chief
Financial Officer

 

Telecopy: 413-665-4171

 

Email: ghunt@yankeecandle.com

 

and

 

 

 

The Yankee Candle Company, Inc.

 

16 Yankee Candle Way

 

South Deerfield, MA 01373

 

Attention: James A. Perley, Executive Vice President and General Counsel

 

Telecopy: 413-665-9147

 

Email: jperley@yankeecandle.com

 

 

The Administrative Agent:

Bank of America, N.A.

(with respect to notices

One Independence Center

under Section 2)

101 N. Tryon St.

 

Mail Code: NC1-001-04-39

 

Charlotte, NC 28255-0001]

 

 

 

Attention: Karen Barr

 

Credit Services Representative

 

Telecopy: (704) 409-0034

 

Telephone: (980) 386-2596

 

Email: karen.barr@bankofamerica.com

 

 

The Administrative Agent:

Bank of America, N.A.

(with respect to all other

231 LaSalle St.

notices)

Mail Code: IL1-231-10-41

 

100

--------------------------------------------------------------------------------


 

 

Chicago, IL 60604

 

 

 

Attention: Roberto O. Salazar, Agency Management Officer

 

Telecopy: (877) 207-2382

 

Telephone: (312) 828-3185

 

Email: roberto.o.salazar@bankofamerica.com

 

 

 

and:

 

 

 

Bank of America, N.A.

 

100 Federal St.

 

Mail Code: MA5-100-08-13

 

Boston, MA 02110

 

 

 

Attention: Christopher S. Allen, Senior Vice President

 

Telecopy: (312) 453-4910

 

Telephone: (617) 434-2493

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Lenders, the Parent or the Borrower shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender, as the case may be.  The Administrative Agent, the Parent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Each of the Borrower and the Administrative Agent may change its address,
telecopier, telephone number or email address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier, telephone number or email address for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and

 

101

--------------------------------------------------------------------------------


 

applicable law, including United States federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

 

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and each such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Term Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses; Indemnification.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent and the Joint Lead
Arrangers for all their respective reasonable and documented out-of-pocket costs
and expenses incurred in connection with the syndication of the Term Facilities
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Administrative Agent only,
the administration of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable and documented fees and
disbursements and other charges of counsel to the Administrative Agent
(including one primary counsel and such local counsel as the Administrative
Agent may reasonably require in connection with collateral matters, but no more
than one counsel in any jurisdiction) in connection with all of the foregoing,
(b) to pay or reimburse each Lender, the Administrative Agent and the Joint Lead
Arrangers for all their out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights under this Agreement, the other Loan
Documents and any such other documents and in connection with the Term Loans
made under this Agreement, including all such expenses incurred during any
workout, restructuring or negotiations in respect of such Term Loans, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and the
Administrative Agent, (c) to pay, indemnify, or reimburse each Lender, and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and
similar other taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment,

 

102

--------------------------------------------------------------------------------


 

supplement or modification of, or any waiver or consent under or in respect of
this Agreement the other Loan Documents and any such other documents and (d) to
pay, indemnify or reimburse each Lender, the Administrative Agent, each Joint
Lead Arranger and their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling Persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Term Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Parent the Borrower, any of its Subsidiaries or any of the
Properties and the fees and disbursements and other charges of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the
Parent or the Borrower hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided that neither the Parent
nor the Borrower shall have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of, such Indemnitee or its affiliates, officers, directors, trustees,
employees, advisors, agents or controlling Persons.  All amounts due under this
Section 10.5 shall be payable promptly after receipt of a reasonably detailed
invoice therefor.  Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the Borrower at the address thereof set forth
in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void ab initio)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.6.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (each, an “Assignee”), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
Section 8(a) or (f) has occurred and is continuing, any other Person; provided
further; that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the Administrative Agent.

 

Any such assignment by any Lender need not be ratable as among the Term
Facilities.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

103

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Term Loans, the
amount of the Commitments or Term Loans of the assigning Lender subject to each
such assignment (determined as of (I) the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or
(II) if earlier, the “trade date” (if any) specified in such Assignment and
Assumption) shall not be less than $5,000,000 in the case of any assignment in
respect of a revolving facility, or $1,000,000 in the case of any assignment in
respect of a term facility, unless the Borrower and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which shall not be payable by
the Borrower); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and interest amounts) of the Term Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
Parent, the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive

 

104

--------------------------------------------------------------------------------


 

for such purposes), notwithstanding notice to the contrary.  The Register is
intended to cause each Loan and other obligation hereunder to be in registered
form within the meaning of Section 5f.103-1(c) of the United States Treasury
Regulations.  The Register shall be available for inspection by the Parent, the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 10.6 and any written consent to such assignment
required by paragraph (b) of this Section 10.6, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              Notwithstanding the foregoing, any sale or
assignment pursuant to this Section 10.06(b) to a Sponsor Affiliate shall be
made via an Affiliated Lender Assignment and Assumption, in accordance with this
Section 10.06(b) and Section 2.28.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”), in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of Participants that
comprise the Sponsor or Non-Debt Fund Affiliates, such Sponsor or Non-Debt Fund
Affiliates shall agree to be subject to the requirements and limitations set
forth in Sections 2.28(b), 2.28(d) and 10.6(e), to the same extent as if it were
a Lender and had acquired its interest by assignment.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 (subject to the limitations and requirements of such Sections and
Sections 2.23 and 2.24) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to a greater
payment results from a change in law after the sale of the participation takes
place.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

105

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may, without the consent of or
notice to the Administrative Agent or the Borrower, at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.  The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

 

(e)                                  Each Sponsor Affiliate, solely in its
capacity as a Lender, hereby agrees, and each Affiliated Lender Assignment and
Assumption shall provide a confirmation, that, if any Loan Party shall be
subject to any voluntary or involuntary proceeding commenced under any Debtor
Relief Law now or hereafter in effect (“Bankruptcy Proceedings”), (A) such
Sponsor Affiliate shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent (or the taking of any action by
a third party that is supported by the Administrative Agent) in relation to such
Sponsor Affiliate’s claim with respect to its Term Loans (a “Claim”) (including,
without limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise, or
plan of reorganization) so long as such Sponsor Affiliate is treated in
connection with such exercise or action on the same or better terms as the other
Lenders and (B) with respect to any matter requiring the vote of the Lenders
during the pendency of a Bankruptcy Proceeding (including, without limitation,
voting on any plan of reorganization), the Term Loans held by such Sponsor
Affiliate (and any Claim with respect thereto) shall be deemed to be voted by
such Sponsor Affiliate in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Sponsor Affiliates, so long as
such Sponsor Affiliate is treated in connection with the exercise of such right
or taking of such action on the same or better terms as the other Lenders. For
the avoidance of doubt, the Lenders and each Sponsor Affiliate agree and
acknowledge that the provisions set forth in this Section 10.06(e) constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect applicable to such Loan Party.  Except as expressly
provided in this Section 10.06(e), the provisions of this Section 10.06(e) shall
not be applicable to any Debt Fund Affiliate.

 

(f)                                   Notwithstanding the foregoing, the
Administrative Agent shall have no obligation to determine the compliance with
the provisions of Sections 10.6(b)(vi) and 10.6(c)(i)(D) with respect to any
assignment to a Sponsor or Non-Debt Fund Affiliate (including, without
limitation, compliance with the Cap or monitoring the identity of any Sponsor or
Non-Debt Fund Affiliate) or otherwise monitor the assignments of Loans to the
Sponsor or Non-Debt Fund Affiliates and shall not be responsible or liable in
any way for any assignment made in violation thereof.

 

10.7                        Adjustments; Set-off.

 

(a)                                 Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
(including without limitation (i) the express provisions of this Agreement which
require, or permit, differing payments to be made to non-defaulting Lenders as
opposed to Defaulting Lenders, (ii) the express provisions of this Agreement
which permit disproportionate payments with respect to various of the Tranches
as, and to the extent, provided herein, and (iii) the express provisions of
Sections 2.25, 2.26, 2.27, 2.28 or 2.29, which permit disproportionate payments
with respect to the Loans as, and to the extent, provided therein), if any
Lender (a “Benefitted Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it other than in connection with Section 10.6,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by

 

106

--------------------------------------------------------------------------------


 

setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise) in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to
set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final but excluding trust
accounts, employee benefit accounts, fiduciary or trust purposes, payroll and
withholding accounts and the like), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement or Lender Addendum by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Parent, the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

107

--------------------------------------------------------------------------------


 

10.12                 Submission To Jurisdiction; Waivers.  Each of the Parent
and the Borrower hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its Property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof; provided that
nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages; provided that this clause (e) shall not limit the
indemnity obligations set forth in Sections 9.7 or 10.5.

 

10.13                 Acknowledgments.  Each of the Parent and the Borrower
hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to either of the Parent or
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Administrative Agent and
Lenders, on one hand, and the Parent and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Parent, the Borrower and the
Lenders.

 

10.14                 Confidentiality.  The Administrative Agent and the Lenders
agree to treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of the Parent or any of its affiliates, whether in writing,
orally, by observation or otherwise and whether furnished before or after the
Closing Date (“Confidential Information”), strictly confidential and not to use
Confidential Information for any purpose other than

 

108

--------------------------------------------------------------------------------


 

negotiating, making available, syndicating and administering this Agreement (the
“Agreed Purposes”).  Without limiting the foregoing, the Administrative Agent
and each Lender agrees to maintain the confidentiality of all Confidential
Information, and the Administrative Agent and each Lender agrees not to disclose
Confidential Information, at any time, in any manner whatsoever, directly or
indirectly, to any other Person whomsoever, except (1) to its affiliates,
directors, officers, employees, counsel, trustees and other representatives
(collectively, the “Representatives”), to the extent necessary to permit such
Representatives to assist in connection with the Agreed Purposes, (2) to
prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Term Facilities and Commitments and Term
Loans hereunder, in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms,
(3) upon the request or demand of any Governmental Authority having jurisdiction
over it, (4) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (5) to the extent
reasonably required or necessary, in connection with any litigation or similar
proceeding relating to the Term Facilities, (6) that has been publicly disclosed
other than in breach of this Section 10.14, (7) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(8) to the extent reasonably required or necessary, in connection with the
exercise of any remedy under the Loan Documents.

 

10.15                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) upon request of the Borrower
(A) in connection with any Disposition of Property permitted by the Loan
Documents, (B) if approved, authorized or ratified in writing by the Required
Lenders (or all of the Lenders hereunder, to the extent required by
Section 10.1), (C) with respect to Property owned by a Subsidiary Guarantor upon
release of such Subsidiary Guarantor from its obligations under the Guarantee
and Collateral Agreement pursuant to clause (ii) below or (D) as otherwise may
be expressly provided in the relevant Security Documents or the ABL
Intercreditor Agreement, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Specified Hedge Agreement or contingent or indemnification obligations
not then due) take such actions as shall be required to release its security
interest in any Collateral and (ii) upon the request of the Borrower in
connection with (A) a transaction or designation permitted hereunder that causes
any Subsidiary Guarantor to become an Excluded Subsidiary, or (B) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 10.1), the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement or contingent or
indemnification obligations not then due) take such actions as shall be required
to release such Subsidiary Guarantor from its obligations under the Loan
Documents to which it is a party.  Any representation, warranty or covenant
contained in any Loan Document relating to any such Property or Person so
released (other than Property Disposed of to the Borrower or any of its
Restricted Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, when all Obligations (other than
(x) obligations in respect of any Specified Hedge Agreement and (y) any
contingent or indemnification obligations not then due) have been paid in full,
all Commitments have terminated or expired, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or contingent
or indemnification obligations not then due.  Any such release of Guarantee
Obligations shall

 

109

--------------------------------------------------------------------------------


 

be deemed subject to the provision that such Guarantee Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of the Borrower in
connection with any Liens permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender) take such
actions as shall be required to subordinate the Lien on any Collateral to any
Lien permitted under Section 7.3.

 

10.16                 Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of the financial covenant, standards or terms in this
Agreement, then the Parent and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Parent’s financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made.  Until
such time as such an amendment shall have been executed and delivered by the
Parent, the Administrative Agent and the Required Lenders, the financial
covenant and all standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the date hereof shall not be
treated as Indebtedness and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the date hereof, that would be
treated as an operating lease for purposes of GAAP as of the date hereof shall
be treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the date hereof.

 

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used here shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

 

10.17                 WAIVERS OF JURY TRIAL.  EACH OF THE PARENT, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18                 USA PATRIOT ACT.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Publ. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing

 

110

--------------------------------------------------------------------------------


 

obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

10.19                 Delivery of Lender Addenda.  Each Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender.

 

10.20                 The Platform.  The Borrower hereby acknowledges that
(i) the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (3) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (4) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Affiliates and the partners, directors,
officers, employees, agents, trustees and advisors of such Person and of such
Person’s Affiliates (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
materials and/or information provided by or on behalf of the Borrower under the
Loan Documents through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, willful misconduct or bad faith of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

10.21                 ABL Intercreditor Agreement.  Each Lender hereunder (on
behalf of itself and its Affiliates):  (a) consents to the subordination of
Liens provided for in the ABL Intercreditor Agreement, (b) agrees that it will
be bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the ABL

 

111

--------------------------------------------------------------------------------


 

Intercreditor Agreement as the Term Agent (as defined in the ABL Intercreditor
Agreement) on behalf of such Lender.  The foregoing provisions are intended as
an inducement to the ABL Secured Parties (as defined in the ABL Intercreditor
Agreement) to enter into the arrangements contemplated by the ABL Collateral
Documents (as defined in the ABL Intercreditor Agreement) and the ABL Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the ABL Intercreditor Agreement.  Any reference in this Agreement
to “first priority lien” or words of similar effect in describing the security
interests created under the Loan Documents shall be understood to refer to such
priority subject to the ABL Intercreditor Agreement.  In the event of any
conflict between this Agreement (or any other Loan Document) and the ABL
Intercreditor Agreement, the provisions of the ABL Intercreditor Agreement shall
govern and control.

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

YANKEE HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Greg W. Hunt

 

 

Name: Greg W. Hunt

 

 

Title: Treasurer

 

 

 

THE YANKEE CANDLE COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Greg W. Hunt

 

 

Name: Greg W. Hunt

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

113

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Roberto Salazar

 

 

Name: Roberto Salazar

 

 

Title: Vice President

 

114

--------------------------------------------------------------------------------